RAMANI | 2 scm may,
| | Email: valmiki.d.r@gmail.com MAY ‘
Perou idecf by res 1 Case

Case 4:19-cv-06175 Document15 Filed 05/22/19 Page 1 of 211

INTERNATIONAL SONGS OF LoveE™
\ ALMIKI 139-05 85th Drive, Suite 6D

Briarwood, NY 11435

LIP
~ Me
Lwoleg wo |7-Cv-S746(C#)

Lr)

2)

(3S Pres}

Res Jowse. . A plat att? cre, /:
" efentarny wz ‘ pe alo Cyr
fe ti pte Vier nee NL OO SD

ALL Cope _Motior pepees Ue iA

of Sek vice 4 all ole comets fi ibes,
Mey ior , Yr Scovedy ~ Eviclenco*

(oH) a wot zl Pepe ps

 

S bA h yOUMme

PRT YUL Wc

 

Pecewec bo) aw behat|

oh He US Desi ISTIC Conny -
Case 4:19-cv-06175 Document15 Filed 05/22/19 Page 2 of 211
UWWITE D STATES Distr Cou ? Southern
DisTUd’ cf Mew ork _
Valmiki Rowe >

 

 

 

Phar STEEL
CSoins Leper wo; \J- CVv~ S746 Cem)
Borpe be be Ape hicatie {o have te

Coat (ees Loacyerl pol do

i hoa te buy G- pool (eEsoy
4, The How C- Whe whe bom C Mie): Jus dice ‘
~ vat wk ROpmowe p haunt paleo. oppheadicn
sh Jhis Couvat 42 Qaraceacl ao a te Ligand 40
AWooh OL LUSow' le PMD UL that” Wun ap plucoior
4 . O Vi
is VAL VFL 5 SD hence wth. attacker a

a la pauyectel Srcal De cup ty Ve wlome
Foe Hh yeou. 20 1G”

iZ1A-0S&S DR EG) UnllinA- re Krperrcet
Bogus aol 4 [ig 35 Phomds ws

“ehe. TUS~ 29 1-297 U AL mike Raman’ _
EMAL S UAlwikiaD - R

‘O Ly nail + Conan —-

 

 

 

 

 

 

 
YU are Me Rk Pe Ue RU Be oe

If you @ese dildee iis igGreDaniragetiaD0ksechasaehal, PaguSightrbenefits based on

when your employer reports your earnings on your W-2 form. If the earnings on your 20 is
W-2 form(s) include money you earned in another year, please contact us before April 15,
2019, to let us know. |

Your New Benefit Amount

BENEFICIARY’S NAME: VALMIKi D RAMANI

Your Social Security benefits will increase by 2.8% in 2019 because of a rise in the cost of
living. You can use this letter as proof of your benefit amount if you need to apply for food,
rent, or energy assistance. You can also use it to apply for bank loans or for other business.
Keep this letter with your important financial records.

How Much Will I Get And When?

e Your monthly amount (before deductions) is $809.00
© The amount we deduct for Medicare Medical Insurance is $0.00

(If you did not have Medicare as of November 16, 2018,
or if someone else pays your premium, we show $0.00.)

* The amount we deduct for your Medicare Prescription Drug Plan is $0.00
(We will notify you if the amount changes in 2019. If you did not elect
withholding as of November 1, 2018, we show $0.00.)

* The amount we deduct for voluntary Federal tax withholding is $0.00
(If you did not elect voluntary tax withholding as of
November 16, 2018, we show $0.00.)

e After we take any other deductions, you will receive $809.00

on or about January 3, 2019.

If you disagree with any of these amounts, you must write to us within 60 days trom the
date you receive this letter. Or visit www.ssa.gov/non-medical/appeal io appeal online.
We would be happy to review the amounts.

If you receive a paper check and want to switch to an electronic payment, please visit the
Department of the Treasury’s Go Direct website at www.goedirect.org online.

What If I Have Questions?
° Visit our, website at www.socialsecurity.gov
e Call us toll-free at 1-800-772-1213 (TTY 1-800-325-0778)
Case 4:19-cv-06175 Document15 Filed 05/22/19 Page 4 of 211

UWILTED STALES CoOURY DSTA:
Souwtheawiisy Ua) oF WAW UO RUC

 

 

 

Vitbwik, RAMAN i ~
Plamhrr Teneo | 1 -Gv5 7446 (om)
A &GAWTS Keopew 4 the above.

 

you X “Yube hho Case. /rwdlex po Bu order
-DeFewdants o\ CHE us tee How © Hehe

0 the tow Colleen We WaHom Cole

united SYa yes Misy Mey Yudg-e,

 

L Volks RameowL oN 129-0565 DR GD
Criaawool yu (LUZ S—, Cerne) to Unriteof
Sy» ok Punt pice. Mere by ole, poses, tho}
Ww Dd17 a Opener Co Case. a ouwed the
X) delerdants | however tle clelendants Conv inteol
a We im T wept: We wenze tle Uideas ow nr)
Una Te Tibe. Chewrel., “OALWUKL R Aw AW) | Wwieewsb low.
Songs A} love <m thet i Ss ellows pads {0 be placed
ov) yA pideos tle Ae buss Meneed fo aucl yy Lows £0, 000
Leud 2. LAD “gacali Lsee/ Jo posed U woul A Jiae
J 7
ay El DM GY pean He. \ acho cnt ws0tt ad iy y woulof
| have a special Route / bmi fe (fia Jubz. thet
would! abl pb5s all Ke piabloms, Di Wa having
Such, os wider Geke oh, pope Apap dginatave
feat or 2% ce pt cbse pipripotm Y, a peo! JO
this enpollecl ond plol trem fe quit He hevenae

(0)

 
Case 4:19-cv-06175 Document15 Filed 05/22/19 Page 5 of 211

est oolve ps in bh Wer hasipa tHe. Vew
Ye Qh Paes hemi loss pol « | lis Lospeol
Aix moths ane Uou (oo. chanel tle 9 iA abiclicetion
+o |e tn Ko Pili nerin they wevorS cot. ony mame

Apom tho ovesstisiny 4o ff ho sYi gel and “L Iwao

we hong ea y in te Qasndern, lowe vee Tus ag woll

OS) +o” a co.cc é marl +0 their hel C.
YP €y € (- her ped Me ond the. chs Rt miwatisr

Combine ol +h Keo shang cow ny violess

one 1 coulal neveaey “fo. Keep wey nol.ess Le
te doi Keo} wiv YeeVing dos ction

enheRr

2 My channel hove had multyole pitobloms

hier te Lee, Levtig re PnesenT class vajter,
bee unah Lom fo RiLLS ae Local action

ajounst 6 Aon bubs be this Conit, U wept
+ Yo SYeve oA Wow. Uoate Dic Ne pre Cou Coo ny
A (Yueors orol yawted z Ce suit againsy tool fedents
Moder tHe TEwdex wo 5S 2 [2218 - "ocdinbe
LS \oceted bw Sar Beane Colid annie Courty C) Sew
wWatt<eo 5 end Stwoe} wed Pens ALDH (6, Lanse

ad) & Pert Penson XS malo. a motion. Yo tle Qute3'2-))

Louw © hau Some ope Ww we) Sos bef serve HO
Cuymons ond. Comm) kant VU toe Ly USPS buy
Cost) eo} lo L ne Way cloned | D) Hrea was able

tp gel te Shot.) a. A SarWatteo County yo Serene

CA)
Case 4:19-cv-06175 Document15 Filed 05/22/19 Page 6 of 211

fe pa Pets aor ne with, out Pay on ING cay cof
Cag Ewes doing Td 2S A (eet te Pepsen ! ho shen)
went fe yan om eoblice ancl Le\y Ie pa peas
tu oth Hor aoceptionsis YQe Lewy lee sent. nb
th proper do Coons onl ie. Compt cheat
ould’ ated Them - Aare, days pa.sseol | ono wou tube
Mai bed fe NePly Sd 7 a DP) 169} ) theowsls 2 aioli rr
Nek debaulst Fadae monty To count ‘ele ake took
R00}, a Sen C2 foun NRE j f2k- ven Tollvip bre.
thot W shiv ulel Paesont T Ov ay peturidary
4 Ee) wa tLon or tht lag ‘Dex plainer! ty tlo~
Nidce. cleales tha Du W ko do bel oll YL pooled wie
0A pete Mts then ie Le thence OY tuts Le
Ho LOSL- VAAL pete 5 Hes Jud ge Bene ad Teh chow: exf
WE anal =sudge mecd Locausy AL ‘dal wot sobit
4@ olichawih + a Conuice rN her clealces onl] abel Sd
<I eo cle ve iw He. County clerdle ALiCe ‘) wad £
another ynotim qo do) owt Sud. aevne nl cna thes
Aime 5 ubynettedl Oiroo) Sey it 1 om petien het ¢
~ fro Sudge’ 2 cleakls) Weaw thats Wad. 1 26 days
eter CS Suwmmonsare Covme ba int wes seevool by
te Shenc)) Ths Tiere Hou Sobe pephsce} by
enol we whe jas or Ws (lick. WW \oppes.on fire
Hoour eLyVenh ly. paotesT he wiche LD Hof. Uoorfube
pad wor served phopepdey + Dw He. Lp — QA Fusticy
Je lou lor Ind epl Bowne ve olec’s vor deny yt clelaul i

3 |
Case 4:19-cv-06175 Document15 Filed 05/22/19 Page 7 of 211

Sekgunest hip comrefabyie wed wasnt
Jat @ Abts olufe OVI yo20 Firn 2 kal yooh
Jrsduan late S S-21-19 ° this jets Hor had fo ofp
with He socd pict fk HO Joust! fine Lou tube
heel hachesol is wie, Com when ey Prong 1h
| wh iL Vues ly Count Yoofe AL protg -Eial-
Le fusi hit Hey Pook oll BH ehiny vadles —5 file tor
VAN 2 « 3 oy eden Dbhack up aol ft“ HP ject
foly put M.vre beck: wt FO ules Jule ay TRL Qo
Thy ‘ff eA. oth, wp wich at Al HO, channsl ppp to) |
A he ban they. SV pucle. AOL, Aoliting ale
ily olay Loeol Jule onl folk PiU vidio cud
pits Sh srnpdd Ft hous Load Jole Ffonevey
pu dete of feta S-21-09, “pe Aosf 071 5€
fe as FICE FHL ijon- onset el Sach Yat Atco Lag
fo th CPLR ater a fo (on, Sooty oVTerney | cashiop
ot assistant 5 ke penuit-2 ud agent WEfL elig ble
Jd foceur Senuie - Lh Lyfb nat L D hacl Some
me Seve Yueh. Aish Hays Legal
ager )epvrcttes/ fo fleceises ened papers oO
Cpu | fe Avavaesded 2) Soper aie lS nunwons
and “Lo 229) el in, W D had P gue Hh) Sopves
Ae uk utd cotti{ied pep 4 Eps” no Fle juny
MW Lple (Lik woplip Gee ay rod Dodus I Placa
POA eng phe Hoik. epfree D Phen jecos-bof Se
PD jase > wbawholle a sapee fe my 440 Ayer 7

B pr
Case 4:19-cv-06175 Document15 Filed 05/22/19 Page 8 of 211

    

    
  
 

  

LID p ES, ov D7- athicpg Vy
ote AQ he whey 5S ee fh

  

 

A] on LY CLu4

rn 7 ff Ly ie a hie. Mallick LOL2. Vichat Jbl A

 

 

 

Lerch ¢ Lz 2b Bleek “Yao I 5 whrcd bude Chic’
i aXe 72 pk WMe Lk Legal aso
on ely) | CHL RA " a ———)
mvwe et Peele. Lape
A tev (SF , a PI IFT Uy C bf. C zy YWO ~

SLhivCE op? eceyy (25D

 

jiiraaits #0 _S el escent

 

Jot j . ks e Feedloe. Z. we €5 Ves nats
Z | Nobel JC ws Pio Sefvel bee
t, cob tbig

(J)
 

it na pp

Ne pe. lie ot thom ae Licheos miele.

   

   

(roe i, <= , afk uty a5 £6. 21n$7
- ef bole Vd __f/ oclé L p Wo acl 7, Lor
A EJO ATOR Lika pow Sel) whe t-@0, Cagn, Tha 2%
ef j a (yt 7 . ATE Nek ply
Z ne 2 LtL thy 4 bes fie / SD 5 ad) dn
- te’ Ley Lu - L “led C7 tefl walk wpe of
Youtube \) im 7: This

 

 
Case 4:19-cv-06175 Document 15 Filed 05/22/19 Page 10 of 211
Tidex n> SE2) J 20/4 in fe Spade Suphene
Crp or / 4) Ce pr Sor Se use ts his ¥ be pumlse dy
ale i paablowms = weod resol rec tk
He A sfonde ts _
© Vell Qamewi Awiletnalto rok Ooags
d) bwe (remy 15 rau Chewnel with Lino ( (plus)
chess to oN Vow. tubo j LS bots ora Cubor
Smice Thebone, Ln) Tq We way chanel wheel
should dus play me hc orolece Perl awcilla (4
plot metton ori oll other Conducivcd ifdb mol] LWW
a SL chowpel 2 Ge\ Who Some onc. entop
Wh chopnel ! D  fle@ima— ool PALS Lyte Cyl
aif 2 pig) uteleos Aoill ep bb 5 Lvzud 0
% dox the Cupep spect poleé a
han wel > praimd js pats, i) i) usep
warts fs SekoolL Heeewg) pel “crolee witheaf
C hick Lng Ow ben tepa wh rel ole Porky
orm. Js Mag hawniek a, Obj tA tug
shoubcl be oble ps ob So A SOL all LES
tA led cock open Bev cd (Lethe, & wd eacls,
ppl thes awed ra s Yeu iD Me,
ite cdrenvol bs lou L ext, Hclannls
Yicloos cyl biowae”” Hey shutld beable bs s0¢
well yy viclesa pe po a Sbz. eleos shoutil
a I peor birder BES charpl & ADONTK hut
F, be uo wot peer onl 3 MiGs ney 1 CASE whod You yobe

(7)
Case 4:19-cv-06175 Document15 Filed 05/22/19 Page 11 of 211
es done 1S ob showing Js eduvos 2ZO—-— 8b 2) ity etillat
and 22 You Sctapl Arusre pear Lom Koil fe
5-€e ott wicloas fd fine ty C2 V2EY. 5 TL plcek
anpkes p24 Vfhacle pirure at frenoh - Tix LS
pat LG Lt AL ane fim LouVodbe here LiSbposf
desebipe Whee). BMirbaky OA ’ Weal ue hen yaaa

——— OC)

se ULM Oa fay 5.0. eo “Le Biddy S be Ld LY tg

fo pole puca Hg channit onl
Sheu-a 4 fot) png. / icles ete - >
pliole Le Lien Loca joeth. Laotian
L. Leo! wrth Jiccheirn L/ A LOZ extol leone.
Ou Cao Sb-e this tp to proton (s_) 5) Luce!
Repaunsd thls, eral Ly YO pipet 5 sak uttied
C “ond s wh nae ti 5 wicleg 2) 6 Ca very Recidlonne,
iy ch enw nh wie ol stl 2s pel cis Lactiil |
LD) 'choadd b Lon Pvube b , wd, wighoas feaauest 0 Cre
“| He. WesouY Yor iS phone nweot_¥ Srclio 5,
C toa theno i iS Sb much du salof “| thir Lut
yi Sad wisSu~ etporid f) adb + Sb hee. Hey He
SoA oudonts pie Jack ed off %s Taoleein” fake
@ Yen 2) cl) ne channel nol MOS SoS Sauny
2) yy id Lew ad fb foote 5 pics (6 all
, | afer West. vicleos Lis? iS Ung, Chonan ef
Fata orb AG rychoas my tI eS attos chonpyl,
Ay
(2) Lou tube We Cy 2olune WW Lene unolep tp

(2)

 
Case 4:19-cv-06175 Document15 Filed 05/22/19 Page 12 of 211

Chon “| facle 2s. on apdst pawl
Chg ttC.a Sb Shi Oop uicleas, they have ts toll,
3 ho Db CaSL ing O Heo. athcT ‘utilegs Lenadoh
phy-exelees 9) Lgl Lee pool fie Her
| Hid Wis adlyell fun. enol. Liesha.
Cfannel feo nr accel Jf Ti hs ' saaug fD
Ther Dact S10 onl, ee loofosT pot fal,
Shwe Lie bette. EE Luis Prtslang )
this ratecteol-

  
   

we ea)

 

SS) (> o br aT Oe 2 wel to tHe tale dawn of.
Weer vidieas aun He VARious Sang Sis ba
Merb bee cugs 2 vids Quesos hb fe ep
ere theow, wrudel dodo He leo f [5.26 exo ocd H.
SOL LL Single Dace. Oe tow Tilton “Fe
cA vidhoas 7 Who AZ 6 pad u Ca. scree | to, Comparey
Lute matical » > wha a aw ta sike. o) o
tle sans this ts Ye\ ues lay vi dens Slt

 

Viswed eclireaged +» So want m’ apol fo”
this pieces Wlotions howe content o
Heid, OS wel ao Dis couriy ono Eid once
AaLes show Tall { - -
‘a “9 Wot a so p = Una Tobe. Hacker
Add Cd Hep wrfew bade Ley NiL.oo © oN anrod Lutein

HD binayls 7 L c enol -

2 |
Case 4:19-cv-06175 Document 15 Filed 05/22/19. Page 13 of 211

{QV wot te Cc heppok te We OS. Gt to
: Or heer £. volt cx olewola pL “obs

J— "
OQ Cea ter Leow, ms) Lt tek Aotthe “pt e

 

(S> b Bae it~ CH pphiancy fe i. oll

Ca Psy Robot rsdtaaels va SL , thapsugd.
He Yau Tobe 1D SUSY byron “all oA this
is im Wotioms _ BLSL b1tbfig = Cuidbojpcs

&

 

Task +his Conny IO Lbbop ce Whol 1s

AW apa Pe chic wtiao - te be aol 5 evo

aw wim oe ney er othen Co we pt ncaa.

Pav o NT ‘pie Abert jer pe Los

a) bj hae el iC Alyvei nc lex ete VWhave 4bcoc/

QuULe setting UY, chonnel wifl Fos SLE
had pecerelost Ly Lieeol Zool 5 pach fore

wr peel pool yo A sedl rps On chee wae Content
chewnel Shawere “snes Hes Ali Ll. fei)

hes wats a cobltupse tee Vopr CLUY bal is h~

Animes Fuster’ {auiror- Wboldy disceimencrtiry ager wje 4

oa 2535 ve b&b Rare guroe HY ( > al n/a Dome!

¥F POHL SES VL, BG!

, : Planty)
Tele’. Dl$-291-29 7K hlwiki Pomen,
Eysail * UALMIK EDR 2) Caer “Comwr ~

 

PB il scovcs Is dowenepivow ) ummeri-LComplant 4, Dossier Qo [abe should
be te pecieptam ci

Lio)
Case 4:19-cv-06175 Document15 Filed 05/22/19 Page 14 of 211

MIKI INTERNATIONAL SONGS OF Love™
\ AL 139-05 85th Drive, Suite 6D
Briarwood, NY 11435

RAM ANI Tel: 718-291-2978

Email: valmiki.d.r@gmail.com Dey xe Wary 2A
— UV

ATTACHER Herpeudh is +o

Mave adel pss ancl vole. / Eytoul
Of De Fenda | Legal AGO ,
Ma esow B&B. Molly chk
Wilson Sonsini: Socel Rich
Lyo th a . J Rasal(
Lo | Veniwe
Wew Yo RK. if Wmonicas

MY 100 49
Case 4:19-cv-06175 Document15 Filed 05/22/19 Page 15 of 211

—~ hie De gile: =
749 “ oy “y rey “le Suclge by bow
| 4 h So {s £ gs wio{ om Se Dy U4
Case 4:19-cv-06175 Document15 Filed 05/22/19 Page 16 of 211

Creare Supieme ( ouad of UEW L ORM
County ‘Queers

Uetl mike ee wncwe
Phacn veg h JYncler je SZ 21 16
our whe Loe Ss Dispute hoc esy Coavice
_ “2D boislen |
‘I te How :  \ us ev Lee “A: Vay Lop > 1 Valmke
Ia Ve RW pees de here bey ote Duke eee
decisis dl a pawting Wwe. eed eudt 5 et ge ~
yo Tass te delendant ow 24 19
Ww he pe. 2 eybv wave eyated that S heady.
Bo law DS MS ol cf wrote Pav Por le Sete 1 dafendo
tle S win inens ool Cm plat by leaving tHe
pee Ww uh Lewis = lec ep Yoreh. whe later
sa porded How te tle bicceay ff flo C.2EE Oe |
y Nese ye Ks S houlel he leemed Served ’
and wae ecg Kesy 4-vé ale aol juke Lome]
onal oil nthew ple ands eZ) So he Tend nfs ye
4 Lanitenl tys based min” case stay
‘the Arppelate Couot le Downld uv
Aes “Seppiy (x. (22 WY al “i ISS a y~
ovules A hic decrét. ioe wrod Cee ph hereby

attached o tyhebit “AY:

D> funthee wou iv odhex pepers ofledel
J? tle opm se 2) de londord. attains

“Ea 3

 

 

 
Case 4:19-cv-06175 Document 15 Filed 05/22/19 “Page 17 of 211

TAS Scpne me ( mart a MEW UY pBic

Coe of ( Queons

 

 

Wal im dec Perneanr C Inpev Wa SS 2/ S18
yy hae mite
AP Ain s Yo Aro plu tO Dazonce
res SE be poe RenSe pw Le cf Sa WN) Li Lore plore

 

 

“|, +c Yow Tasvice Naa Lop!
Oo o ;

 

‘) te pleinti)) poselg prake Fle A130 ut
Cx crm ghee) Scan I Led on He -29 AD, <p _
ols L caodi T ma? SERVICE “| itet: po-pews
spo He lode darts as bes. ln Pa0pon sonvel:
Tw stead Opera arythep motion te
oo this T l ‘an using, this ptoTomn acd
date Hered) {0 male ny ODD osTlor
~o Souk Abcrsion - hdd. Torok docu mock
atthiiched! croll Lontaineol he ne wri fh Se ppowts
pag ab-yectton te joe ole piel co) bn
o)! bed Z aly aad ae mera Th hope I ch
ikl Jove poke tls Bath the AfPeals Court!
U/ akmitee ae
Piamt)(
Ww el wboe (c ara

 

 

 

 
Case 4:19-cv-06175 Document15 Filed 05/22/19 Page 18 of 211

espouse fo this motor Pa poe, tle
tlloudast iS O0nVCeé ynone 6 epved
io Son me mons one Com phauct pape~ed
AD We Wo (lick 1s ay Local oe DD cast
Gey ae a Ho clejon des. v

 

 

é honel one | ast this Count ye
Paocevel With ma yroviom for Maude
Ju é ynroh theougs Peinsdavirent
ond Fret Ls bent lod Ube hope a} fen
be with our \aathen 7 _ esetaten

 

 

 

ye oO dan tee Yo acl sade rmbt
AAS amet fl ololer ol ands Ww be ok
Out, fp Roe rolled, 126 doy ~fo he ply a

Wd 45a milors crol Complon

 

P). cost

UAL wh LYN Cy -

 

See ech ah ts attach ex
“-b- ©
Rule G2-| Service ee WMacl’
would} hes JL ad owed ta wertel Jagens
fp pe nits lect by aMo ted fred SbZe

 
5821/2018 ORDER SIGNED SEQUENCE #1

Case 4:19-cv-06175 Document 15 Filed 05/22/19 Page 19 of 211

 

VALMIKI RAMANI,
Index No. :5821/18

Motion Date:9/4/18

 

~ and Motion Cal. No.: 22
Motion Seq. No: 1

YOUTUBE LLC.,

 

Defendant(s).

The following papers numbered 1 - 4 read on this motion by
plaintiff for an order granting leave to. serve summons and
complaint by certified mail through a third party.

Papers
Numbered

Notice of Motion-Affirmation-Exhibits-Service......... 1 - 4

Upon the foregoing papers it is ORDERED that the motion is
decided as follows:

Plaintiff now moves for an order granting leave to allow a
third party to serve defendant by certified mail through the United
States Postal Service. Plaintiff asserts that an affidavit will be
notarized and filed with the court. The instant unopposed motion is
hereby denied. Service of the summons and complaint must be
completed by personal service in accordance with CPLR §311.

Dated: October 16, 2018

JANICE €. Neaypor, J.S.C.

H:\Decisions - Part 15\Decisions-2018\Micellaneous\5821-18 Ramani_Youtube_service_misc_sfo.wpd

Jucze Defused FO USE Jeule 311~-}

a al

tt

Short Form Order IS
NEW YORK SUPREME COURT - QUEENS COUNTY
Present: HONORABLE JANICE A. TAYLOR IAS Part _15
Justice
ee ee x

Page 1 of 1

 

Printed: 5/21/2049
be deemed valid. in GRBG AL? GNZP61 78 cP ocumendh rem Filed D562! dg Page 20 of 211

Appeals invalidated a service where a summons was simply left with a building
receptionist not employed by defendant. But the court said: “Distinguishable are
chose cases in which the process server has acted reasonably in placing the

   

2

d therefore, with due dlicence’ in

summons within reach of the defendant, an ig

; statutory requirement of personal delivery (compare CPLA 308,

   

; fulfilling the
subd. 3). In such cases, service is sustained even though the process server dic not

 

‘

in fact hand the summons to the proper party.” CPLR 312 (subc 1), requires service
upon.a “managing or general agent, or cashier or assistant cashier or to any other
agent authorized by appointment or by law to receive service.” The question of who

ae
Le Case 4:19-cv-06175 * Document 15. Filed 05/22/19. Page 21 of 211
CPLR 2001: “At any stage of an-..cion, the court may permit a mistake, . .1ission,

defect or irregularity to be corrected, upon such terms as may be just, or, ifa
substantial right of a party is not prejudiced, the mistake, omission, defect or
irregularity shall be disregarded.” In such circumstances the defect in service
should be held to be “an irregularity which may and should be disregarded.” (Matter
of Knickerbocker Ins. Co. (Gilbert), 28 N.Y.2d 57, 65.) In the present case the process
server went to defendant’s office. He presented himself to the receptionist, an
employee designated by defendant to receive and direct business visitors. He told
her he had a summons to serve on the defendant. She directed him to Mr. Forward,
an employee of the defendant of some responsibility, a “claims manager” of
defendant, though it is now contended not a “managing agent.” He delivered the
process to Mr. Forward who promptly forwarded it to the appropriate officers and
attorneys of defendant. In these cireumstances I think the service of process should
be deemed valid. In McDonald v Ames Supply Co. (22. N.Y.2d 111, 115), the Court of

~ {2
cx h pb/T UW?
Case 4:19-cv-06175 Document15 Filed 05/22/19 Page 2 22 of 211

Jacobs v. Zurich Insurance Company 52 Copy Cite

 

o

 
     

UE Te EURIE, : PLLTS TOW CaULILCHUCUD TOD HidlidSiiis HReiil.. “PIS URS Iverecr re
process to Mr. Forward who promptly forwarded it to the appropriate officers and
attorneys of defendant. In these circumstances I think the service of process should
be deemed valid. In McDonald v Ames Supply Co. ( 22 N.Y.2d 111, 115), the Court of
Appeals invalidated a service where a summons was simply left with a building
receptionist not employed by defendant. But the court said: “Distinguishable are
those cases in which the process server has acted reasonably in placing the
summons within reach of the defendant, and therefore, with due diligence’ in
fulfilling the *
subd. 2). In such cases, service is sustained even though the process server did not

statutory requirement of personal delivery (compare CPLR 308,

 

in fact hand the summons to the proper party.” CPLR 311 (subd 1), requires service
upon a “managing or general agent, or cashier or assistant cashier or to any other
agent authorized by appointment or by law to receive service.” The question of who
constitutes a “managing agent” should be determined in the context of the purpose
of this statute. We are after all not concerned with whether a long term contract
executed by the particular agent binds the corporation. Rather the “test is whether
the relationship is such as to justify the inference that notice given to the agent will

£ val f-
Case 4:19-cv-06175 Document 15 Filed 05/22/19 Page 23 of 211

ST eAT Supreme Cough ok Wew Hori
Coussty oF CSucems

WA a Miki RAMAN,
RALN DT LAP E

5 ome S Twpex we 5921 /\2

bows “ru bb-e LIC Reply “to clodenclant-
Ded-enclo PETS

pos ons. te Wau wrotton/
“5 th How _\: Tau oR my wo pow bon obodoult
fudoye ro ive boop ole piwe) because. Nate dleferclant
Dartibe ULC wos wot Perperly Servet wil (0
SS mons eupol Co re) Lint: » ask to Coat 10 Upplepsyera
Ser «|| 1G | evenes Mice how adeyort nent thot
1) does paces Sseauicind) a does athe Jaw erdoreeinrers
_. oj leces LL SLOSS this court the fact that He
Seacess el Semuice Ww Phd yoat ne pale execute & howlot
wet be ol el agoumst Wise ee bao Keel WP wapels
Ome \eaob spt Ye leva Pa pen Ses e0d conpectly ’
We Wotele Seews fo alee Furs LUC ondune
‘} Were Aoller my We crol Ade Ut Ye meals ee

>

el legal action See wr Apwrbre wus J. while

lis client Continues +> CAENY, oT untout
aos We _onel wn chic ye © *

2 We: Volicek— ene Fle lar cipm | At wok

ash ONe agent (S) jak Tle Tides there
Done Hey Shavlel ho of cored suctable be pecerul
ehuice ed to Suminens oro lor phased Shis being

LL |
a e 4:19-cv-06175 Document15 Filed 05/22/19 Page 24 of 211
So

, AUL pi.efa.bed a caeumeat- attacheo/
hore dL tctLé f uu mend ment on Sepvics
4 Semmens onl Complaint | bracl
Mest lsum Son es senve tlesw popers on
we ys (Gch ck VLA He LSPS Hatoyal: Co ptilicof pool,
aa_Me Wh (f Wicd. Eye fs bol pre thew ofa Lo
aban PiLvcess SeRpvuens pV tp Mic, q

kk tle Coury to S Cre that be cla ine) this

SERVICES | ther He PAP Rs be C56 ich col
Navelley ” spas pod sepuect

3) we Wlo Lie kk hasYen P ask tle count
YR VLew wn profisr AS au licos cal/)
Peperrtitwt F iv elD ThA Ia) bec SO , prot
ca 15 because. Ais chron t ofo2o sa ¥ Conse aD
eggs awau ot pa So Callen chapel

Dona A\ bh, aap pow 0 de met hat

CR "phot hanna ad Woy abe tails TO

LS peg oA HOO di yA LUp~adloas unclos Vag channel 5
wane ‘ond! ing lerof ‘show phen vi leas?
hey Con Pied fe Us & by thot wa ma
and. thade wuple Fe phome Ye ofhele
abdisy wd fe owl poevefe jap tA sé

[6 an pllenet “se fry Varad rors — praste 5
dunther-fnoke i £5 “trl Firs coed = brows Aow
Ho clef enclaste has power peat iy fre”

 

 

 

 

 

 

(2 )
Case 4:19-cv-06175 Document 15 Filed 05/22/19 Page 25 of 211

However this wie blow pon) yack 20. Dhe.
of eenalont C mat Lract oi Ady Wet hyc ke poilhy
pu yryu, jfLepa hi fund. clatins wood peg Cpe
a) 9 cond. boise disc pine oatod AG ST Talay ffep
oles Lal, thi wot ols wes waclz Lec ause
) CO inclicoll» He lac the wih Le

9 sey LA Lpust om LMonil. ta GAL wil Yd
Hak) B20VLo Uz to ole) ondants hacket Lord]
Corn potben iy a aT. ored Sool ontebl
Maes. ep1cee L extol Lately y jave ol SC pve,ped
Liat beg hae Jak. Hrans/ wg vtoltor

ane pémeve “al Slo» g noel “co ape pT

Y got for se vefpctk ricleyc dow eiklosr ple

ote 4 flor Ey Howlorsen wl> Fou pescoles 1

i Tibly enh Saige a sang. de tLe Yours”,

ds 4 er, 7 A fuer AL You sent we Lu

Wied. CO minor - JEG Yor fib

Reimprred 0:

4) S| Cavre fe this Cou ay Seeking Tus Yicl
a cx inst co wicione olofasndant 5 thedane
Liesk this Court FO cecegy- tii -fpe— -sepelin
J He Sunamort enol Corry beam on whe (lucke

bho (¢ av Goect” A ered Nor He cbedwrolarh,

7
cvel 50 muy Cece wehsele hoo alt niowit 92 foie rel

 

 

(3)
Case 4:19-cv-06175 Document15 Filed 05/22/19 Page 26 of 211

The count to make +Heclofenel to bi

tle Wiong £ in Wy charrit potest J

al hos 9 houne oe cases ‘VY err o) ene
foals. this is pot o\ cj Bigtlenas mathe

We whe hicke 0 hewt tre bof hull ing

Le chonnel | MVOW L Nave L£L-20 pli elclbos,
and has bear Corn pal burt with He upper

6 peta “4 Wr ercleateits pause Lb 5 ¢

oly ne. Heid’ nde all thel: D one. achused

+p cledendent 4 their mal phectich 027 WANE
oncl (AML Ath “om ployed wee? Ce boa fiitir

4 Sone Heal cus Jow §cdreok

hitae HO wt eve yo oA LOE fted “hel

VY fave clone 5 uw bof ¥ jaws athivecl, Hes
(fot ches ¢ cnturtouss Fases holes pe) *

 

 

 

S How <> Yew bon. AimeLy Jask this coaat
yo Dent we Contivnoncs 4 Ha Suit bs atLe-pty
tHe rinerded Sopuica a Lccymmons pal Conn lect
oyel hort Fe Count Annee theclojerdet t
yo Ceare aol po proey Al Its CAAPGI jr wy
elon huslef bey thanywil pel GAL wrk er

Btw awarndy 24 Seem je¥ . _

U AL ches Pomen'
Case 4:19-cv-06175 Document 15 Filed 05/22/19 Page 27 of 211

GraATe_oF “NEw YORK SUPREME
CouRv Coun DE (ouecns

Lie C imi tey RAmAw |

 

 

 

 

 

Wh AUT,
Oo gens — Gh twhoexan 5SSaj /12
eu usb EEC ¢ Aine wdool Senvict
J Stumm od ws one
Zomplaint -
410 the Howoureb Le jes st _ _\_ Vay bop

 

 

4

LW) RES Po WE, To! kPa ole cision oO am 3 pel

yarrtién fos del aulit poclige toed jArel fel ac

that the chub Low eofancemed 4 frcen "Sue ee)
» Bl anos , whose OJ ‘luce hag de papyinent Aap
Preess Seauice Faw Leof fo Seave Ce Ao Lo redo ts

PRopeply «
pT

 

 

 

 

> ‘Io ronpect the attachesl henwith i a
inmercled Se@uice | the. S apepons ool
Com0 heinE jue hich vay Sekved uia Us ps
mail po ek an agent eh tHe cle enclant
Cu htged We aece Pt bog all ols Cur wr entf
Ato pnany “ost low crol Counele doa the cle fe ndasts
Ln nis: whatte r _fasen. we lic le’ "Wh tholLreke
fc€_ef eA busines. dows wot aLloves phocess Sepvers

ico Heete dices there Jone it hacl. © be Apypv
by cemtiticel waail Loe the USPS -

 

 

Oy
»

Case 4:19-cv-06175 Document15 Filed 05/22/19 Page 28 of 211

dw day ¢ motion Ho Ais cptwriratior

pred ws nongetil practice by Ale AgJenclent
Ywards mae’ coach Lets cheonpol Continues
cle.) elie fo disp lacy atl ne vipless a
WA, nodon S ~2C0 aden boy Waue ( chonre )
Cs appx is BcCes fig theoasl He browse
the wero ait J ar PAPEL LS todee n 0
quith vidéos ~ al otek pntrsd< Whey
Teds wane / wasule continues TY poometta the g
videos (es tead LINE , endl a toke cbou-ye
A ysy V4 deoas J - A tan. ations because the
ise fi Ho “Ko palsicfirs ay To 56 ng Sute
fC» wAcuiiee neaanghe RELEMSE We wel
wWRA LW 2 td Qasétio LS worr prove 244 fia ske,
Hastie = uideos ow Ib Song. scfes IS an ~ 1m potetand

menlicorting pewter: :

 

T thank mou fof aceeplant ed) these pe De-fs ond
\ulefuoweal Yo - Bee hotp 1 LY CoO pheckiny the
by Lon Vhovs diecel ening Chappel ocd any

othe awapds olee wend
) nb As \Come!
Teo] i .

VA LmMak, Ca man,

 

 

(2 |
Case 4:19-cv-06175 Document 15 Filed 05/22/19 Page 29 of 211

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF QUEENS

 

  
 

 

Xx
V w Ly v Cc RA ” a m Index Number
(Fill in name(s)) Plaintiff(s)/Petitioner(s) .
SHE2 1%
- against -
Wo wT ul 2 } Lo Affidavit of Service
(Fill in name(s) Defendant(s /Respondents(s)
xX

 

STATE OF NEWYORK
couNTYOF Cp Uee ywoS gs:

7 Y 4 fh .
| Ao c Tot CC LAGE being duly sworn says:(NAME OF PERSON

 

| WHO SERVES PAPERS) | am not a party to the action, am over 18 years of age And reside

y 7 — AW —
at f “3 Lo CO FS L) KK Ayal 3A LE,RpP oD LAD
OF PERSON SERVING PAPERS), On N law | 4 2019 (DATE OF SERVICE), | served a true copy of

; mmc

as! SO A
the following papers, Compleat % Sue mows (IDENTIFY THE PAPERS

SERVED) which are attached to this affidavit, in the following manner: [CHECK ONE]

By personally delivering the papers to: __. [PERSON
SERVED] at [ADDRESS]
PERSONAL The individual | served had the following characteristics: [FILL IN]
SERVICE _..._Male___— Female Skin Color Hair Color
__ 21-34 yrs. ss 35-50 yrs. 551-61 yrs. Over 61
____ 120-150 Ibs. ss 151-181 lbs. Over 182 ibs.

Approximate height

_ Other distinguishing features

gre

 
“* Case 4:19-cv-06175 Document 15 Filed 05/22/19 Page 30 of 211

           
 

Certified Mail Fee 45 ay

  
    
   
  
 
  

    

a
$ S000 ti
Extra Services & Fees (check box, add fee ereray?

Ei) Return Receipt {hardcopy} $. nen

Li) Return Receipt (electronic) g Pt ot BO Postmark
(ll Certified Mait Restricted Delivery $ rh Here
(CJ Adult Signature Required ¢_ AY Ti

Cl adult Signature Restricted Delivery $ ____-_

Postage $1 1 5

3018 1830 o000 0336 o30?
Case 4:19-cv-06175 Document 15 . Filéd 05/22/19 Page 31 of 211

INSTRUCTIONS: FILL IN THE NAMES IN THE BOX NUMBER BELOW, THE INDEX NUMBER AND THE
DATE THE INDEX NUMBER WAS PURCHASED. COMPLETE ALL BLANKS IN ACCORDANCE WITH THE
DIRECTIONS SET FORTH IN BOLD PRINT.

 

 

 

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF QUEENS
x
[YOUR NAME(S)] A Al :
VALMIK! Bats Index No.SS2( 4 VO
against- Date index No.
ye oO UW y ols e, LLG purchased
[NAME OF PERSON(S) SUED} SUMMONS
Defendant(s)
x

 

To the Person(s) Named as Defendant(s) Above:

PLEASE TAKE NOTICE THAT YOU ARE HEREBY SUMMONED to answer the
complaint of the plaintiff(s) herein and to serve a copy of your answer on the plaintifi(s) atthe
address indicated below within 20 days after the service of this Summons (not counting the
day of service itself}, or within 30 days after service is complete if the Summons Is not
delivered personally to you within the State of New York.

YOU ARE HEREBY NOTIFIED THAT should you fail to answer, a judgment will be
entered against you by default for the relief demanded in the complaint.

pated) J- 2/7 201% Vi ALMKI RAMAN

{DATE OF SUMMONS) fYOUR NAME(S)}
{39- OT BS DP- G&D.

BRI Be wood VOLES
1B — B-Gl- BG FS
[YOUR ADDRESS(ES) and
PHONE NUMBER(S)/

Defendant's address FOL CHERRY A ve SAN BRUW? G A 4 LO 66

. [ADDRESS OF PERSON(S) SUED)
Venue: Piaintiff(s) designate(s) Queens County as the place of trial. The basis of this

designation is (CHECK ONE]:

 

BE] Plaintiff(s)' Residence in Queens County. -
(i Defendant(s)’ Residence in Queens County.
. [1 Other -- Describe:

 

NOTE: THIS FORM OF SUMMONS MUST BE SERVED WITH A COMPLAINT
Case 4:19-cv-06175 Document1i5 Filed 05/22/19 Page 32 of 211

SUPREME COURT OF THE STATE OF NEW YORK

COUNTY OF QUEENS
. x

VALMIKI QA manl
Plaintiff, Index Nod 8 oon pole
- against ~ .
: COMPLAINT
Mo UL ube LLC |

Defendant.
4

 

TO THE SUPREME COURT OF THE STATE OF NEW YORK
The complaint of the plaintiff, VALML K (\ AmMAWV [ , respecttully
shows and alleges as follows:
ta THe PLAWTLEE here TW “URN RAMA LTS a
eesident oF the slave oA. {J O.us York anol Resides
et IZ4~-08 SSD AgY GD Bern wood fy (Ly 2d:
(25 THe colo fendanwt hepeb Lo out Ube, LLC.
has a ploce or Lb as ines aor FD | Cire PRY Aue
0. Beene GA “De O bb * | THe defewdant is
Lh The b us (wess of OW Lowe Medi LO’

 

 

 

(2) TL vAtianki QAM AKL pha Or began Q, |
wor foe Grate UUoutudse, Chapyrel. oft WLUSLC
Uriders nv J Qolo-_ began mole ney

 

Uiders anol Qos) Lo Vom urd oe Me nado manleod)
chanel Trtled “VALMLK) ARAMA THIER-
wolipwet Songs et hove:

AiQom the _ Neg inirg of cle alirg Cred
Maw aagig wi chap wet 1 have Lacedl,
haptasmert, disc Ri mire blow On a

 

\
US)

Case 4:19-cv- “06175 Document 15 Filed 05/22/19 Page 33 of 211

Cow bw Lows bast LS Le, Uow ubo. LLG wrrlepr
the NoLllow if O Copa tions :

Whew LL Posh. uy Vides OW Wiadrwlf
OCC AdSLBY"S the Uideos would bo talbdow
clo pr Ww J-hom aw crlla Ry si-hes Concluctye.
td tle marketing A 10) idle rs

Ahis LS My chaxw pw o-wol fp Bate
Theave pve “270 Videos - Alhis WEARS
all of F m4 videos gos lol should Ge unclop-
Mat chew vel how vo this has wor beep
4hie position ‘Less than half 2| Mu vyoléos

has ever beer OV Wr Chop wet Vato ne. tunes

 

 

 

 

\ Fuetheramore the space ow yy

Chraw ye which T shoul be hauino My
viders ARE A lle _ bu OL hosy ch
other Uiders Ay Ro wr other SO wPCOS
WMawy e)\ them VEeru ania iain, +p
Yiu bead, SEE Discovery <del

1 have worked had TO bun Tal a

awe ov wok the brand Orkuy 7

eve ir 1M 6 4 CW desY Rouedt lou Pity
Videos ow ney Chorwel |

 

 

 

FugthoR wo he. by per displaying all Z\ my
uploaded U dens i) Loose the op poe unity

o\ haviiva Them Ul evel gs yoo Wwe leaitecl! wy rayieg-
TH Is bas leew Totally dowreg ina To yay bp-anel -

as
Case 4:19-cv-06175 Document 15 Filed 05/22/19 od 34 of 211
(10) Tw 2017 TL entered wo ay
aga Reoemen Tt with Uou tub €, LC oO

Wtolvetiz.e. vA viclere 14 allo ub Teg

OAV 2 eelisina +5 be $ how 2 On “+o urdeos | _ enol
ito Ueayupo. he Reve Vue YW wl 4D
to Fry hosiipal, Mew York Proshyfegiay
yo sye pat! A\ tee ak out Sy mon this be41-
Vv nia Fel, ol OLY a wool! v0 Longer

In ave. “Hh ts ae REO Moy” CUS a Aaw\ “Tube we
Chiraing tle 5 wali Lica tins - “his Wass Cs.
Lb peach oF clo irae) - A he hosd1 pa L W/E LELe

Qecer1vec “4 Revenue’ See Nis Cove poy
fot Lee ko > Dis ae Reeoinen [

 

Lt) T have beer haprassid Ticnyed
nd have. hal Wry oha rrelle by Rancl
iim imimishool anal EDR A. 0aRh bey
Wout ube am asiina the. Court LO
aw weed. M2. Bh ‘e, Qed Ovo olka ps ounrol
oe other awards “cleo mod. Aur, ce 4-0 &
CDW 0.ew Set) ey owol Puneyy uk. (LE ASOnS

 

 

DAC 2 2AG

 

wALmMm ik: MAmAWy
PLAT Ure
(139-05 SEAL ED
BIA Wood Vy lYyZs

 

 

 
Case 4:19-cv-06175 Document 15 Filed 05/22/19 Page 35 of 211

 

 

VERTETCHTYON

 

 

 

 

vVALMIK) RAMAN: bet Liq C wbi4 SWORN, ;
de. Epo SES amd. Sas }

 

 

tam the. porn VLE iw the. above

Mew toned - ~ Entitled cote - Theve.
| Qe ad The Aone soug Comey Law b owe, vous
+\we, Co rents Week: The SAME, APE,
VRwe Yo Wu \K YUL edo excep\ LD Fo :
marlers + hore LW slatéol ty be ableaec|
OW whormat ie Lov cewed volt le ond as 7
those matters T botive: them to bo, tRug-

Sere W me Vhs VAL ik) Raman y
Al»w da of- fly IAB PLATE

if
/ wor aR Q Qub Lic

Hic AAL AY RUIZ
SUSAN

York
Public: State of New
Notary Pu ARU6352980

Qualled in Queens County 707

eerigsion Expires January 9, =

oti

 

 

 

 

 

 

 

 

 

 
MET
uoTPEUOdUOD 4TPOUud-uoOs-JOU By FO UBAaS paupuny sd4y, YO XTS psupuNY
@a4y} UOT}IGS 0} JUeNSsUNnd paruas aq osTe Aew UoTeYOdUOD ATJoud-UoO4-JOU
Vv -MeT uoT}eUodJ02 SSBUTSNG BY} +O UBABS paupuny aBuy, JO XTS paupuNy
B3uy} UOTIIGS OF ZUeNSUNd paAuas aq osTe Aew UoTZeUoduOD ssauTsng

 

VW ‘@ITAUAS BATAIAU OF MeT Aq uo JUaWRUTOdde Aq paztuoyzne JuaBe way Oo

 

Aue 0} uO uaTysed jue ,SsTsse yo uaTtyse>d uo “SjUuase Teuvauas vo BuTseuew
fUORDBUTP “UBITJJO UB OF SUOTREUOdUOD UBT3au0; uO ITZSaWop Aue uodn “‘T

:SMOTTO}Z Se suowuns Sy} Butuaattap Aq apew aq [TTeys UOTSTATpqns
Te,UsWUYaACS wo uoTzevoduod e uodn a2TAUaS Teuosuadg (@) “UOTSTATpPQns
TejJUswUyaACZ yo uoTReYOdu0D e uodn a2TAUas TeUuosuad "TLE

#:19-cv-06175 Document 15 Filed 05/22/19 ‘Page 36 of 211

 

me1SnN WILSALL
Case 4:19-cv-06175 Document15 Filed 05/22/19 Page 37 of 211

Instructions: Fill in the names of the parties and the Index Number. Complete the
blank spaces next to the instructions printed in bold type. PRINT AND USE BLACK

INK ONLY.

 

 

 

 

 

 

 

SEQ. NO.
RECEIVED RELIEF j
FEB 01 2049 RETURN DATE
co
| gunens ae, CAL. DATE
— | FOR COURT USE ONLY

 

 

 

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF QUEENS

lV A * . jj
UAL M16 | Avarhi) index Noh 2-1 7 2el6

FILL IN NAME(Si)Plaintiff )/Petitioner(s)

 

NOTICE OF MOTiON USE

ly ;
TF e LL. FOR CIVIL ACTION OR
“A VU | WOE PROCEEDING
o_o
FILL IN NAME( \DefendaniQ)Respondent(s)
wee, x

 

PLEASE TAKE NOTICE that upon the attached affidavit(s) of ee
U al. mm Ac v low Py \ [YOUR NAME(S)],
sworn to on the _\_ day of fey , 200F , [DATE THE AFFIDAVIT WAS SWORN TO
BEFORE A NOTARY PUBLIC], and the exhibits attached thereto, and upon all the proceedings
in this case to date, the plaintiff(s)/petitioner(s), defendant(s)/respondents [CIRCLE ONE]
will move in this Court, at AYO am. onthelJ day off@b 20/9 sent THE
RETURN DATE YOU SELECTED] at: The Supreme Court, County of Queens-Civil Term

Courthouse, located at:

Setuce 2dieh

Tle
Case 4:19-cv-06175 Document15 Filed 05/22/19 Page 38 of 211

1. 88-11 Sutphin Boulevard, Jamaica, N.Y., inIAS PartLi_S_,

 

[STRIKE CHOICES THAT DO NOT APPLY] ,

for an order granting the following to the movant(s). [DESCRIBE WHAT YOU ARE ASKING THE

COURT TO ORDER], |) © EF ul | Ede emer
a aiwst the dolondo. ond I A o& vet
Sas Dowdiwe _ D YSummond ones
Conapharwt =| =) a UPeahonrca om | oy ¥
mMoshon Ritweu Dore

 

 

 

 

 

 

 

 

 

 

 

and granting such other and further

 

relief as this Court may deem just and proper.

PLEASE TAKE FURTHER NOTICE, that pursuant to Civil Practice Law and
Rules 2214(b), a notice of motion and support affidavits shall be served at least eight days

(8) before which time the motion is noticed to be heard. Answering affidavits shall be

2
Case 4:19-cv-06175 Document 15 Filed 05/22/19 Page 39 of 211

served at least two (2) days before such time. Answering affidavits and any notice of
cross-motion, with supporting papers, if any shall be served at least seven (7) days before
such time to appear if a notice of motion served at least sixteen (16) days before such time
so demands; whereupon any reply or responding affidavits shall be served at least one day

before such time.

Dated: a UZernys _ New York
UNTY WHERE SIGNED]

Flt 20 (C7)

[DATE SIGNED]
Respectfully Submitted,

(rt dov—
Voli Qe unpw |
IDS RSD Die GD
Pe o-(Uwsood\ wi a F1S-2 FL 2G IE

[PRINT YOUR NAME, ADDRESS

and TELEPHONE NUMBER me
key PD: R

b iL. val bi
TO: Attorney for Plaintiff(s)/Petitioner(s) Em , a TL Comm:
Defendant(s ént(s) [CIRCLE ONE] & rr At

 

 

 

 

 

[PRINT NAME, ADDRESS and
TELEPHONE NUMBER]
‘Case 4:19-cv-06175 Document15 Filed 05/22/19 Page 40 of 211
. Instructions.” FILL IN THE NAMES OF THE PARTIES AND THE INDEX MBER. COMPLETE THE

BLANK SPACES NEXT TO THE INSTRUCTIONS PRINTED IN BOLD TYPE, PRINT AND USE BLACK
INK ONLY. SIGN YOUR NAME IN THE PRESENCE OF A NOTARY PUBLIC.

SUPREME COURT OF THE STATE OF NEW YORK

 

 

 

 

 

COUNTY OF QUEENS
X
, Index No.
[FILL INNAME(S)] Plaintiff(s) ( ~
Uy pLmukKe RAM AW S221 WJ
VS . :
AFFIDAVIT
IN SUPPORT
AL IN NAME(S) Defendant(s) _
STATE OF NEW; YORK
COUNTY OF a WS [COUNTY WHERE NOTARIZED] ss:

U A LL Vr Ky \eune. -\__ [YOUR NAME], being duly sworn, deposes and says:
1. Lam the plaintiff/defendant [CIRCLE ONE], in this action. | make this affidavit

in support of my motion for an order [STATE WHAT YOU WANT THE COURT'S ORDER TO PROVIDE

OR GRANT YOU, INCLUDING WHY YOU SHOULD BE GRANTED IMMEDIATE RELIEF PENDING THE
HEARING OF THIS MOTION BY THE COURT. THIS STATEMENT MUST ALSO BE INCLUDED IN THE

N

NOTICE OF MOTION OR ORDER TO SHOW CAUSE]
“ve|\ Coreen Nuclas mew ae oY
HON SD odondlnn is ~ Ace wet Dont ne MI
TS Summers — Conn Phar wt el buy!
She ful <) Sin plates Garrthy » Aol

Ph deat 4 site J partion Pr MhV B 2k

 

 

 
Case 4:19-cv-06175 Document 15 Filed 05/22/19 Page 41 of.211
2. i believe the Court should grant my motion because [EXPLAIN YOUR REASONS,

USE ADDITIONAL PAPER iF NECESSARY, ] n
ap Sap Poe) my VoTin cnol PLLA SIF
ye ul | bol tat Sy) havo. Leo! sepjot
Papols F tec DjSCd Ve (en), N = w/t of. ChoLb
Wwhres. Log on. +O s¥puctist i detail
Gab Lee bdasov d/ YALY Low such AFG ainsi
tledlelerdtet cll popew yope Tf, Lle/
With uD Cduntey XC logk sw hoSor 106
7 this Cou oh ' Dy adel FIO JO those
: Cope phew 7 GS’ elora yet lier Led J c [eof
AS Leos encanZ J acl €of, pro Mg © on pote p
ard pole bl 391 yidlep dt APS Silo
ove ht 50 aseLimpof Tine polo pte O Srwplond
ple pec beplociry AD wi dA beck wp Di dene

 

 

 

 

 

 

| RECEIVED
| FEE p

 

 

 

 

 
‘Case 4:19-cv-06175 Document15 Filed 05/22/19 Page 42 of 211
3. No prior application has been made for the relief sought herein except [LIST

ALL PRIOR REQUESTS FOR THE SAME RELIEF MADE IN THIS OR ANY OTHER COURT AND THE
RESULTS OF THOSE APPLICATIONS. USE ADDITIONAL PAPER IF NECESSARY. IF NO PRIOR

REQUESTS HAVE BEEN MADE, STATE "None"j

 

enue WAL meade LL-(>~-/8 anol ys
hes Aowiod because [. 4 Leof P2209) ) of

Soh 68 with County hit vet Ad ne
hand w Spel at Ts whotitr dake’

WHEREFORE, ! respectfully request that this motion be granted, and that /

have such other and further relief as the Court may find to be just and proper.

lJ Luvs a \Y

(Sign yourname in the presence of a notary public)

‘A
Jot Mmrki Ve ie L
(Print your name)

e

  

 

 

Sworn to before me this

  

 

com os
Case 4:19-cv-06175 Document15 Filed 05/22/19 Page 43 of 211

Instructions: Fill in the names of the parties and the Index Number. Complete the
blank spaces next to the instructions printed in bold type. PRINT AND USE BLACK

INK ONLY.

 

SEQ. NO.

 

RELIEF

 

RETURN DATE

CAL. DATE

FOR COURT USE ONLY

 

 

 

 

 

SUPREME COURT OF THE STATE OF NEW YORK

 

 

COUNTY OF QUEENS
ono
pArRwik i hAaAmAV(
V Index Nos> 6 ul / Ls
FILL IN NAME {Paint Pettioners
vs NOTICE OF MOTION USE
FOR CIVIL ACTION OR

(you ule e LLC PROCEEDING

FILL IN NAME(6{Defendantt’s)Respondent(s)
x

PLEASE TAKE NOTICE that upon the attached affidavit(s) of
\ } ALm Wer lam Ln | [YOUR NAME(S)],

sworn to on theJ.0 day of re b , 200.7, [DATE THE AFFIDAVIT WAS SWORN TO

BEFORE A NOTARY PUBLIC], and the exhibits attached thereto, and upon all the proceedings

  
 

in this case to date, the plaintiff(s}/petitioner(s), defendant(s)/respondents [CIRCLE ONE]
yn AM. on the day of Wlapch lance 2019 [INSERT THE

RETURN DATE YOU SELECTED] at: The Supreme Court, County of Queens-Civil Term

will move in this Court, at

Courthouse, located at:
Case 4:19-cv-06175 Document15 Filed 05/22/19 Page 44 of 211

1. 88-11 Sutphin Boulevard, Jamaica, N.Y., in IAS Part ? “S
[STRIKE CHOICES THAT DO NOT APPLY] ,

for an order granting the following to the movant(s). [DESCRIBE WHAT YOU ARE ASKING THE

COURT TO ORDER] So have. You I “fube MC puta ST op
Lmiaediatetn {2 haku UALML KL finan
Twyerwy ATiowal Dongs: A Love! Charnel
cow Trdiew cho wpa sllowine fle optiue
Chowne {0 be used Aa R- SY As ue a hoand
pr tioduct ion a Vrdlte- ideas Lo Tewosyetw
Trace sohene end gut oll Jb mu ioleas 39d [b)
™. re chao Trew fonetsandes bo fine)
vidloos Ow fon chaprel Tew hove atlonred
Ay cho wned Yb Lecome AES Rane Le poate
ether peo oles Uiders they howe Res peo.
Wy ono dep Birt cl Loe chonnol wiamesk -nasbed
Ward ont He wane ovigned simi 2001 whet
wovted b pirdaced unir-hd tith Seebaare—a cof
aA Amey do hops ' Conse see beled Speed granting such other and further

relief as this Court may deem just and proper.

 

 

PLEASE TAKE FURTHER NOTICE, that pursuant to Civil Practice Law and
Rules 2214(b), a notice of motion and support affidavits shall be served at least eight days

(8) before which time the motion is noticed to be heard. Answering affidavits shall be:

2
Case 4:19-cv-06175 Document15 Filed 05/22/19 Page 45 of 211

) peouune onda, WAL). uid 20s thet ane Phe )
tr Yo Ow bird hele nol oro wo pee
VALRL Maly iho. Nowe ofosshanool tac. [s Rapp

a0 uwlox Wlewer) op So poly CL alent fo Seo

Hag ideo s Leg LB nf So 2 39064 the boy
fot lp wok Caching Leth per Ba fosle af Tedign/
~f

Lu. | dos chavene bc | ote” ”) DEG wipl on

4fV— eestor tentnealiattad te pen “2 rol tags
ry LesFope wry ec arpa yo Ae. VD p Lasts, ,
Dis acyion bey / You Vibe ALC Loe Cause of a
Corrs ile anble EGG L fo bz cho pnet
excl L205-4 Lilgetey wee HN tohty Aa So catltof
Lndior execu ppt yh fein er ply torysnsrble Joe
A5INESS Aevchipind “ nhs & AAI 4s {V Cal. Wahar

 

 

 

 

Seoud oX=nY ald py Oo |
G A - LZ WAY_Cob2 Zee AARZ Lacked)

Leb one abl 39 sycloas went Soler Dhave
Hollow f actkcagd S maet FRrenof Feeeyc) + bfo Wundog_

866-2 A201 eed 9 Contec ed Marrs or B” S2ff0 hyspS ry
by 10 nenre EROS TS CET par ble fo ole fefeme
the videos were TeKe out fhe cos pov Y had 962 JacJno Ly.
Ow external Hota Apne on He Su Pep Ud Sor wea as
WC poll Flim backe ip ® WY] Wate Las HP Smal
Fhiend DOET TEL eo VCLAECK THT FT | 9 O GIRS FRB CD rosy

fr whet hes hol frp pene WO irq VivleaT) Cap perth On

a Subpechora wold Potsuate Par oe Fle TI OY Fen 201
L ASCovEp thet PO ofed—ep chen F Viet Gopi o yg Comm Jaxer

tlelented mg dowrTaad Files Pug Pode RL ood PLD oJ Fé
poplaced vydoos and put thom iAgD floy clown Load PiLes

 

Ertentil o/\ pape aC Moyen
Case 4:19-cv-06175 Document15 Filed 05/22/19 Page 46 of 211

 

    
 

8 elLonel a Hack. Or nm Coy
Urodess “LV as tcool ~ Da \ 5

“TE was cen gash Repent une band
WAL ARMIER OK wu dep HA Used wot apace
oot Wurbeg Tre OM eps Ros el {-

 

oe

Ex Tenstem of Poge DV whrior — PageR
Case 4:19-cv-06175 Document15 Filed 05/22/19 Page 47 of 211

served at least two (2) days before such time. Answering affidavits and any notice of
cross-motion, with supporting papers, if any shall be served at least seven (7) days before
such time to appear if a notice of motion served at least sixteen (16) days before such time

so demands; whereupon any reply or responding affidavits shall be served atleast one day

before such time.

y
Dated: ¥Z- olf, New York
[COUN WHERE SIGNED]

Keb) 2049

[DATE SIGNED]

Respectfully Submitted,

UALmiK4 Vounew 5
124-08 SS DR Ppy GO

Briarwood Wwe 114-as~
“JL -Z29 11-2278

[PRINT YOUR NAME, ADDRESS
and TELEPHONE NUMBER] -

pac Vrblruki DP
a) G ywrocl ~Com—~

 

 

 

 

 

 

{PRINT NAME, ADDRESS and
TELEPHONE NUMBER]
 

. Instructions? i 2-YRELAMES OE PRB lab SANS PSE DBRRG ABE - COMPLETE THE

BLANK SPACES NEXT TO THE INSTRUCTIONS PRINTED IN BOLD TYPE. PRINT AND USE BLACK
INK ONLY. SIGN YOUR NAME IN THE PRESENCE OF A NOTARY PUBLIC.

SUPREME COURT OF THE STATE OF NEW YORK

 

 

COUNTY OF QUEENS
X
\ AL wT \ omen . Index No.
[FILL IN NAME(S)] Plaintiff(s) - ’
‘s) &E S21 / is
VS
AFFIDAVIT
IN SUPPORT

[FILL IN NAME(S) Defendant(s) _

 

STATE OF NEWYORK
COUNTY OF - [ALORS [COUNTY WHERE NOTARIZED] ss:

U 4 Lyx pv PLM __TYOUR NAME], being duly sworn, deposes and says:
1. | am the/plaintiff/defendant [CIRCLE ONE], in this action. | make this affidavit

in support of my motion for an order [STATE WHAT YOU WANT THE COURT'S ORDER TO PROVIDE

OR GRANT YOU, INCLUDING WHY YOU SHOULD BE GRANTED IMMEDIATE RELIEF PENDING THE
HEARING OF THIS MOTION BY THE COURT. THIS STATEMENT MUST ALSO BE INCLUDED IN THE

NOTICE OF MOTION OR ORDER TO SHOW CAUSE]

 

cLom as king He Count fe pRolep aN wrinecle nfo,
Qs po Le wn oye. wrel Whe. ct AS Aad Prapepty
ond Theve up boadleel wonetlen 3 370 vicleas ow
aoy love {ol tus a Mie cbonnol | fer pg evof
wake it bejevlapery fh A todede Gide

vucleos pat 0) tos Sean Horror > 104 S045 tnd
‘Case 4:19-cv-06175 Document 15 Filed 05/22/19 Page 49 of 211
2. | believe the Court should grant my motion because [EXPLAIN YOUR REASONS,

USE ADDITIONAL PAPER IF NECESSARY] _CLS de Pope] oot Phat potin.
<p do this: As [ay a sien ieloes
Hoartobee hao several! sy aTlons oRoarrLlty Lwoptof
re th Munrbt Tyrol Nis ease, Aon Heer 0
change Vo; Hy mb warl Or Yreg wiheos onrof
Sab “tithe Horr onol shir> Uy wit
al weet pre Le peed :

 

Dom Seeking Joplin Zz ooo ove tp/laps
pe _ Com ponsartte> Ay 7® cla macee thet:
Meiabe hoo vbre fo neg CHa nrol-
uel He permet ete postiifly 24 134 chen.
jo me bo Ph alt 30 plus vicless on
pT ond =f baltiall Ais gee hisis aectLensS
on imag exp oteas J pobeping Thror tee pehewasing.

 

 

 

 

 

 

 
, A:19-cvy-06175_.Dacument 15 Filed 05/22/19 e 50 of 21
Case 3: ING prior applica fon has been made For fhe relief Sought rein except [LIST
ALL PRIOR REQUESTS FOR THE SAME RELIEF MADE IN THIS OR ANY OTHER COURT AND THE

RESULTS OF THOSE APPLICATIONS. USE ADDITIONAL PAPER IF NECESSARY. IF NO PRIOR
REQUESTS HAVE BEEN MADE, STATE "None"y Pau Df er Uos) wad
Zubertago wede P He US Dis Yu Conk then
ab encded ton tore fo pasTore tare 9 warclevey
tupllroe. wre otis wr. (Ssbof r bhav-e Since Ashoct LOB
Count 2 feconsiden'

WHEREFORE, | respectfully request that this motion be granted, and that !
have such other and further relief as the Court may find fo be just and proper.
(Sign your name in the presence ofa notary pubtic)
U il ike Rameni

(Print your name)
Sworn to before me this

[FT day of feb / | , 20,1
ZLATAAKILOVA

blic, State of New York
™ me NOE NO. O1AK6355611

Qualified in Queens county a
Commission Expires 03/ {3/202

   

 
‘Case 4:19-cv-OSDEX MOcument 15 Filed 05/22/19 Page 51 of 211

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF QUEENS

 

oO Amu RAM Aa

Plaintiff/Petitioner

- against -

Defendant/Respondent

 

NOTICE OF MOTION

 

To the best of my knowledge, information. and belief,
formed after an inquiry reasonable under the circumstances,
The presentation of these papers or the contentions therein

are not frivolous as defined in subsection (c) of section
130-1.1 of the Rules of the Chief Administrator (22NYCRR)

SELF REPRESENTED LITIGANTS INF TION _

OF

« c

Sign Name:

 

Print Name:__U? val Lyi} em ey
Address; [22-05 BS D\e-— Pept GD
Btiar wood My [Lys

 

 

Telephone: £ / oT -29/- 27 SS
Pe, URL Icy DIG mait Com

 

Service of a copy of the within is hereby admitted
Dated: teh , 20 LI

Attorney for oe
Case 4:19-cv-06175 Document 15 Filed 05/22/19 Page 52 of 211

 
 

valmiki ramani international songs of love channel

ANGEL. — —
Valmiki Ramani INTERNATIONAL SONGS OF LOVE tm +40 views * 1 year ago :

“Song performed by VALMIKI RAMANI. This song Is an Elvis Presley cover.

Valmiki Ashram Amritsar || Ranjit Teji Malsian ll shagwan Valmiki
New Bhajan 2018 || C4V CHANNEL ©

C4V Channel » 11K views * 4 months ago

Title - valmiki Ashram Amritsar Singers - Rani Teji Maislan wala Music Pankaj aj Ahula Lyrics - Shinda
Nehaluwal Lebel - CIREN ..

 

Bollywood Mashup Live! M Love & preaktlp ll Singer Sachin Kumar
Valmiki .

- Sachin Kumar Vaimiki “41K views * 2 years ago

Bollywood Mashup Live! [I Singer- Sachin Kumar Valmiki
- https://www. facebook, com/singer. sachinkumar Guitarist Sam Haldar ..

-Tujhse Naraz Nahin Zindagi - SACHIN KUMAR VALMIKL HEART
TOUCHED SONG

~ Valmiki Gurujl "55K views * 4 months ago

SONG - TUJHSE NARAZ NAHIN ZINDAGI SINGER - SACHIN KUMAR VALMIKI :
Beautiful. Heart_Touched_Song ... . .

Case 4:19cv-06175 Document 15 Filed-05/22/19 Page 53 of 211

 

a . ma meee eee oe mm ek etn meee ke

S
Sg
Sie

CHawre’
Sg Hoe | (Scr een \

jw Sequence

See ae Ww Yas Lon
JVWO vA w
IQEC oS

 
 

Ap EERO NUE UMN REE CSP RED Wr PREY NEE SD Cee sae cages Se ere Ma MA EE tte tees - bo, foe Co nts ses coe . . . cons . Y

“valiniki ramani ni international songs of love channel

 

je
g
8

 

 

LESSON IN LOVE-AS SUNG BY CLIFF RICHARD. |
Valmiki Raman INTERNATIONAL SONGS OF LOVE tm: 24 views * 7 months ago

This song is performed by VALMIKI RAMANI as a cover.

-VALMIKI KUTIYA || SHIVANI GILL || NEW VALMIKi BHAJAN 201 8 ||
AARV PRODUCTION

Aarv Production « 62K views * 4 months ago

AARV PRODUCTION Presenting “SHIVAN GILL - Valmiki Kutiya” latest Punjabi Song only on Aarv
Channel. This new .

Valmiki Gurujl * 166K views * 1 month ago

SONG - AAYAT SINGER - #SACHIN.! KUMAR: VALMIKI SARAGAMAPA2016 FIRST F RUNNER UP PLEASE
_ LIKE.

 

cea DABANG VALMIK! BOY | NEW HARYANVI SONG 201 8

DEV BADAL —
CN RECORDS - 206K views “8 months ago :

Case 4:19-cv-06175 Documént 15 Filed 05/22/19 Page 54 of 211

Subscribe The Channel For More Updates - https: Ione. youtube.c com/channelUG3»¥RU-
6BkSHILY2yMNURFA Staring - Dev Badal ..

we

 
Case 4:19-cv-06175 Document15 Filed 05/22/19 Page 55 of 211

rates
Palliat doles
Die ee govt

 

 

 

_ valmiki ramani international songs of love channel

 

 

Praveen Utwal » 523K views > 3 years ago

vaimiki ji mahrajsong.

The Best Songs Of Kenny G Best Saxophone Love Songs 2018

Musica Mexicanos « 8.7K views * 4 months ago

The Best Songs Of Kenny G Best Saxophone Love Songs 2018 The Best Songs Of Kenny G Best
Saxophone Love Songs 2018 ..

Jai Valmiki INew Hindi Song [2014Ivalrik Bhajan | KNK Records
GoBindas Bhakti - 117K views + 4 years ago

-AM1 THAT.EASY TO FORGET.
~ Valmiki Ramani INTERNATIONAL SONGS OF LOVE tm » No views « 2 years ago

Performed by Valmiki Ramani. Use headphones.

Valmik Prabhu | Ks Makhan | Valmiki Prabhu Song | Ms Records & Sk
Prooduction . .
- MS Records * 336K views + 2 years ago |

abel’. Ms Recards & oi

Album - Nityanem Karo Music Director - Harish Mangoli singer Shashi Gill Audio Label - KNK Records.

~ Album -Valmik prabhu Song - val jal k kar Artist - Ks Makhan Music - V Music v writer Thapar lancer

 
| valmiki r ramani i international songs of love channel

 

@
©
=

 

AMI THAT EASY TO FORGET. .
Valmiki Ramani INTERNATIONAL SONGS OF LOVE tm « No views + 2 years ago

Performed by Valmiki Ramani. Use headphones.

Valmik Prabhu | Ks Makhan | Valmiki Prabhu ‘Song | Ms Records & Sk
Proeduction -
MS Records - 336K. views | + 2years ago

Album -Vaimik prabhu Song - Jai jai kar Artist - Ks Makhan Music - Vv Music writer - Thaper Jalandhar
Label - ‘Ms Records & Sk...

Valmiki Bhajan sukhvir sukh
Sabharwal Arts U.A.E + 167K views * 1 year ago

- Valmiki Bhajan sukhvir sukh,

Sri Ramayana Kavyasudhe | Valmiki | Dr. Rajkumar | Rajanala |
Kannada Video Song

SRS Media Vision Entertainment & 1. 1K views - 8 months ago

Watch Sri Ramayana Kavyasudhe Video Song from the film Valmiki on Srs Media Vision Entertainment
Channel,

 

    

Majbi Singh | Singer - Sarbjit Sahota | Valmiki Ji Special Video
Punjabi Devotional | Anmo! Bhajan:

eaten)
 

i

6175 Document 15 Filed 05/22/19 Page 57 of 211

seo

Case 4:19-cv

Engelbert Humperdinck

Please release me,,, (bau de...

A. soares
1K views - 3 years ago

Fe hebir A?’

ENGELBERT — The Best 82 Year-
Video compilation of songs

2vd.ru
2.5M views * 3 years ago

Lifeminute
109K views » 3 months ago

Old Singing Legend
Engelbert Humperdinck...

Engelbert Humperdinck
Medley Live Toppers In...

Peter Grosso
5.1M views + 1 year ago

 

    

 

* Engelbert Humperdinck »
Love Me With All Your Heart...

Susan Cipriano
271K views ° 3 years ago

 
Culrobit

Imiki Ramani INTERNATIONAL SONGS OF LOVE tm viewers also watch... Recommended videos for you

 

B/22/B Page 58 of 211

Ewis Presley's Just Pretend Elvis Presley - I'll Hold You In II Remember You Karaoke Just Pretend (with Elvis Presley - I'll never fall in
dever My Heart LYRICS! HD Elvi . the Royal Philharmonic... love again (tribute)

QO vis Presiey ¢

israel Jane RockKingElvisPresley 14K views + 4 years ago karafun Mr, ALP

ABK views + 2 years ago 112K views ¢ 6 years ago 23K views + 2 years ago 1.3M views + 8 years ago

|

Case 4:19-cv-06
19-cv-06175 Document 15 Filed 05/22/19 Page 59 of 211

Case 4

 

ehh YO"

 

Vaimiki Ramani INTERNATIONAL SONGS OF LOVE tm viewers also watch... Recommended videos far you

gresey

 

You Don't Have To Say You Lonely Boy - Paul Anka

Love Me - Dusty Springfield... PromoMedia
jundelacruz0722 5.9M views » 10 years ago

1M views « 1 year ago

Engelbert Humperdinck

Medley Live Toppers In

Peter Grosso
5M views ° 1 year ago

Elvis Presley - It's Now Or
Never w/iyrics

musicislifee01
6.3M views « 9 years ago

Karaoke Spanish Eyes -
Engelbert Humperdinck *

karafun
943K views * 4 years ago
Polke Al “

 

ge 60 of 211

almiki Ramani INTERNATIONAL SONGS OF LOVE tm viewers also watch... Recommended videos for you *

ie 5/22/19 Pa

   

 

Blvis Presley - What now my Elvis Presley- Loving you ELVIS PRESLEY - MEMORIES Elvis Presley - Tomorrow Elvis Presley - Such A Night

. ee : .
ve (Live 1973 Best version!) (lyrics) MrsSucrifior Never Comes wilyrics

GO ekingOfMusic007 iwolfiesLady 2.2M views « 5 years ago iwolfiesLady musicislifee0?

163M views * 7 years ago 512K views * 9 years ago 2.1M views + 8 years ago 1.4M views + 9 years ago
NM

Case 4:19-cv-061

 
Case 4:19-cv-06175 Document15 Filed 05/22/19 Page 61 of 211

 
Case 4:19-cv-06175 Document15 Filed 05/22/19 Page 62 of 211

    

bt hse. Lone F f

, iy Tf" Li!
4 ; y LG. (pT ‘Confeny v ax of Wat JS Taken
ZC De Jahe. ax U f{2Le LS Ce22 LEI T

26 5 VE, 2S Dann |
¢ 7 é 4 £200) : Se fe L/ eof

  
 

 
    

 
    
 
 

EAE LI 7 Vee) re
pte hy j peso) Wee. &, LPIA CC an RLL rd

"5 tf p

“ Ggiyle L tehicl.

etl thop, vy LoS
Vy nee wielbas - LL Gm;

   
    
    
Case 4:19-cv-06175 Document 15 Filed 05/22/19 Page 63 of 211

w CH prj CL
a of
f (

 

 

Serueq (2. ee
oe
 

CA

a 2 7 21g P or
VALMIK] RAMAN OE eee ARS eNeeeFFSe=Document 15 Filed UPZZ PORCOoRT OSE ont

139-05 85TH DR SUITE 6D
BRIARWOOD NY 11435

TELEPHONE wo. ((718) 291-2978 FAX NO. (Cptionai):
SAIL ADDRESS (Optional): t.
ATTORNEY FOR (Name): RECEIVED
JPERIOR COURT OF CALIFORNIA, COUNTY OF : a .
J STREETADDRESS: 88-44 SUFPHIN BLVD OCT 6 4 2018
“MAILING ADDRESS: JAMAICA NY 11435

CITY AND ZIP CODE: COUNTY CLERK
BRANCH NAME: QUEENS COUNTY

PLAINTIFFIPETITIONER: VALMIKI RAMANI

 

 

 

 

 

CASE NUMBER:

ENDANTIRESPONDENT: YOU TUBE LLC 5821 / 18

PROOF OF SERVICE OF Ret Noor File Noz
SUMMONS oy 1 18001783

 

 

 

 

 

. thé time of service | was at least 18 years of age and not a party to this action.

erved copiés of:

ather (specify documents): NOTICE OF MOTION, SUMMONS 6¢ COMPLAINT (5 PAGES), DISCOVERY (7
PAGES) .

Party served: YOU TUBE LLC

& Person (other than the party in item 3a) served on behalf of the entity or as an authorized agent (and not a person
- under item 5b on whom substituted service was made):
Remi - Receptionist

dress where the party was served: 901 CHERRY AVE SAN BRUNO CA 94066

2rved the party ‘ a seams»
by personal service. | personally delivéred the documents isted in iter 2 to the party or person authorized to

receive service of process for the pany| ( 1) on 09/25/2018 ) (2) at 3:12 pm .
. / . . . .
a by substituted service. On: Nee A | left the documents listed in item 2 with or

in the presence of:

1.0 (business) a person at least 18 years of age apparently in charge at the office or usual place of business
of the person to be served. | informed him or her of the general nature of the papers.

2.0 (home) a competent member of the household (at least 18 years of age) at the dwelling house or usual
place of abode of the party. | informed him or her of the general nature of the papers.

3. 0 (physical address unknown) a person at least 18 years of age apparently in charge at the usual mailing

address of the person to be served, other than a United States Postal Service post office box. | informed
him or her of thé géneral nature of the papers.

4. 11 thereafter mailed (by first-class, postage prepaid) copies of the documents to the person to be served
at the place where the copies were left (Code Civ. Proc., § 415.20). 1 mailed the documents on.

C1 a déclaration of mailing is attached.
by other means. Method On: at:
2 item 6 is for Summons only

Seavte Sumwme wl or rh Cor p Lay wt

Perdecy i ets

Lb
SHEUFE of A.9 w» mathe C oun
Case 4:19-cv-06175 Document15 Filed 05/22/19 Page 65 of 211

18 "Notice to Person Served" (on the summons) was completed as follows:
CO] as an individual defendant
C1 as the person sued under the fictitious name of:
CJ as occupant
[ On behalf of:
nder the following Cade of Civil Procedure section:
C1 416.10 (corporation)
CO 416.20 (defunct corporation)
C1) 416.30 (joint stock company/association)
0 416.40 (association or partnership)
C1 416.50 (public entity) :
Kl 415.95 (business organization, form unknown)
C1 416.60 (minor) .
C1 416.70 (ward or conservatee) ~
0 416.90 (authorized person)Person who issued the agreement to appear.
0 415.46 (Occupant) -
CO Other:

ant Information: If the Restrained Person's date of birth (DOB) or age is not contained in the original Temporary
ning order of the original Sheriff's Letter of Instruction the following may.occur: The San Mateo County Sheriff's Office
‘ unable to enter the Restraining Person's information in the California Law Enforcement Telecommunications System

3) or the Domestic Violence Restraining Order System (DVROS).

son who served papers

ame: FRED RADETIC
Jdress: 400 County Center, 3rd Floor Redwood City, CA 94063
Mephone number: _ (650) 363-4583

je fee for service was: $

ieclare under penalty of perjury under the laws of the State of Califomia that the foregoing is true and correct.
im a California sheriff or marshal and | certify that the foregoing is true and correct.

 

Carlos G. Bo nos, Sheriff
y, September 26, 2018 County of gan Matdo/

fog ffs

o
. |
8: Det. Radetic Drop Served(Remi) at the Reception Desk. [
Case 4:19-cv-06175 Document 15 Filed 05/22/19 Page 66 of 211 a

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF QUEENS

 

 

 
  

 

 

 

 

x
UALmM fA um Ary
7 index Number
(Fill in name(s)) Plaintiff(s)/Petitioner(s
(s) ( (s) SF 2D / ZY
-against-

WY DAT T ude ob ee [ LC Affidavit of Service

(Fill in name(s) etna yeentnss
. xX
STATE OF NEW? ORK
COUNTY OF Cy ULenS SS;
L, Yaw Yd Doves being duly sworn says:(NAME OF PERSON

 

WHO SERVES PAPERS) | am not a party to the action, am over 18 years of age And reside
at /37-Fo0 &5 Dewe 3A Joes Ce WY / YBS (ADDRESS

OF PERSON SERVING PAPERS): On fe) 20) 201Goare OF SERVICE), | served a true copy of
the following papers, (VOLIC. £ al WON, 10 fl (IDENTIFY THE PAPERS

SERVED) which are attached to this affidavit, in Ye following manner. [CHECK ONE}

By personally delivering the papers to: _ [PERSON

SERVED] at [ADDRESS]

 

PERSONAL The individual | served had the following characteristics: [FILL IN]
SERVICE ___ Male __ Female Skin Color - __ Hair Color
—. 21-34 yrs. 35-50 yrs, ___ 51-61 yrs. Over 64
—___.. 120-150 Ibs. —_— 151-181 lbs. Over 182 Ibs.

- Approximate height

 

Other distinguishing features

 

 

 

 

 
Case 4:19-cv-06175 Document15 Filed 05/22/19 Page 67 of 211

x _By mailing the same in a sealed envelope, with postage prepaid
MAIL thereon, in a post-office or official depository of the U.S. Postal Service within the
Uo t S State of New York, addressed to the last-known address of the addressee(s) as

indicated below:

By depositing the same with an overnight delivery service in a wrapper properly

 

OVERNIGHT addressed. Said delivery was made prior to the latest time designated by the

DELIVERY overnight delivery service for overnight delivery.

SERVICE The delivery service used was _ . The
name(s) and address(es) of person(s) served are indicated below:

Name(s) and address(es) of Person(s) served:
\aseow Whol hice
x TpoRey oO \ Ae
|oOLy Ave o} Ameniies yt FL
yy wy Jorn) -

 

 

 

 

 

‘ices

{SIGN NAME] Before a Notary

pene _ Wax! Ya dene S

CPI OE {PRINT NAME]
/

i orn to MPeD e me this
day of Le Feb aol G

 

t

Notary Public Lo aay

 
19-cv-06175 Document 15 Filed 05/22/19 Page 68 of 211
Desi Geet

  

- 122,558 subscribers + 69 videos
Desi Geet - Best Official Youtube Channel For Top Haryanvi Songs, Punjabi Songs,

DESI GEET

AJ Jacobs

48,031 subscribers
SUBSCRIBE to our channel to get the latest(future) videos straight to your homeps

Ajinkya Music &
634.633 subscribers + 128 videos

Ajinkya Music is the Music Channel for the Latest to the Greatest Songs That You

 

sw my ehaenet Haszh Eade’
> jlows ce fle 7

Does this sade. Lileo Ts at leectioe
peagle wef 4 7G PV ETI Lat’ ve 7

 

FP2. Lez’

THe some WAL MeClowiin eu bbeigh
and 0

—s

+ IS pei al whe Me pov bel A) EO
eet 7 [! —
fie 5 Cc AG LAk COLL Kb ~~ SD

Let A 2b LL ges 7A pro ve be laste“
pws ted phe
pore Sips +p V4 pan epic be0ns
Ie e pe of eet! . pf oA. it fr A. é. pO. of [

  

N
. Eeg
Case 4:19-cv-06175 Document15 Filed 05/22/19 Page 69 of 211

SD Tv Music

37,708 subscribers « 65 videos

SD Ty Music fs A unit of SD Tv Music Company. SD Ty Music Basically Is A Music Re

Hamein Aaj Koi Naa Chhediyo (HD) - Funtoosh Song - Dev Ar
Sheila Ramani

Shemaroo Filmi Gaane % 27K views + 8 months ago

“Movie: Funtoosh Singer: Kishore Kumar, Asha Bhosle Lyrics: Sahir Ludhtanvi Music
$.D.Burman Director: Chetat n Anand ...

PRABHU VALMIKI JI DE DARSHAN BY SARBJIT SAHOTA NK
SINGER CONT. 9872587584
Sarbilt Sahota * 3.5K views + 5 months ago

TITLE- PRABHU VALMIKI JI DE DARSHAN SINGHER - SARBJIT SAHOTA SONG - PR:
DARSHAN MUSIC |.

New Songs 2018j|Guru Valmiki||Sandeep Nahar||/Pinder Udhe
Bee The Rex||6db Records

6db Records + 5.3K views » S months ago

Title:- Guru Valmiki Singer:- Sandeep Nahar Lyrics:- Pinder Udhay Music:- Aar Bee Tr
Records.

 

Sh ln ib é v i

—_—_—
—
 

 

Case ¢ 4:19-cv-06175 Document15 Filed 05/22/19 Page 70 of 211
meme BIHARIWOOD - fdeRlgs @

2,401,663 subscribers + 7,072 videos
Everyday On Internet we come across content like Bhojpuri Songs, Bhojpuri Songs

 
Case 4:19-cv-06175 Document15 Filed 05/22/19 Page 71 of 211

Steere S |
a VED UD Rewe Coa gt of the S¥ebe

ORM Cou)
Valmiki Voemeoni OF UC CMS

PLO IND LEE

       
    

Cm) wes

i See i¥ x as TD ake. VER I. 7
hewnel oul tata Pile an ets

 
Case 4:19-cv-06175 Document15 Filed 05/22/19 Page 72 of 211

 

 

05 Recewe
well have VCO

RQ @WUesS ag
ottol wide » Tv

 
Case 4:19-cv-06175 Document15 Filed 05/22/19 Page 73 of 211

OLa cock at fle.
: fC ; Ce

attact.

     
  
 

   

 
     
 
 
 

5 Svated oo C- oth alle

vuy, \ Dad ~ re aM
Me ido > Lene. Corshoaut) ; d

PO LS

   
 

eres
ae

(4
Case 4:19-cv-06175 Document15 Filed 05/22/19 Page 74 of 211

 
Case 4:19-cv-06175 Document 15 Filed 05/22/19 Page 75 of 211

 

wepee corm

Exh

cout Ay

Catomnsntetr near cee nt eee es AS

SV

Anything that’s part ¢

Valmiki Rat LINTERNATIONES

=,

 

ra

 

ELVIS PRESLEY-COVER.

ints 22K views © ) year

 

Anything That's Part Of You E|

 

S Presley -

ao
ue

 

 

 

 

Elvis Presley - Anythin

a SK VIEWS *

 

ry ‘
sy! oy 2 pants a

sVansay + 126K views + 4 years :

eee

AL SOMGS OF LOVE tm > 67

Anything That's Part Of You Elvis Presley

aga

 

Anything That's Part of You

Topic + 5.4K views + 3 years age

ng that's Part of You

Li}

Me

Anything that's part of y you: ELVIS PRESLEY -

With Lyrics

 

 

ANYTHING THAT'S PART OF YOU-VALMIKI RAMANI

year ago

y

 
Te
E

fb

agers

x hibe ut

 

a= FILTER ee

po

   

“

35 OF LOVE im 7

 

at's part of you: ELVIS PRESLEY - With Lyrics

 

 

    

[EBs a

hen

 

 

Elvis Presley - Anything that's Part of You

eaP age

  

Case 4:19-cv-06175 Document15 Filed 05/22/19 Page 76 of 211

afew

 

we
Case 4:19-cv-06175 Document15 Filed 05/22/19 Page 77 of 211

Popular Videos - Anything That's Part of You
Anything That's Part of You - Topic

Anything that's part of you - ELVIS PRESLEY - With Lyrics
ANYTHING THAT'S PART GF YOU-VALMIKI RAMANI

View full playlist (200 videos)

 

2:04
2:29
Case 4:19-cv-06175 Document.15...Filed 05/22/19... Page. 78.0 24decom

wee
ie

 

FILTER

 

 

Anything that's part of you - ELVIS PRESLEY - With Lyrics

SVansay * 169K views « 4 years ago

Anything that's part of you - ELVIS PRESLEY - With Lyrics S.Vansay,

Elvis Presley - Anything That's Part Of You - From First Take To The

Master and beyond
Leon Smith's Elvis Channel + 11K views + 11 months ago

Quite often the pleasure in listening to a song from the very first take through to the master is
experiencing the process thatis ...

Anything That's Part of You
Elvis Presley J 11K views

Provided to YouTube by Sony Music Entertainment Anything That's Part of You: Elvis Presley Elvis
Golden Records, Vol.

ANYTHING THAT'S PART OF YOU-VALMIKI RAMANI
Vaimiki Ramani INTERNATIONAL SONGS OF LOVE tm + 1K views « 2 years ago

Music aand words written by Don Robertson’ Also sung by Elvis Presley.

aolow. Anmithing thatio Dart of Vau
Case 4:19-cv-06175 Document 15 Filed-05/22/19 Page 79 of 211

    

rhan{

TT
a
oo

 
19-cv-06175 Document 15 Filed 05/22/19 Page 80 of 211

Case 4

A

Si} 0} Buojeg sjualucd | ‘pPepuajul JUSsWAaBHULyU! JYBUAGOO ON JTW g @AOW ay] OI} WaUlLUZ Yeo}

218d Joo

or
oH

39 AP

 AAaN sarddeu/oy yuy oyjeuuysueuy/.dny

@ iaiddey weans / peojumog (oapi, SISNN RIDINO) Jalddey - ayseg WY oauysuey
GHP SUIUGLUG « SMSIAIIQGEL F Ol/SWiYSIEYY

(capi, SISNY JeI91YO) Jelddey - ajnseg Yy ojewuysie\

 quao equOAad MMM /ESAHU
GOUOKAG YI SAVOY /|UPLNUEWIS MAM/EGUY MON a]GeHeay Sl, FAOT SI ONIHLAYSAA.
Oe SUIUOLU @. SMAIN IGGL ¢ aouodkeg

SYA LYVO FHL - LxxSadV

JO} SESIUL “SU8UMO jAYGL

ofe sibdd € - SMAIA W6GS - Eganboasu
[dH] JJ@sino, aso7 - WeUILWy

“yutes
ju aur Guunieas gloz(oyiuewey A Aq valium SOUAT INVIAYS DHATWA Aq pauwuouiad Buos

oBe SYOW ZL» SMBIA B/ + WH AAOTAO SONOS TWWNOLLVNUYS LN ewe PHL A
(Y4ASNOS LSV1 TIM) SA07 HNO

re BGIZLANYNSV=AcuoeM/WOo'agn noAMMM//:Sdyyy

vn

C

 

 
Case 4:19-cv-06175 Document15 Filed 05/22/19 Page 81 of 211

      

Rewe Coup y
Re wre. Congo ~ Coun box ODenves

fe
pe \ oN VV, re ©
Wh ee roe

  

y
Case 4

19-cv-06175 Document 15 Filed 05/22/19 Page 82 of 211

 

©

https://www.youtube.com/watch?v=AgNkKuyY 1ztBg 2,

OUR LOVE (WILL LAST FOREVER)
Valmiki Rarhani INTERNATIONAL SONGS OF LOVE tm + 79 views » 12 months ago

Faith.

Eminem - Lose Yourself [HD]
msvogue23 - 559M views * 3 years ago

feat. Eminem from the movie 8 MILE No copyright infringement intended. All contents belor
rightful owners. This is for...

APES**T - THE CARTERS

Beyoncé § 159M views + 8 months ago

"EVERYTHING IS LOVE” is Available Now: htto:/www.smarturlit/TheCarters_EIL Beyonce:
hitps://www.Beyonce.com ...

Marshmello ft. Bastille - Happier (Official Music Video)

Marshmello § 198M views * 5 months ago

Marshmeilo ft. Bastille - Happier (Official Music Video) Download / Stream Happier ®
http://marshmello.ink.to/happier NEW ...

4K CC

+
1

Ss

Song performed by VALMIKI RAMANI. Lyrics written by V.Ramani(c)2018. Featuring the mus

g to its

ic of Percy
Case 4:19-cv-06175 Document15 Filed 05/22/19 Page 83 of 211

TAT E Supreme Court

A be jot ie A want

Gow CG ueers

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S39 OS Sd
O -
Nv ASL o hee rico, he any

A LL Ook.

Hee ; Ite LA
laced BP inks fe

geil EE hea BAL Tae

 

 

 

 

 

 

 
Case 4:19-cv-06175 Document 15 Filed 05/22/19 Page 84 of 211

Supreme. C.. or
Cau rity o& Goneans . Me S Dick’

VIAL my Ke Rel me. wo f
Ceo nT \ i " > ‘ yp 4 i
- Al wba 00s bE2) Tig

Hone eT hy
-b atl fe
| 2nole wX§ VisCove Re — Ew de nco

 

 

 

  
   
 

CpoS es
+e
Or] e&
Le

 

 

 

 

 

 

 

 

 

his beg Cy Re Uo vibe Agexfulte

Lond. Ou
2 O72 pray apne).

Clow a apie) att el of BES eye
Be Liked! VI, che yifpelinxo 6 ah? Tinehaj.
Cre pel. alls Dlac ‘ng Licey i! Tats

CLs potct cmdtea? a LAD LEAS Bae
ig D SECO pag Chonnol

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

4)

Case 4:19-cv-06175 Document15 Filed 05/22/19 Page 85 of 211

PEP IA tube Lit hac
overt my chawnrel woth put hes Taken

 

 

f

 

 

MJ

Sel OR. COmpbens ARN +

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 4:19-cv-06175 Document15 Filed 05/22/19 Page 86 of 211

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF QUEENS

<

 

Lt Cy -
VWoatwm deg  \Cemear.
mo index Number

 

(Fill in name(s) Plaintiff(s}/Petitioner(s) i A.
a2 t I2A&
~ against -
Wee % —— LOC. Affidavit of Service

ae .
(Fill in name(s) Defendant(s}¥Respondant(s)

STATE OF NEWXORK :
COUNTY OF Cy av er5 SS:

YY) a RVC U WwW \e onVes being duly sworn says:(NAME OF PERSON

WHO SERVES PAPERS) | am not a party to the action, am over 18 years of age And reside
BU a x

[2 im % BD (Sag coal VU [1G 3s (ADDRESS

OF PERSON SERVING PAPERS). On pp Ted , 20\T (pate OF SERVICE), | served a true copy of

the following papers, WISCove ly — E Jiale ACL (2. ) (IDENTIFY THE PAPERS

SERVED) which are attached to this affidavit, in the following manner: [CHECK ONE]

 

By personally delivering the papers to: te [PERSON

SERVED] at [ADDRESS]

 

PERSONAL _ The individual | served had the following characteristics: [FILL iN]
SERVICE __Male_ = Females Skin Color Hair Color
21-34 yrs. 35-50 yrs. 51-61 yrs. ___ Over 614
___ 120-150 lbs. 151-181 Ibs. ___ Over 182 ibs.
Approximate height _

Other distinguishing features

 
Case 4:19-cv-06175 Document15 Filed 05/22/19 Page 87 of 211

x.

MAIL

 

OVERNIGHT

DELIVERY

SERVICE

By mailing the same in a sealed envelope, with postage prepaid
thereon, in a post-office or official depository of the U.S. Postal Service within the
State of New York, addressed to the last-known address of the addressee(s) as

indicated below:

By depositing the same with an overnight delivery service in a wrapper properly
addressed. Said delivery was made prior to the latest time designated by the
overnight delivery service for overnight delivery.

The delivery service used was — . The

name(s) and address(es) of person(s) served are indicated below:

Name(s) and address(es) of Person(s) served:

<Josen B

LB GF LyA~t

Ve AY £

Spratt J&P ly che! eWSGIC! Cr—~

olhelk

 

 

 

OOLF ,

 

 

<—TSIGN NAME] Before a Notary

Witorese Zhat Atvleva

[PRINT NAME]

a5", to befo Re eh
, 20 Lg

“Zday of |

Notary Public

 
Case 4:19-cv-06175 Document 15 Filed 05/22/19 Page 88 of 211

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF QUEENS

LW FAL. L LK t RAmAan;

(Fill in name(s)) ( PranibyPettioners

~ against -

 

()Respondant(s

(Fillinname(s) (Defendant

 

 

 

Index Number

532 | [Jol

Ailidavit of Service _

 

a
x
STATE OF NEVLYORK
COUNTY OF ( i“Wwe e.n5 SS: ”
L HECTOR CoLoy being duly sworn says:(NAME OF PERSON

 

WHO SERVES PAPERS) | am not a party to the action, am over 18 years
a 139-90 SE DR 2q BRARWoed VY WL p2S

a
OF PERSON SERVING PAPERS). On a C ; 2017 (BATE OF SERVICE), | served a true copy of

the following papers, |)ISCove by ~Euipewce Cs CH2 4 wn dtr) (IDENTIFY THE PAPERS

SERVED) which are attached to this affidavit, in the following manner: [CHECK ONE]

By personally delivering the papers to:

 

SERVED] at [ADDRESS].

PERSONAL The individual | served had the following characteristics: [FILL iN}

SERVICE __.Male_ Females Skin Color _

____ Hair Color

__ 21-34 yrs. 35-50 yrs.__ 7-81 yrs. Over 61

Approximate height ;

Other distinguishing features

120-150 Ibs. 151-181 Ibs. _ Over 182 Ibs.

 

 

of age And reside

(ADDRESS

[PERSON
Case 4:19-cv-06175 Document15 Filed 05/22/19 Page 89 of 211

oN

Us PS

MAIL

OVERNIGHT

DELIVERY

SERVICE

By mailing the same in a sealed envelope. with postage prepaid
thereon, in a post-office or official depository of tne U.S. Postal Service within the
State of New York, addressed to the last-known address of the addressee(s) as

indicated below

By depositing the same with an overnight delivery service in a wrapper properly
addressed, Said delivery was made prior to the latest time designated by the
overnight delivery service for overnight delivery,

The delivery service used was _ The

name(s) and address(es) of person(s) served are indicated below:

Name(s) and address(es) of Person(s) served:

 

 

ny Tobey fe ae
~ \asow \p (Vet ial

 

 

<——?

poHPL pos ~ Wy e017

 

 

 

er (CS are ee re fe “hiss Yi, ~
LEAL? Le

Co-cu J open
\

esc

 

 

[SIGN At ME] Before a Notary

Leto x Cy hey

 

Sworn to before me this

b day of Wager , 2017

Notary Public

[PRINY NAME]

 
Case 4:19-cv-06175 Document 15 Filed 05/22/19 Page 90 of 211

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF QUEENS

U _ Imi Cain) Oe Vol . Index Number
Plaintiff(s)/Petitioner(s s >)
Sh 2/1 | QoL

Affidavit of Service .

 

(Fill in name(s

~ against -
e~ube LLC

(Fill in Se (cate s)/Respondant(s 5) ,

X

 

STATE OF NeW YORK
COUNTY OF Cj >uteens

(Zt— Wa al Sten duly sworn says:(NAME OF PERSON
WHO SERVES PAPERS) | am not a party to the action, am over 18 years of age And reside
at 7 —- OF gG74 De. ot | A ry e-book } [f LBs (ADDRESS
OF PERSON SERVING PAPERS). On etd G 20d DATE OF SERVICE), | served a true copy of

the following papers, Res Powel fo Dod, 2] On YL (IDENTIFY THE PAPERS

SERVED) which are attached to ths affidavit, in the rollowing manner: [CHECK ONE]

 

By personally delivering the papers to: . [PERSON
SERVED] al [ADDRESS]
PERSONAL The individual | served had the following characteristics: [FILL IN]
SERVICE __ Males Female Skin Color Hair Color
__ 21-34 yrs. 35-50 yrs. 51-61 yrs. Over 61

__ 120-150 tbs. — 151-181 lbs. ss Over 182 Ibs.
Approximate height

Other distinguishing features

 
 

Case 4:19-cv-06175 Document 15. Filed 05/22/19 Page 91 of 211

 

T— By mailing the same in a sealed envelope. with postage prepaid
U ~ MAIL thereon, in a post-office or official depository of ine US. Postal Service within the

State of New York, addressed to the lasi-known address of the addressee(s) as

indicated below:

_ By depositing the same with an overnight! delivery service in a wrapper properly
OVERNIGHT addressed. Said del Very Was Made prior to the latest time designated by the
DELIVERY overnight delivery service for overnight delivery,

SERVICE The delivery service used was oT

name(s) and address(es) of person(s) served are indicated oelow:

Name(s} and address(es $} of Person(s) served:

Vases on ia wl lo. lie. (KR a a

Uh Usywv Ss SUL ove <a tick ~ Vac I me a
aan a O\ Wut a fr ee ee
Wf nef P0002 To

   

NB ME] | Before a Notary

 

Sworn to before me this O
day of plesol- 20). 7

 

/

Notary Public
Case 4:19-cv-06175 Document 15 Filed 05/22/19 Page 92 of 211

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF QUEENS

AN,
U * mie an or vos ( Index Number
Plainti

)/Petitioner(s . »)
SS21 1 Dok

Affidavit of Service

 

(Fill in name(s

~ against -

(Fill in name(s Cente YRespondant(s)

 

  

STATE OF new CORK |
COUNTY OF _Ci> ween S _

(2 Wa te! olen duly sworn says:(NAME OF PERSON

WHO SERVES PAPERS) | am not a party to the action, am over 18 years of age And reside
C —
at |) - OF BU DR. ot! & Boy ohoow4) [EBS (ADDRESS

OF PERSON SERVING PAPERS). On Wet G 207 pate OF SERVICE), | served a true copy of

the following papers, ee eS 5 powo/ PD ode oles cL (IDENTIFY THE PAPERS

SERVED) which are attached to this affidavit, in the following manner: {CHECK ONE]

By personally delivering the papers to: [PERSON
SERVED] at [ADDRESS]
PERSONAL The individual | served had the following characteristics: [FILL IN]
SERVICE ___ Male Female Skin Color Hair Color
21-34 yrs. 35-50 yrs. 51-61 yrs. Over 61

____ 120-150 Ibs. a 151-181 Ibs. ss Over 182 Ibs.
Approximate height

Other distinguishing features

 
 

Case A: 19- -CV- -06175 Document 15 Filed 05/22/19 Page c 93 oF 211

 

T By mailing the same in a sealed envelope. with postage prepaid
4 "MAIL thereon, in a post-office or official depository 0 of ine U.S. Postal Service within the

State of New York, addressed to the last-known address of the addressee(s) as

indicated below:

By depositing the same with an overnight delivery service in a wrapper properly

OVERNIGHT addressed, Said delivery was made prior to the iatest time designated by the

DELIVERY = overnight delivery service for overnight delivery.

 

 

 

 

SERVICE The delivery service used was ce The
name(s) and address(es) of person(s) served are indicated oelow:
Name(s) and address(es} of Person(s} served
Vaser on re il Ine (KK a nn a tt re a. —
Wilsow Sastme. vee) tel. \oscte ee
WoFFL [301 ur 4) Prmenie, we
Wyn fool oo Li
NS j a

 

 

AME] Before a Notary

 

[PRINT NAME

  

Sworn to before me this F

Cop ay of phebol-. 20) von

Notary Public

ZLATA RIILOMA

  

ery

MM ANUE cr M CHAEV
Case 4:19-cv-06175 Doduiheht 15 Filed 05/22/19 Page 94 of 211

STATE Seatac Court
OF Vew Yotic ¢ SO. #\ LE

 

 

 

 

 

 

 

 

 

Couwt “A ea AG CP) UG eps * | RECEIVED 7]
i |
i JAN 1lé& 2fia /

VALM ia RAL \ In Delx ¢ Newer 2 | he
Ke hasnt iq Mele wdoct ho cicecd Combe Te |
Mou — 1 “ule. JVC des S Pheu ine prowl) 2]
= Oo
DeenrderT VL dev RS

 

L Velimilc¢ Name rt a (34 —-OS I BS AOR. 6 A, Ae Ria ue cl
WM execs hone i doe i pe sac thet Oye Li. nol aRonnol
fle to of Faw 2019 eShe J clef-onclasts
whose POR OW pep) daa is. @oogke. . Leo
uy thle Cz out ¢ Q 4" S a Scale ond Line. ~
Come cogabinitias hes ce tha eel’
Wl. | en p 1 vp “Com wie whic he use AS A

Ava Nol yicdheo \ Sudip : On wel ‘on Nall,
0 Mum moteos @(e tbe Kk. Wry Au He LUT Dale

*

Vi che a Reb A BQ | iS

This i beor ds Re be He clelewdl ONS
43 Qetel Tate bec A “se ol 4h la iw Seer LN
A ; ‘(od undon LG abou bo 4 I eke nim bep-

 

 

 

Exhibit A wore urth athec hect Ms bestanial
thor the Ochs eg +o Aetendants “took
QLace and te 241 video were StolLer

nivel (0 S5i bi bey ches} ¥ poueol ~
A
Case 4:19-cv-06175 pocumant”\ Filed 05/22/19 Page 95 of 211

Compew sat ow oA (Boe, COO” 600 18 Soug bef

CS - Ci pans Lone J Ife, + lo & 6 Plein)
de Ss o lais D&C Go 0 LZ “St A
UY l

 

Ne. Ay Liney o| this iM otto iS oloe ane
Aik aT, ort 77 jaw 204 - Fhe
Jey YuUR Aches. for this Motvion iS
ne fle by Set at "Feb 12. 9019

 

A a 1éce (Le Po fe QL was made. ard tle.
Qo - ar (OL we hor fo. LS Lb Lp QQ *

on ~

i a

Sw off MT ot ' QAKILOVSION LA. ne rs or vo
- rotary tiore;-State-of WW TOT
ore EO a ty 4 L
Commission ho ey 2022 -
—iagheih ound i! Rone rt
WE

 

 

 

 

Ex hy Ince Coun ae oh hy g CO I opel CoS
He Lf te oe rhe Ce Ru¢ of v Fach hi COL
LEP SMART HVE rd gle vo want

To glut OC SANE th € tLe ( pf 205
1 ~ —
Lie he token dt om tAg. £: Ag:

 

 

 

 

 
Case 4:19-cv-06175 Document15 Filed 05/22/19 Page 96 of 211

SUPREME COURT OF THE STATE OF NEW YORK

 

 

 

 

 

 

COUNTY OF QUEENS
x
= Index Number ee
(Fill in name(s)) Plaintiff(s)/Petitioner(s) e /
VAL ma - (Ue maw ( 2b2L AUS
-against-
\ i " it of Service
“ 8 UN ‘6 | | [etecenes
cops ; i .
Fill in name Defendant(s)/Respondent i
mmnnanet (ose Spondenis(s) | FEB ~5 209 |
__ X | COUNTY CLERK |
STATE OF NEW YORK } : L_queens county |
COUNTY OF __ Gpu<enS Ss:
| tari | Vu J ONES being duly sworn says:(NAME OF PERSON
WHO SERVES PAPERS) | am not a party to the action, am over 18 years of age And reside
at 1B F-SokS Neve ZA Briarwood WY | IY 3S (ADDRESS
OF PERSON SERVING PAPERS). On Feb , 207 (DATE OF SERVICE), | served a true copy of
the following papers, Me {| [on (IDENTIFY THE PAPERS

 

SERVED) which are attached to this affidavit, in the following manner. [CHECK ONE}

By personally delivering the papers to: _. __ [PERSON
SERVED] at [ADDRESS] ,
PERSONAL The individual i served had the following characteristics: [FILL IN]
SERVICE ___Male___ Female __ Skin Color _- _ Hair Color
_. 21-34 yrs.___ 35-50 yrs. __. 91-61 yrs. ss Over 61
—__ 120-150 Ibs. 151-18 Ibs. ___ Over 182 Ibs.
- Approximate height —

Other distinguishing features

 
" Casé 4:19-cv-06175 Document 15 Filed 05/22/19 Page 97 of 211

| ~ _By mailing the same in a sealed envelope, with postage prepaid
MAIL thereon, in a post-office or official depository of the U.S. Postal Service within the
USeS

indicated below:

 

State of New York, addressed to the last-known address of the addressee(s) as

By depositing the same with an overnight delivery service in a wrapper properly

OVERNIGHT addressed. Said delivery was made prior to the latest time designated by the

DELIVERY _ overnight delivery service for overnight delivery.

SERVICE The delivery service used was

The

 

name(s) and address(es) of person(s) served are indicated below:

“hea and address(es) of Person(s) served:

Uow Tube LCC
C| Ol CHE thy fe 0
Cow Bruno

CA 14 6&6.

 

 

wn to before this
_ci_ day of fe Ceuaraol |

Notary Public

 

 

 

 

 

[SIGN NAME] Before a Notary

Weer }Yu ow EX

{PRINT NAME]
Case 4:19-cv-06175 Document15 Filed 05/22/19 Page 98 of 211

A ovat OW Yeot are help Fo or Co Ligh
Compa WNBAL Co Qi AX lav tALs
Vv dor 9 olispurte i a bo UL
wf whic. Domroin ond wees, mew
Orie Te BELT LP

Hi Valmiki Ramani INTERNATIONAL SONGS OF
LOVE im,

A copyright owner using Content ID claimed some
material in your video.

This is just a heads up
Don't worry. You're not in trouble and your aecount .
Standing is nat affected by this. . .

There are either ads running an your video, with the
revenue going ta the copyright owner, or the copyright
owner is receiving stats about your video's views.

: Video title: IT'S NOW OR NEVER.
- Copyrighted content: Egy Perc Az Elet
Claimed by: ARTISJUS_CS

 

What's next?
if there are no problems. you don’t need to take any
action. You don't need to detete your video.

if something went wrang and the copyright owner or
our system made @ mistake. we have a dispute
process. Only use it if you're confident you have the
rights to use all the content in your video.

Need copyright-safe songs?
When choosing music for your next video, you can

 

avoid copyright-related issues by picking a song fram

 

Se eM e Ty TTY
; i et ae . . < RET: .
the YouTube Audio Liar. We're adding ney: tracks RELCIE
all the imei : ce .

| NOV -7 2018

- The YouTube Team

 

 

 

 
Case 4:19-cv-06175 Document15 Filed 05/22/19 Page 99 of 211

STave x ew yotk Gapkeme corps—
fay SF fy
COuwyy oT G> uUeens =

 

 

 

 

 

 

 

VUaumuice QBMAnn ~Wwpe Wd &2) /ie
Pua if t Fe Auwendment fo Ved be | A
Qe ALS T pevers Filed unde a
Youtube Lc 7
VelondeantS

 

x. OAL mike Ra manu PL Awe) \ cleclepes thus

Srayme Ve bo T Yad

 

dD) (tre. Yok mont b +e ~fi tLe Ce \ be 02 ts

Lite Uyrder CeHdAy, Low my) iS&o veps ~
1

 

 

By <1) + — ; > X 2
2 he WOW iT Le . would he © AD LSCO VERU — E v iD eed.
» . . .

 

 

RECEIVED

ocr 05 20%

COUNTY CLERK
QUEENS COUNTY

 

 

 

 

 

 

&

el msc? 2h

PhmauasStec
vem RA Wwi4 we

 

 

 
Case 4:19-cv-06175 Document 15 Filed 05/22/19 Page 100 of 211

Instructions: Fill in the names of the parties and the Index Number. Complete the
blank spaces next to the instructions printed in bold type. PRINT AND USE BLACK
INK ONLY.

 

SEQ. NO.

 

RELIEF

 

RETURN DATE

CAL. DATE

FOR COURT USE ONLY

 

 

 

 

 

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF QUEENS

TD AmAWw)
U A LwWivike Rsv ™' Index No. OGL, LE

FILL IN NAME(S) ]Plaintiff($)/Petitioner(s)

 

 

NOTICE OF MOTION USE

VS
Louvnpube LLC FOR CIVIL ACTION OR
&) PROCEEDING
FILL IN NAME(@)Defendan )Respondent(s)
One aeee ont x

 

PLEASE TAKE NOTICE that upon the attached affidavit(s) of
VALMmK! PAMAW 1 [YOUR NAME(S)],
sworn to on the bo. day of Was | 209.4, [DATE THE AFFIDAVIT WAS SWORN TO
BEFORE ANOTARY PUBLIC], and the exhibits attached thereto, and upon all the proceedings
in this case to date, the plaintiff(s)/petitionér(s), defendant(s)/respondents [CIRCLE ONE]

will move in this Court, at| 30 A.M. on the day of _\W la , 2019, [INSERT THE

RETURN DATE YOU SELECTED] at: The Supreme Court, County of Queens-Civil Term
=

 

Courthouse, located at:

 

 

 
Case 4:19-cv-06175 Document 15 Filed 05/22/19 Page 101 of 211

1. 88-11 Sutphin Boulevard, Jamaica, N.Y., inJAS Part __

2. 25-10 Court Square, Long Island City, N.Y., in IAS Part____

[STRIKE CHOICES THAT DO NOT APPLY],

for an order granting the following to the movant(s). [DESCRIBE WHAT YOU ARE ASKING THE
COURT TO ORDER] 4 his Is a motton p Wake +e Canny
Owate Ql He contwions 9 Puta ine A muy
vidiers oy w te median Kworw Oy Unechith.e

\,

awd tye Un Puthors ged (LS CL 2 uae channel
be putting other videos 5 rime chowpel

A+ +e. Costimtoos U5 @_ % wy Tnade. 10.2)
Wonk f_ dhomote all othec ants t except wagsel |
Ahe Cont mions tobe ee to Ay pin violbos

that pis ls fe Ep oY Sona, Sr tes” acol

Aww t Ug {orn tA lL Andiod Urdta subes Ww hone
an have po Vol pe. jtle wowe SYOO OlScprynipatio.
d\ Mu “work pubLishe af on. Upuctube, ond 1 rape thee a
oud 6 tikuie Lhaclew Co Lee, ” enawils te seme das)
Lavan iv Conf ov MasT reine 6 2 o Aphil. 8 Leashe TO

Yhis acticra
Coup P ISSOL OH pomed i spderto paaset and granting such other and further

whelss pronetey Cunegua{ *

relief as this Court may deem just dod) proper.

Exh bits AGE— Bw
PLEASE TAKE FURTHER NOTICE, that pursuant to Civil Practice Law and

Rules 2214(b), a notice of motion and support affidavits shall be served at least eight days

(8) before which time the motion is noticed to be heard. Answering affidavits shall be

2
Case 4:19-cv-06175 Document 15 Filed 05/22/19 Page 102 of 211

served at least two (2) days before such time. Answering affidavits and any notice of
cross-motion, with supporting papers, if any shall be served at least seven (7) days before
. such time to appear if a notice of motion served at least sixteen (16) days before such time

so demands; whereupon any reply or responding affidavits shall be served at least one day

before such time.

“~ a
Dated: awe ens , New York
[COUNTY WHERE SIGNED]

Wow lo 2014

[DATE SIGNED]
Respectfully Submitted,

o

Vol mule [ovens
(39-05 GDR 6)
Rowrwood a ig 3s~
UG VU 29 2 £

[PRINT YOUR NAME, ADDRESS
and TELEPHONE NUMBER]

TO: Attorney for Plaintiff(s)/Petitioner(s)
Defendant(s)/Respondent(s) [CIRCLE ONE]

ryasow Moll de
Wisow CopS ee. (ood gui Rone

potlFL | I foo 4 tle A wneficoy
wyrM4IWIT PA! DI2 TPP S go0

[PRINT NAME, ADDRESS and
TELEPHONE NUMBER]

 
Case 4:19-cv-06175 Document 15 Filed 05/22/19 Page 103 of 211

, Instructions: FILL IN THE NAMES OF THE PARTIES AND THE INDEX NUMBER. COMPLETE THE
BLANK SPACES NEXT TO THE INSTRUCTIONS PRINTED IN BOLD TYPE, PRINT AND USE BLACK
INK ONLY. SIGN YOUR NAME IN THE PRESENCE OF A NOTARY PUBLIC.

SUPREME COURT OF THE STATE OF NEW YORK

COUNTY OF QUEENS
X

 

\) PrLim Uc einaw ( ; Index No.

 

 

[FILL IN NAME(S)] Plaintiff(s) 5 AL j AZ,
| VS
AFFIDAVIT
our babe Lic. IN SUPPORT
[FILL IN NAME(S) Defendant(s)

 

STATE OF NEW YORK |

COUNTY OF Ue ons” [COUNTY WHERE NOTARIZED] ss:

VU A LMmulK \Laman | [YOUR NAME}, being duly sworn, deposes and says:
1. | am the plaintiff/defendant [CIRCLE ONE], in this action. | make this affidavit

in support of my motion for an order [STATE WHAT YOU WANT THE COURT'S ORDER TO PROVIDE

OR GRANT YOU, INCLUDING WHY YOU SHOULD BE GRANTED IMMEDIATE RELIEF PENDING THE
HEARING OF THIS MOTION BY THE COURT. THIS STATEMENT MUST ALSO BE INCLUDED IN THE
NOTICE OF MOTION OR ORDER TO SHOW causey 1D. © pote t@ o 4 gir is

4p jwrvmn.od affol, Sod tho Pung wy q) ing vob on tesa
wyedia, 6 put cll Sool iA as ) a pao) 1 Uibeoe om ued
Chan pel eC OSS (2) aed 9 gent 5 of
oll uosedaly LA ch er5-6f Jom ailiod fp. prick ocrey
oth oe Ye court door ey nn

 
Case *: 19-cv-06175 Document 15 Filed 05/22/19 Page 104 of 211

2. i believe the Court should grant my motion because [EXPLAIN YOUR REASONS,

USE ADDITIONAL PAPER IF NECESSARY|] dh Put On bald of). uf puVaebe.
tt clad tehon tt 4 pom ‘Leche rg HY cany ated

on10f ‘fokeirg HLT ted phe fenties
As Le fob lil A bw vile po ono Feo,

urd ' FM Cons on te SOng Se Cte erilf

Proves wf ve deo fo Ault: yo Daeg
Posi Trcr- a is Pom pithy Ytegod old wp |

aoa clusin peol | yt Ou obseupe. ae. °

 

Exhibir 4 158 Aue example Tn
teks dowro) Lag wll d. on Meg 6 ZolP?

 

Ny music is Wes jerw y ae wot Sing Anebiow Sonas
net ae be Racaclle” al iscpimmating , te clodondont
. ndonues fe Yelcemuy ucclens oye 0 Loce thea b Bimonasy
Lnehen rdeos whe eh orly oldboraage ikzy L pane
Myeis_RA CAL DECRIMRAON Son ted af He

beg ucracg Of) wae channel, AVS peep Zz plush eas)
dj ‘sheon Leth C? Dhes Rife. nesont| ul Hat Z tan
femur Ho POE AS well a Job witlauf-

Lr furor s or Yew te pers JQI0 weefs thty Ve

ate ce) “He Purging 2 pte Viedos -
Case 4:19-cv-06175 Document 15 Filed 05/22/19 Page 105 of 211
3. No prior application has been made for the relief sought herein except [LIST
ALL PRIOR REQUESTS FOR THE SAME RELIEF MADE IN THIS OR ANY OTHER COURT AND THE
RESULTS OF THOSE APPLICATIONS. USE ADDITIONAL PAPER IF NECESSARY. IF NO PRIOR
REQUESTS HAVE BEEN MADE, STATE “None"j
P Mi ve— op plications leo bean pak b. b we
fe swustotia. freeps geating worsd 105
Wow é st6p lag od-fet Lov " Dis a. Se loels—
Tidbaciynes trom ce enel oe foal, whs deals Lpopsel Ves abe

AST HE Lau ¢
WHEREFORE, | respectfully request that this motion be granted, and that |

 

have such other and further relief as the Court may find to be just and proper.

(Sign yourname in the presence ofa notary public)

 

as,

YaLmye ( \ amon |

(Print your name)

Sworn to before me this

AKILOV SION
Notary Public, State of New York
a Reg, No. 01AK6045819
(NOTARY PUBLIC) Qualified in Queens County

Commission Expires July 31, 2022

 

 
 

    
 

 

 

Case 4:19-cv-06175 Document 15. Filed 05/22/19. Page.106 of 211. .

eal ad

aloe

FILTER

 

release me

 

 

 

 

Bebe 8

Agnes - Release Me (Official Music Video)

Agnes | 1.9M views + 9 years ago

The Official Music Video = Listen on your preferred service: http://smarturl it/Agnes.Music
http://www.agnescarisson.se Release ...

Engelbert Humperdinck - Please release me - 1989
VHSGoldie : 23M views + 7 years ago

Engelbert Humperdinck - Please release me (let me go) - 1989 Infos zu Engelbert Humperdinck: ...

RELEASE ME.
Valmiki Ramani INTERNATIONAL SONGS OF LOVE tm = 213 views + 7 months ago

This song is performed by VALMIKi RAMANIUsé headphones.

Pearl Jam, Release (HQ Audio)

JakeTheScientist + 2.9M views > 9 years ago

The lyrics are- Father...coh...oh,..oh... | see the world, feel the chill Which way to go, windowsill | see the
words on a rocking horse...

mS
Pagds107 of 211

wn

ani |...

@/19

nt £5. -Filedg05/2

Karaoke...
a)

Oo
frube...

=
a.

aur

9-cv-06 1%5
3
zy.
oO

channels

 

cn?
era

 

  

Exhcb, t pe

Agnes - Release Me (Official Music Video)
Agnes / 3.1M views + 9 years ago

The Official Music Video = Listen on your preferred service: http.//smarturl.it/Agnes. Music
hito://www.agnescarlsson.se Release ..

Engelbert Humperdinck - Please release me - 1989
VHSGoldie * 24M views « 7 years ago
Engelbert Humperdinck - Please release me (let me go) - 1989 Infos zu Engelbert Humperdinck: ...

Release Me
TheENGELBERTChanne! ¢ 572 views

Provided to YouTube by Believe SAS Release Me : Engelbert Humperdinck Engelbert Humperdinck ©
Mayo Fonografica ...

Pearl Jam, Release (HO Audio) -

JakeTheScientist » 2.9M views + 9 years ago

 
Case 4:19-cv-06175. Document 15. Filed 05/22/19 .Page 108 of 211

a= FILTER | | Exhibit A

RELEASE ME.
Valmiki Ramani INTERNATIONAL SONGS OF LOVE tm ° 320 views » 10 months ago

This song is performed by VALMIKI RAMANIUse headphones.

valmiki release trailer
Cinema Creators + 1.7K views ° 4 years ago

"Valmiki" releasing this February Written, shot & Directed by: G.s.s sachin Kumar Produced by:
P.sreekanth Music by: S. avinash ...

 

Aaj Ka Valmiki Hindi Dubbed Full Movie || Shiv Raj Kumar, Harishita
Bhatt || Boilywood Full Movies

Eagle Home Entertainments © 780K views « 1 year ago

Watch Aaj Ka Valmiki Hindi Dubbed Full Movie Featuring Shiv Raj Kumar, Harishita.... Subscribe to
“EAGLE HOME ..

MAHARISHI VALMIKI 1946 - Prithviraj Kapoor, Shanta Apte

Nupur Movies ° 14K views ° 3 years ago

Director:Bhalji Pendharkar Music:Shankar Rao Vyas Main Cast:Shanta Apte, Prithviraj] Kapoor, Raj
Kapoor, Leela, Pratima Devi, ,

 

eye

th
109 of 211
led 05/22/19 Page

7 5 Document 15 Fi

Case 4:19-cv-0617

 

EBB TIDE.

Valmiki Raman] INTERNATIONAL SONGS

Second Edition, featuring the Music of MANTOVANI, This song Is performad byVALM
sung by the Righteous ,.. .

No more results

Exhibete (1) B)
_D Lin pe a |

@

OF LOVE tm * 62 views » 1 year ago 2

IKI RAMANL. Also
Case 4:19-cv-06175 Document 15 Filed 05/22/19 Page 110 of 211

a FILTER

 

ANNA-THE BEATLES..
Valmiki Ramani INTERNATIONAL SONGS OF LOVE tm - 388 views ° 1 year ago

Featuring the music of Peorge Martin. This song is performed as a cover by:VALMIKI RAMANI. We prustt

' elevate the music of the ..

No more fésults

KMBIT Ga)

Uideo talkew o\. site. cral poss
Ow ch St ng [ 2. pose — —~  Dtew ~ ool

 

 
Case 4:19-cv-06175 Document 15 Filed 05/22/19 Page 111 of 211

411772019 Gmail - RE: [3-8831000026465] HACKED

mM Gmail Valmiki Ramani INTERNATIONAL SONGS OF LOVE tm <valmiki.d.r@gmail.com>

 

RE: [3-8831000026465] HACKED x
1 message

copyright@youtube.com <copyright@youtube.com> Wed, Apr 10, 2019 at 6:46 PM
To: Valmiki Ramani INTERNATIONAL SONGS OF LOVE tm <vaimiki.d.r@gmail.com>

 

Helio,

if you believe your account has been compromised, you may attempt to recover or secure it.
Regards,

The YouTube Legal Support Team

On 04/10/19 18:37:00 valmiki.d.r@gmail.com wrote: :
ARE YOU PROUD OF YOUR SELVES AFTER TAKING OVER MY CHANNEL TAKING DOWN MY VIDEOS

- BECAUSE THE GO TO FIRST PLACE ON SONG SITES YOU GO ON TO HACK MY COMPUTER OF WHIC |

* CANNOT STOP YOU FROM DOING ALL OF THE ABOVE BECAUSE IT, YOUR MEDIA, YOU MUST BE SO

: SSSGNS PROUD OF YOURSELVES BEING THIS POWERFUL TO BE THIS MEAN TO SOME ONE WHO STARTED
. AND GREW A MUSICVIDEO CHANNEL WITH A HONEST HUMBLE MISSION, TO BE ABLE TO BE THE R@@R OUT
_ OF ME FOR BEING SUCCESSFUL AT PRODUCING A FEW COMPETING VIDEOS, AND WANTING SO MUCH TO

' PROTECT AN ICON WHO I GREW UP WITH , BUT LET FACE IT HE WAS NOT STRONG ENOUGH HE DRUGGED
' HIMSELF TO DEADTH IN 1977.

. On Wed, Apr 10, 2019 at 8:57 AM <copyright@youtube.com> wrote: .
. Thanks for contacting the YouTube Copyright compliance team. if your issue is a general help inquiry (for example,
. regarding a copyright strike or a Content{D claim), please understand that those won't be answered here. You may
" want to check out our Copyright Troubleshooter in order to find a solution for your copyright issue.
To expedite our ability to investigate your inquiry, we encourage you to submit it any Copyright takedown requesis
- electronically via our webform. You can find the requirements of copyright takedown requests, and information about

: Our Copyright policy, in our Copyright Center. Please make sure that you've provided us with all of the required
information in order to process your request. af

Edo it (2

C ne lewst cl Co ‘a ‘ tel
bermy race af ~
Case 4:19-cv-06175 Document 15 Filed 05/22/19 Page 112 of 211
 

.. Case 4:19-cv-06175 Document 15 Filed 05/22/19 Page 113 of 211

- Instructions: FILL IN THE NAMES OF THE PARTIES AND THE INDEX NUMBER. COMPLETE THE
BLANK SPACES NEXT TO THE INSTRUCTIONS PRINTED IN BOLD TYPE. PRINT AND USE BLACK
INK ONLY. SIGN YOUR NAME IN THE PRESENCE OF A NOTARY PUBLIC.

SUPREME COURT OF THE STATE OF NEW YORK

 

 

 

COUNTY OF QUEENS
XxX
a AL wmivCl \ Como ; Index No.
FILL IN NAME(S Plaintiff(s
vs
. AFFIDAVIT
IN SUPPORT
Upurubse L&C
[FILL IN NAME(S) Defendant(s)

 

STATE OF NEWYORK
COUNTY OF 1 RECHS [COUNTY WHERE NOTARIZED] ss:

U A Lmdk by Vaman [YOUR NAME], being duly sworn, deposes and says:
1. | am the/plaintiffidefendant [CIRCLE ONE], in this action. | make this affidavit

in support of my motion for an order [STATE WHAT YOU WANT THE COURT'S ORDER TO PROVIDE

OR GRANT YOU, INCLUDING WHY YOU SHOULD BE GRANTED IMMEDIATE RELIEF PENDING THE
HEARING OF THIS MOTION BY THE COURT. THIS STATEMENT MUST ALSO BE INCLUDED IN THE

NOTICE OF MOTION OR ORDER TO SHOW CAUSE]

 

Low as King He Covet fy pR-plep +a Wnmnecti afol,
Qs yo Le ws oho prel W We. ct 1s ye) Parapet, |
ont Thove ! Lp Loaglenl worethen. 370 visleas oe
ey ove toléen Dew tr As clonwol df furr re cvof
Wade Fi Leper Lape, ety fh iA todice Giccbies-
vicleos juts td Wesfean fom ssPhexe 5 ther Dat) Ind
Case 4:19-cv-06175 Document 15 Filed 05/22/19 Page 114 of 211
2. i believe the Court should grant my motion because [EXPLAIN YOUR REASONS,

USE ADDITIONAL PAPER IF NECESSARY as te pop oay— Phare patie. |
<pdo this: As [ap bn Sip len cioleas
Hosrtobee ho tS sy alors o poor > woptof
‘Sne bh Murabi Tpolte ae [S_ Casey hay Hee yp
chonpe. Ho> thumb wal Orr baer wheas ont _
Sab “tiTLecl torr onol shows Lown with
acl vets pred Le (peel :

 

 

 

 

Lam Seeking a opt wa OOd e209 ofy lla ps
Le Com pons ation SS Ao f® dlemiacce vher-
MoiTabe Lao phone S leg C Ua npol-

voll He prmohate potieplr LH bes ohenp.
~<jO me bo EPs alt 390 plués vjolern on
pf ond =f Dott atl dis guptiix actions

on hap tpotoos A roleking Uroan tom f- evar Lit -

 

 

 

 

 

 

 
Case 4:19-cv-06175 Document 15 Filed 05/22/19 Page 115 of 211

SUPREME COURT OF THE STATE OF NEW YORK

COUNTY OF QUEENS

 

VALMIKI RAMANL pro se,
Plaintiff,
Vv.
YOUTUBE, LLC,

Defendant.

Index No. 5821/2018
Hon. Janice A. Taylor

NOTICE OF APPEARANCE

 

 

PLEASE TAKE NOTICE that Meher J. Talib of Wilson Sonsini Goodrich & Rosati,

P.C., hereby enters her appearance on behalf of Defendant YouTube, LLC in the above-

captioned matter.

I hereby certify that I am admitted to practice before this Court.

Dated: April 9, 2019

Respectfully submitted,

WILSON SONSINI GOODRICH & ROSATI
Professional Corporation

Meher J. Talib

1301 Avenue of the Americas, 40th Floor
New York, New York 10019

Telephone: (212) 999-5800

Facsimile: (212) 999-5899

Email: mtalib@wsgr.com

Counsel for Defendant YouTube, LLC
Case 4:19-cv-06175 Document 15 Filed 05/22/19 Page 116 of 211

CERTIFICATE OF SERVICE

I, Jason B. Mollick, hereby certify that on April 5, 2019, I caused a true and correct copy of
the Notice of Appearance of Meher J. Talib to be served on Plaintiff Valmiki Ramani, pro se, at his
address of 139-05 85th Drive, Suite 6D, Briarwood, New York 11435, and via electronic mail to

Valmiki.D.R@gmail.com.

Dated: April 5, 2019 WILSON SONSINI GOODRICH & ROSATI
Professionai Corporation

a Lllcc

Jason B. Mollick.

1301 Avenue of the Americas, 40th Floor
New York, New York 10019

Telephone: (212) 999-5800

Facsimile: (212) 999-5899
Email: jmollick@wsgr.com

 

Counsel for Defendant YouTube, LLC
Ar2ie0%9 Case 4:19-cv-06175 Document tS “Filed O5/22119 Page 117 of 211

 

Cmall Valmiki Ramani INTERNATIONAL SONGS OF LOVE tm <valmiki.d.r@gmail.com>

 

faise video takedown.

 

Mollick, Jason <jmoilick@wsgr.com> Mon, Apr 1, 2019 at 4:40 PM
To: Valmiki Ramani INTERNATIONAL SONGS OF LOVE tm <valmiki.d.r@gmail.com>

Mr. Ramani,

i received your motion by mail today, but | have been informed by YouTube that the video at issue was reinstated almost
immediately after you had notified YouTube that it had been taken down. My understanding is that it was removed
because you appeared to complain that the video infringed your alleged trademark.

Given that the video is back online, your motion is moot. Please confirm by tomorrow that you will withdraw it so as to
avoid wasting the court’s time.

Jason Mollick

Wilson Sonsini Goodrich & Rosati, PC
1307 Avenue of the Americas, 40th Floor
New York, New York 10079

(212) 497-7772 Direct

(212) 999-5899 Fax

jmollick@wsgr.com

[Quoted text hidden]
This email and any attachments thereto may contain private, confidential, and privileged material for the sole use of the
intended recipient. Any review, copying, or distribution of this email (or any attachments thereto) by others is strictly

prohibited. ff you are not the intended recipient, please contact the sender immediately and permanently delete the
original and any copies of this email and any attachments thereto.

https://mail.g oog le.com/mail/w/07ik=d5497ab4408&view=pt&search=all &permmsgid=msg-%3A 1629645701868805891 &simpl=msg-f%3A 1629645701 868805891 11
Case 4:19-cv-06175 Document 15 Filed 05/22/19 Page 118 of 211 (™

  
  

2 upheme © < UR)

   

2Tare |

2

   

On and +e.

 
 
    
 

SOD OUS . Od Opler

= te Ie COU [Le Se

  
     

til Load
"aye CoA }

 
 
 
   

  

AQWEVEL pas, fh.

NOCOUSE. fe Pe

   
Case 4:19-cv-06175 Document 15 Filed 05/22/19 Page 119 of 211

  
       
   

 

Rae IVS ake thee rey ACI e ehicet cy Fe
oy ae bu Sy STA

Hea ® OR dali Cus cip'p +t
ij f _iM i Ce oixt LS bal De cs
Case 4:19-cv-06175 Document 15 Filed 05/22/19 Page 120 of 211

Hel His sna

4 ott

 
       
 
  

4,

   
   
 

Ln 6 <n

: a2 bein Lj, Le

4

Oc) Bray nin cccbe

A] Oy ened this J Paw Sth, iv (a
; Me z Mw tow tt -fedipel -gagz
ae ye asked be. auf han AL Li Ol |

Lee} 9 pp rtyer ie Ao}

bse fis riche.
actil acpuclel cel be

ho

 
  
 
  
      
   
Case 4:19-cv-06175 Document 15 Filed 05/22/19 Page 121 of 211

S

; laet po2esh ly pies (-te-+
me Dé past Les Sf
rot be de pocity “heb borébvald To _

aclon [itll at if Teta 0: & th Le WH CE. for

Bgl ie OAS Abd

  
  
 
 

 

 

 
 

 

    
 
 

   

his nae leme suas pnd lcs
_Redl-ascnsy +h “1 he we hocino,) ,
feel Seo LA 10 Sp) Dato coat ‘
 Aeopen DT Jowecen H

is a ie, Le sity om EXO

 

 

 

    
 
  
 

sheidJ id LOAD C
pA ‘el L pees det

 

  
    

' LINO bey Casi ps
Ge heteaye tL. theo Lhep co}

  
  

  
 

 

  
 
    

/ | haper ne +4
ji Z; y OMEN
a peat fel heal z / Lewes OMCL AGL.
C Com Vivick JOuse pre SF plute '
DALE pnb ot prigad

[1) :

 
Case 4:19-cv-06175 Document 15 Filed 05/22/19 Page 122 of 211

  
 
  

—, enol LEE GL
Loy darcbrc Cf
Lpejlt }

 
     
 
 

  

 

p)
fea , cL. ~ £5 cae a

 

 

ra wr f send ae ond © LY bn 1S because

V0.4 2c} me toe. EAS eiteon Ope

b CLL AVS a. \C A ia re hy =. Lo olf sah wer

fn x) Sepyce *

Ps | te nc at See
ets
S AV pre my enol Cs Sv
Case 4:19-cv-06175 Document 15 Filed 05/22/19 Page 123 of 211

 
-

mY Wibr>
“2 ¥ PRoor 04 Seturce
- a | TE Moros
(roe vlLov 7; '
Fe eet Jepe

 

 

 

 

 

 

 

SUPREME COURT OF THE STATE OF NEW YORK Le Coup Sr
COUNTY OF QUEENS bo -2 bw:
x
UAL meer Am Ani index Number
{Fill in name(s) Plaintifi(s)/Petitioner(s)
S821 729 of
~ against -_

 

—~ Affidavit of Service
You wulbe LACT recewveo

(Fill in name(s) DeFendant(s)/Respondents(s) OCT 26 2018
S UPLeynro Cou Sof COUNRY CLERK

COUNTY
STATE OF NEW YORK
COUNTY OF VU22. WG Ss:

I, Loe eT A. x LAG 2LE- being duly sworn says:(NAME OF PERSON
WHO SERVES PAPERS) | am not a party to the action, am over 18 years of age And reside
at }3G~ BO RIT BA Bai Aewoodl ry Linas (ADDRESS
OF PERSON SERVING PAPERS). OngG OCV _ ap 1S (DATE OF SERVICE), | served a true copy of
the following papers, JLB e oF Moy lon TAFFi Dan TS Ol ney THE PAPERS

 

 

 

By personally delivering the Papers to: - [PERSON

SERVED] at [ADDRESS]

 

 

PERSONAL The individual | served had the following characteristics: [FILL INT
SERVICE Male ___ Femaie - Skin Color _ Hair Color
21-34 yrs, 35.50 YFS.___ 51-61 yrs. —__ Over 64
—_. 120-150 Ibs. —___. 151-1874 tbs. —__ OVer 182 Ibs.

Approximate height

Other distinguishing features |
I

 
Case 4:19-cv-06175 Document 15 Filed 05/22/19 Page 125 of 211

Instructions: Fill in the names of the parties and the Index Number. Complete the
blank spaces next to the instructions printed in bold type. PRINT AND USE BLACK

INK ONLY.

 

 

 

  
 

 

 

 

_ SEQ. NO.
RECEIVED RELIEF
MAR 97 2019 RETURN DATE
COUNTY CLERK CAL. DATE
| _QUEENS COUNTY
FOR COURT USE ONLY

 

 

 

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF QUEENS

- Tan
URALmLKA (uA mye | —
uy IndexNo 5S 2] 1 /S
FILL IN NAME(S)]Piaintis)/Petitioner(s) |

 

NOTICE OF MOTION USE

Vs
ow wnboe LLC FOR CIVIL ACTION OR
~ J . PROCEEDING
poo
FILL IN NAME(S}Defendant(s)Respondent(s)
x

 

PLEASE TAKE NOTICE that upon the attached affidavit(s) of
U A Lik, (ow Ay; [YOUR NAME(S)j,
sworn to on the _) / day of ja th , 200F_, [DATE THE AFFIDAVIT WAS SWORN TO

BEFORE A NOTARY PUBLIC], and the exhibits attached thereto, and upon all the proceedings

in this case to date, the plaintif(s)/petitioner(s), defendani(s)/respondents [CIRCLE ONE}

5 8 i

RETURN DATE YOU SELECTED] at: The Supreme Court, County of Queens-Civil Term

Courthouse, located at:
Case 4:19-cv-06175 Document 15 Filed 05/22/19 Page 126 of 211

 

A

TO THE SUPREME COURT OF THE STATE OF NEW YORK

4

The MOTION of the plaintiff, Ue NMA LKL Ay MAM respectfully

shows and alegre as follows:

 

\ \ SE . » f LI
~ i 7
Ve oe nA BS 2104 Ce CLA TWO ha LOS SSW vont, a

 

te thea ane bor Falenve, dow the foapth
mast Ooo ular Uidéeo Yo Plornry. has
Oy his Me a (UN el. Juetnen yb fe. clowning
het te D poor 1c tel ke wt alle WJ Wes issued
be te plasty (\ hein sell See elds +
onal BR.
his vroleo hes beer uv He ouss & TU cledenclast

Ata whilst oS whew ut went OW Ho, Brag acts,
“ J went {o. WUIrdgel +r WD Gos Vien | aw pl about

 

 

 

 

 

i _f- i
8 ( z Wbn Hs BO ¢ O ALTER wacchina by the susanol Uoius
7 Cy & . fi :
Babe gop OY a < Loo nara e i . i A . none
1 Mover. ibid b alr URS 1 Ons ition VS Cre 2 ROAR
. . i
a \ fo wR Le L! { Le lhe
Sau this awe Wokit oowa Jo Te Fila,
Po wk C | Cade, moje A, i Pe CTX i
DosSiom my ie Sopa cite now They “Wave \Ootmble
‘ i o ©
Case 4:19-cv-06175 Document 15 Filed 05/22/19 Page 127 of 211

 

| i emoued. He violec 5 this i is wer te

Ai Qs Time 4) rave “| Re g Ke Hh is LS Manteg
\J TO WUUR how ou LOD we hopin

WS ASE See. al oxhcbity a thached

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Reyueny dake Fig | Gtk 20819 ® 4q-20AW
1 Cum as bey RO the Cote’ 7 Yo ool ee Ww
elondea, te 4 > Loca Je Bley Les ‘BRS. bo
Vi de » pt 3 4 cul | aS aN (dea Vv pois S anol
P Awe thea. Pel Qeac VL tRe yO Cte ¥ poe Ling
ey A ae _ wR Ae f oN oe Ey, LS aac On hed
other Viole € os thet dcceO4y Stmclar Song
mS /
4 (¢@  pasilims - .
Arr ropes J qk iDele dart Sol wr fe ein
Jase Vv allies PlLarw te eb
B01 Ave a He Amessees VALM et RAM ANG
yo Ly “Wa wy ) OF
Welsow Sowst wit Foodie 020 gate

 

 

 

 

 

 

 

 

 

 

—_
WO
Case 4:19-cv-06175 Document 15 Filed 05/22/19 Page 128 of 211

Ne

Qo ey fi y f é ~E = oo “ a
ci Kw CCL & 4 S » Le 4 tee oO a Vv a

¢ { a
CORN Cx Crees
yt
I Pham ana ms WW DEX weuw!
s . ee a - EA 9c 4 “ y
“3B MecmPi ay, vo Weim bel
OF earns e S$ 2) 21k
oO LT LS Oo ik

rs 3 a ° :
ED OU WU bee a ere
* af . i LA 4 | ~ j ”
ih Lea ARULYT ip Ino NO

1 Loupch ms VS

  

 

C
S)
G
0S
ec
CX

 

 

 

 

 

 

 

   

A

ne
$

a wi wae §

    
   

 
 
 
 

   
   

4 2 3
oy 0 ar
ke \ A fy A wi r oH
ALIS. y pS 2 dend awh j : Be:

We peta dou A, $ SL ; ay WF pas, tn ;
As 4 ( A J pF US  MoNLGN Os OL
M6 ols 4 J é “es :
tee eee MOIS LOD A TL WELLES — ‘Ne
fu a “2 Pur Sy o ff 4a ft
& yo me a Ld

 

i ~ Pog

\ . i

fot 2

RETR AO. SS mo \ nol BLS CR ato xe,
LICL 5 iow

 

 

 

of
uy Wile Pa 4 >
LL mel f bu ph EE LAG A ot ol. 255 hc Le¥ ive 0,

 

 

 
  

 

 

SJ
oe ts ww wo ’ ; of ~
f

UNM Watrhon ped: «

 

 

d fg ¢
OUS D bap.
NE. El iy t OB  4
- CHU iG wraps S kticees 7: wa _
i 0 Ke Le ae
i s

ee VLOL@ - Druid i | L ‘ bee
: , LS LO iS COL 4 y LBS Otri

   

 

fs im oy omg op oi . £ f

Zs Quptiwe ac Sow mu of » a
L he ge py f g Opes, 4 lo. ar 4g : aE anne

, Os soe Le - ; ye Oe] eS Xx 6 Ax
jcase a: 19- “Gv- -06175 Pocument 15 Filed 05/22/19 Page 129 of 211
9 ff ~

us AE The fe rf ft a

        
   
  
 

   

   
 

we eek Ae
ey
alc
CE oldie

i View . ee Aye Ve ot,
a p

 

 
 
 

 

 

  

\

ye

i
Le Re wil ~

4 | BS .
NF , 3 EE : i
ar ; ‘ SI /

 

 

AC
5 soil LOV SION
ciary Public, State/of New Yo
Reg. No. 04 sags 10 ms

 

 
 

Case 4:19-cv-06175 Document 15 Filed 05/22/19 Page 130 of 211

 

 

Spe By

Fi Valmiki Ramani INTERNATIONAL SONGS OF
LOVE tm

Due fo a copyright takedown notice that we received, we had ta take down your video
from YouTube:

   

9 BART OF YOU.

 

This means that your video no longer be played on YouTube.

 

You received @ copyright strike

You now have 1 copyright strike. If you get multiple copyright strikes, we'll have to
disable your account. Te preveni that from happening, please don’t upload videos
containing copyrighted coment that you arer’t allowed to use.

 

« If you belleve you're not at fault in one or more of the instances above, you
can appeal this takedown by submitting a counter notification. Keep in mind
that there may be severe legal consequences for submitting a counter
natification with false information.

« You can also contact the party that removed your video and ask them te
retract their takedown.
Case 4:19-cv-06175 Document 15 Filed 05/22/19 Page 131 of 211

gos \ ‘ i i >
Fx hi bul Pp 2

Sr name ttn enn Sefnenascnmtomassitiornat «

i.

Ec hebil

 

' eal i A fa } ‘ i i
Cl \ wae +b lg Convent ef Ae Ow
Wie Vo Ue & . Log f
at ° ae — Lexy I 2th rncloped “Ke reloe alaron
\ 4 Spates \ POR EAN EL OF ae ~ 9 :

Video unavailable wl : |
This video is no longer available tive to a copyri¢ MUA EC asa ae), (6 oa)

 
 

Case 4:19-cv-06175 Document 15 Filed 05/22/19 Page 132 of 211

ANYTHING

TlplS 9 Es Ju be 7 slie an 5 Phot 7

j - a

this (MALO /VEVE Pp L acl, a. CO PI
oh ole fe?

bye scl of lie uy 4 conten . Even Lf.
4 be oLcol ct wrotd heave heen oO frGvop

 

THAT'S PART OF YOU-VALMIKE RAMANI

 

/ Le UY Bur Whe IO SOS: S38 Oye Copan:

 

 

oe]
Case 4:19-cv-06175 Document 15 Filed 05/22/19 Page 133 of 211

 

t

g

S part of you - ELVIS PRESLEY

Bon 9

   

Anything that

  
  

       
   

U-VALMIK)

      

   

  

ANYTHING THAT'S
: Sassanid INTERN,

   

 

 

 

a

Any iVis Presley

  

 
 

clvis Presley - Anything that's Part of You

phe gee
Case 4:19-cv-06175 Document 15 Filed 05/22/19 Page 134 of 211

      

Popular Vi ideos - Anythi:

Aoythine

 
 

 

No

A ls S “bal OAL WV Om Ne o

“, a

Can atbeso Phot yy vl IAG a.
wee iw FustsS and Setancl ,

 

 

 
anythin

 

FI-IS Ce bibs ty S Ay ws Fe
when i Pore A ke pow Mate

Poss TZ Cs tea te tt fa be fe

 

PART OF YOU-VALMIKI RAMANI

VATIONAL SONGS OF LOVE tin > 977 views » 2? years age

  

by Don Robertson Also sung by Elvis Presley

years ago

- ELVIS PRESLEY - With Lyrics S. Vansay,

thing That's Part Of You

 

nel > TOK views ° 10 months ago

cv-06175...Docy
8 5
2g

in Bstening to a song from the very j

rocess thatis ..

 

ase. 4:19

 

Part Of You Elvis Presley

%

jigws > 1 year ago

rt OF You Elvis Presley.

 
Case 4:19-cv-06175 Document 15 Filed 05/22/19 Page 136 of 211
 

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF QUEENS

 

X

 

VALMIKE RA wWANi

Plaintiff, Index No. 5% 2} 120 LS
- against - VOT CCE
a -
You Tube LLCS WOOTTON

Dis Coverty —E VDE RE,

Defendant.

 

xX

TO THE SUPREME COURT OF THE STATE OF NEW YORK
The MoT TOM of the plaintiff, Via LIME RAW Aw | , respectfully

shows and alleges « as follows:

Vhave iw Wu Secvowd wmotiw served te
deberdantts’, atten jou “Jason B- Whollick several
pajlers hello — DISC avery - Evidence: “These
pageks Cow Tas compelling ev iclence ad
Mo dodend a wi D Cont walks aetous ch ol oun
awd (0 desVauction o\ VY, Chawwed. owed He

. Tuewing 3 Wi chanwel tYO aw AMDT AW owe ‘

che Aact tuck when wn user go® tle oat ube
propsoe anes Search hoo ‘VAL BAnonvel
TwTeew atiowel Songs a\ love whet gros uy)
LS wy chanwel% joeme yuu her a ah serrbens
anad juts her. | | videos thew 3 Ls wp by He
Uidoss (27) Wy woyer whor ;° LS ‘his piew ed | LS

a bout wikally 2 2-40 vides dul Ls wad | boy tl Landi ov

Ly

f

 
Case 4: 19- cv-06175 Document 15 Filed 05/22/19 Page 138 of 211

 

 

 

 

 

 

 

 

 

- * aa 7" 15 - * £ a ‘ .
“AU \e, - _ Wele 2$- 2514297

     
 

 

“RAD mail

>
Case 4:19-cv-06175 Document 15 Filed 05/22/19 Page 139 of 211

Sup dome Cougtok Stele Mew Uork Co ww G Cp
- LA vAItt, GB = OR
Nel ink \ ama im eS

a

Ses c TnPex wos BS a

 

 

 

 

 

 

ade a1 Vey | heuned

4 Se OW clicce eat ae Ls
Ww violees Once “the hous : é acter A. Mimoui ney

, wee te Qywc wi ( =

 
Case 4:19-cv-06175 Document 15 Filed 05/22/19 Page 140 of 211

 

     

Svea oa Ba ( videos

en

 

“ tip a .
by La CLE =
Y vw re hi .

 
Case 4:19-cv-GNDEX Nou 12. Filed 05/23/12 KPage 141 of 211

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF QUEENS

 

| OAL mkt PAA

Plaintiff/Petitioner

- against -

Defendant/Respendent
NOTICE OF MOTION

To the best of my knowledge, information and belief,
formed after an inquiry reasonable under the circumstances,
The presentation of these papers or the contentions therein
are not frivolous as defined in subsection (c) of section
130-1. of the Rules of the Chief Administrator @2NYCRR)

_ SELF REPRESENTED LITIGANTS INFORMATION |
Co acts pono

Sign Names

Print Name: VD vr Lim Ube). Remant
Address; LO IL-OS BS D\e— FAY GD
tar wood vy ys

 

 

 

. Telephone: £ [ 3 -29/ 27 SSB
BES OAbinikes D- RDG matt Comm

 

Service of a copy of the within is hereby admitted
Dated: (March: Ao 20 LD

Attorney for jes S e
Case 4:19-cv-06175 Document 15 Filed 05/22/19 Page 142 of 211

Coury 6 Queens (EW Horie |

Ye Wj i Ki Ae MONE .
Plaintig (_
WWD YZ yWos &

tANAcvaVube. LLG

b <D i 7 |
tf Crdanys A ISCRimwodleap. “

aki RAiImewon,

 

 

 

    
 
  
  

  

 

 

 

 

 

 

 

   
 
 

 

20 My , |
; : ng Cores LOT [/leiwi , Lf aa
ot Y Lka, | htt Blairs

 
Case 4:19-cv-06175 Document 15 Filed 05/22/19 Page 143 of 211

a0 Ay angi * Lge eh

GAS Seen we ext it zy

 

 

 

       

 

 

 

hee eae bey enol alisepes
tate Sha dW “ol. thes,

 

 

 

 

 
Case 4:19-cv-06175 Document 15 Filed 05/22/19 Page 144 of 211

         

a i a t
fE

   

Anything that's part of you - ELVIS PRESLEY - With Lyrics

  

S PART OF YOU-VALMIKI RAMANI

  

 

Anything That's Part of You

Elvis Pres

      

  
 

resley Elvis’ Gaiden

 

 

 

Elvis Presley - “ qything that's Part of You

é

 
Case 4:19-cv-06175 Document 15 Filed 05/22/19 Page 145 of 211

— te
-—

a

FILTER

 

 

 

 

Days =

rarpa! be:
PPR! Ir

ANYTHING THAT'S PART OF YOU-V

 

wewi + deve

Anything that's part of you - ELVIS PRESLEY

4

ous

cn

  

 

Anything That's Part Of You Elvis Presley

toe

  

SEE ier ~

Elvis Presley - Anything that's Part of You

ae BE TE bee ot aot

 

‘

    

With Lyrics

 
Case 4:19-cv-06175 Document 15 Filed 05/22/19 Page 146 of 211

 

rl ee

3 0c

bal
a}

ce

 

Popular Videos - Anything That's Part of You

i- Topic

 
  

Anything That's Part

   

Anything thats part cf you- ELVIS PRESLEY - oS 2:04
ANYTHING THAT'S PART OF YOU-VALMII B 2:29

 

 
19-cv-06175 Document 15 Filed 05/22/19 Page 147 of 211

Case 4

 

 

FILTER

 

 

 

 

 

Anything that's part of you - ELVIS PRESLEY - With Lyrics

SVansay + 169K views « 4 years ago

   

Anything that's part of you - £1 Y - With Lyrics S Vansay

Elvis Presley - Anything That's Part Of You - From First Take To The
Master and beyond

Leon Smith's Elvis Channel: 11K:

   

ar

ago

t

Quite often the pleasure in listening to a song from the very first take through to the master is

experiencing the process thatis.

Anything That's Part of You

Elvis Presley £ 11K views

 

Golden Recards, Vol.

ANYTHING THAT'S PART OF YOU-VALMIKI RAMANI
Valmiki Ramani INTERNATIONAL SONGS OF LOVE tm + 1K views + 2 years age

Music aand words written by Don Robertsorr Also sung by Elvis Presley.

AADE

Amddbine theatio Dart oft Ve

Eluice Draclau
Case 4:19-cv-06175 Document 15 Filed 05/22/19 Page 148 of 211

 

 

 

 

 

 

 

  
   
    

 

he obec — . Zi ead Dis Adio ideo
Us COW el & Sopa TifLe ~ Aue oes

Fart F Pa cc, At

>

  
 
 
 
 

| | “iad ) ‘cc jf, af
y ee ee
A 4}

 

 

 

 

 

 

AE Cos omens,

 

 

 

2 oW Feloe 72 Ot ;—___ =
» OW e] 25 wG Lelscovereol That Did pp
Yass 7H U7 34 Codon, LP, vel had ob scone
es i LETE OD LUC I wo
fo tt ug ” A had Woe]
Ap \ . - As Co f) LA 1S Le SCY LC y—

 

M pve)
Case 4:19-cv-06175 Document 15 Filed 05/22/19 Page 149 of 211

I
t

a

Tl

FILTER

 

 

 

_ https://www.youtube.com/watch?v=AgNKuY 1ztBg OQ

OUR LOVE (WILL LAST FOREVER)
Valmiki Ramani INTERNATIONAL SONGS OF LOVE tm > 79 views ° 12 months ago

Song performed by VALMIKI RAMANI., Lyrics written by V.Ramani(c)2018. Featuring the music of Percy
Faith.

Eminem - Lose Yourself [HD]
msvogue23 + 559M views ° 3 years ago

feat. Eminem from the movie 8 MILE No copyright infringement intended. All contents belong to its
rightful owners. This is for...

APES**T - THE CARTERS

Beyoncé { 159M views - 8 months ago

“EVERYTHING {S LOVE” is Available Now: http://www.smarturl it/TheCarters_EiL Beyonce:

 

https://www.Beyonce.com ... hs
* ama)

>
Marshmello ft. Bastille - Happier (Official Music Video) ULL

Marshmello / 198M views +» 5 months ago

Marshmello ft. Bastille - Happier (Official Music Video) Download / Stream Happier &
http://marshmello.Ink.to/happier NEW ...

4K CC
Case 4:19-cv-06175 Document 15 Filed 05/22/19 Page 150 of 211

 

epee

   
   

 
 

LO y
. tron

 

4A th, Llp

LCL Tey ANe

WE LOVE SEL Lye na

 
Case 4:19-cv-06175 Document 15 Filed 05/22/19 Page 151 of 211

 

 

 

 

 

 

 
Case 4:19-cv-06175 Document 15 Filed 05/22/19 Page 152 of 211
dh leendot ou abe LLC he
| 4) Ave pt : as |

3 CHF Oy
LEI E wu ti Dez

ates —

   
 
 

 

 

 

     

 

 

 

 

 

 

 

 

 

 
Case 4:19-cv-06175 Document 15 Filed 05/22/19 Page 153 of 211

Siu, ‘Iedey olntg pue epjuog ove Aq UaHUM sem PUY INVAY DIIATWA Ad pawoyed st buos siu)

JIOBACO BS!

of SylUOU G - SMBIA OF - WLIAOT IO SONOS TWNOLLVNYS EN] lUeweY PiLU]eA
“ONIHLON SAVH QHM |

“sauoudpeay asp INVWYY DHIATTVA Aq peuuiopied si Buos sly,

oBe Su]UOWU / - SMAIA EZZ « WI IAQT JO SONOS TVNOILVNUSLNI fueweY DWE A
“AWW ASV 154

{SOZQIA S) LSMAW 1d TINd MIA

OLE » (uonipe ISH) LNVSH YHNOA JO T1¥ HLIM AW SAO)
coo:e « HyHiuoa] aurosauo} NoOA ay

LL JAOT JO SONOS TVNOLLVNUGLNI ueweY PIWIEA
aAo7] Jo shuos [BUONeWSIU] IUBLUBY DILUTE A

SOOPIA O6E - SIaquosaqns LE

UW} JAOT JO SONOS TWNOILLVNYALNI YeweY DUE A

S VQ wva TAM 1M 4 POR) oY} soap il ‘

 

jouueYo aac’) SHhuos [EUOHeUIOIUL |

 

 

UBLUBI IMILUTCA

 

 

 
“] 8g LueD SUL

aN AjajOQalelen
esr] euoyy

snjajajogareien
99 9]NOY

d

SNRPOO AIBN

edgy AlUO $41)
st

   

@
INO wINhy

yeBbsojun

“' SIL JO SIBAOD AUBLLE Ugeq BOIS
sey alaul 'LG@L Ul] yoRG Aem pesedial Sem ,afog Bury JeN, }eaub sje; oy) Aq Guos jnynneedq sry]

oOBe SIBBA G + SMAIA IQ’ EL « GND P1O09H PIO S40
(DH) e|qenebiojuy ~ 2/09 Buly iN

“Salloydpeay an ‘UOfHps Ply) & 8} PU INVINWY IMIATVA Aq paliuojied s} Buos sly

OBE SYUOLU f « SMAIA GQ « LULAAOT] JO SONOS TWNOLLVNYALLN) [UeWweY p/LUeA
(37100 LVN Aq Buns se) “3IgVLLASYOANN

to JUBNOYL aU) MOH ‘au OF SBUIIO YeUy
SAOf JO Huos & @yI] Je} JO JeaUu OUL alqeyeBiojug ‘ale NOA yeym sleuL ajqenaGiojuy ‘soud|

. ofe sigad 9g» SMAIA YZe « SYEIEG

ejqeneBbiojun - a]09 Bury 1eN

“ dISsRfO JO pOOB jo sue NOA jo ye

JO] SIU SPrdday [eydeD 900Z (cl) e109 Bury 1eN Jo seg Ala, ay, jog Suny, IN aiqenabioyuny

obe sivad OL > SMSIA W6'h + YBAOCN Wes

ajo Bury, 1eN - aqeyebiolun

 

 

0 | OS | | gjoo 12U ajqeyebiojun

4
~_—

re

Yat

 
“YP EMI OND pe pew ey Tse ENE OP EVO EINIITWIYA YN

,DAOT UL e4 [ UaUM, SHUIS 8109 Bul IeN

OBB SIESA QL » SMAIAWIZL » ZALOUEP
,2A07 Ul [24 | WEY, SBuls 8/09 Buly WEN

“BUNUQ BUS [WUTUaAd|
~Ul-]f8 J-1-USYM/2]09-Hupy Leu /Oe1}Huppoeq- edu /WU0d UO}s/aA-ayORIey MAVA// SAU EIA) PEO|UMOG

ofe sueak 9 + SMOLA HBOQ « UNjeIeY

~ 809 Buly JEN - 8A07] UY J/E4 | USU/Y BxORIeY

‘O11 ‘spiosay joydeg
666 L @ SHUOS 907] ajOD Huly YN - 9ao7 ui [pes | UayM dnos9g osNW [essaalUN Aq egnNOoA oO} paplAcid

SMAIA NOL fF 8109 BUly 1EN

SAO7 Ul 4 | UOUM

INV DITA Ag pauojied Buos

OG S1eBA Z » SMITA ZO + WEAAOT AO SONOS TWNOLLYNYAINI [VEY DIWIeA
‘8]09 1eN Aq Jenjod ape 3A07 NI T1v4 | NSHM

 

Case 4:19-cv-06175 Document 15 Filed 05/22/19 Page 155 of 211

|

TI

wad 5

|

 

2 8 9/00 yeu Aq seindod apew aaoj ul [jes | UayM -

 
“AP MOUS, ay} aosag isn{
Z10Z 'EZAON UO abe SHOeG ZINPMOD F SIOISSq spUBXary Aq PalaA0d ,JOARI AIA, DISSED S1BI1Cld Of

oBe JBak | . SMAIA O88 + S}e|ISepalpuexaye

(4BA09) Slap e|[q ey] aAeld AW

‘SIBNCld BY L JOACIA AW, J8/[0>| 1Ua9] IHO9 UUAAIRY ‘GWODOW UYOP - OH] 1aJOy| Ey OU

OBB SIRBA Z « SMBIA ZQRB « 13 ]]O luay

jedeid AIA, - OU Ja}Joy Uey SUL

“ Uuatg AG paplooga say
DUB GCL Ul APauUay AUC Aq pappe SoUA] UM JaBueinog safioas Aq 9zeL Ul DasOdWMiod {Wake AW,

oBe Si€ok 9 - SMAIA ING'Z « OLGUBWUED

SIOHe|d oy] Jakeld AW,

INVINVY DIA TWAAG peuojied si Buos sty)

ofe SIBaA Z + SMAIA QD - LH JAOT AO SONOS TVNOLLYNYSLNI lueueY DLWUEeA
“Jaaoo sJene|dy YaAVud AW

 

Case 4:19-cv-06175 Document 15 Filed 05/22/19 Page 156 of 211

 

 

mS : en Soued 3 akoid hus

 
too proud johnny nash : Q EC

I
+

FILTER

iL
Ti

Too Proud by Johnny Nash

webb60s ° 31K views ° 8 years ago

The song was the 6 side of a single | Wish recorded in 1959.

TOO PROUD.
Valmiki Ramani INTERNATIONAL SONGS OF LOVE tm + 236 views + 1 year ago

This song is performed by VALMIKI RAMANL. Also sung by Elvis Presley . Also sung by Johnny Nash.

Too Proud - Johnny Nash

rudolph ross + 52 views 1 month ago

No copyright infringement intended. All contents belong to its rightful owners. This is for entertainment
purposes only,

Case 4:19-cv-06175 Document 15 Filed 05/22/19 Page 157 of 211

Too proud, Johnny Nash

shatinterry « 9K views + 7 years ago

Too proud, Johnny Nash.

 
  

Case 4:19-cv-06175 Ddétifieht' 15° Filed’05/22/19 Page 158 of 217

 

 

| i'll remember you as sung by elvis presley

 

 

 

 

 

 

I'LL REMEMBER YOU-as sung by Elvis Presley.
Valmiki Ramani INTERNATIONAL SONGS OF LOVE tm + 160 views « 1 year ago

PERFORMED BY VALMIKI RAMANI.(cover)

Mix - I'LL REMEMBER YOU-as sung by Elvis Presley.
YouTube

ILL REMEMBER YOU-as sung by Elvis Presley, » 4.05

Elvis Presley - Cart Help Fafling In Love (Audio) + 3:01

Elvis Presley: I'll Remember You
PresleyFanSite « 2.1M views * 10 years ago

Music Video by Elvis Presley performing I'll Remember You (Aloha Hawail,1973) PresleyFanSite
Website: ...

Elvis Presley - I'll Remember You 07/05/76 MS (Final Time Performed
Live)
Leon Smith's Elvis Channel * 30K views + 1 year ago

Throughout Elvis' life, particularly from the sixties on wards, his love for The US' fiftleth state remained
undiminished and it was In...

Sluis 2 Detaatlia UW) Bararabar Vets

STA

a

naa
pan
Bun

%

Ree
 

Case 4:19-cv-06175 Document 15 Filed 05/22/19 Page 159 of 211

 

FILTER

 

 

 

 

 

my way.(originally sung by frank sinatra)
Valmiki Ramani INTERNATIONAL SONGS OF LOVE tm + 196 views + 2 years ago

Song performed by VALMIKI RAMANI.

s

Frank Sinatra - "My Way” -

Gérard Vidal - 15M views * 5 years ago

Frank Sinatra - My Way

hypherism - 9.7M views « 6 years ago

"My Way” Performed by Frank Sinatra | take no credit for the music.

Frank Sinatra, My Way, With Lyrics
akjgo1994 + 75M views * 10 years ago

All owners Credited.
}

Caseé 4:19-cv-06175 Document 15 Filed 05/22/19 Page 160 of 211

FILTER

 

_ blue hawaii as sung by elvis presley | | a  Q

BLUE HAWAII. As sung by Elvis Presley in the movie Blue Hawaii.
Valmiki Ramanl INTERNATIONAL SONGS OF LOVE tm + 56 views + 2 years ago

This song is performedd by VALMIKI RAMANI, as a cover.

‘?

Elvis Presley - Blue Hawaii (with lyrics)
Jack Lim > 497K views « 7 years ago

Year 1973.

JUST PRETEND. (as sung by Elvis Presley)
Vaimik} Ramanl INTERNATIONAL SONGS OF LOVE tm > 252 Views + 1 year ago

this song Is performed by VALMIKI RAMAN better recording, This is a second edition, and a cover.

MARGARITA (as sung by Elvis Presley)
Valmiki Ramanl INTERNATIONAL SONGS OF LOVE tm + 191 views + 4 months ago

This song {is performed by VALMIKI RAMANI, Composed by Don Robertson, from the movie Fun In
Acapulco,

 
: ps i love you as sung by the beatles 5

PS: | LOVE YOU -as sung by the Beatles
Valmiki Ramani INTERNATIONAL SONGS OF LOVE tm + 499 views + 2 years ago

Performed by VALMIK] RAMANL-cover.

 

PS. | Love You (Remastered 2009)

The Beatles J 90K views

 

Provided to YouTube by Universal Music Group P.S. | Love You (Remastered 2009) - The Beatles Please
Please Me © 2009 ...

 

 

Mix - PS. | Love You (Remastered 2009)
YouTube

PS. [Love You (Remastered 2009) + 2:05
Do You Want To Know A Secret (Remastered 2009) + 1:58

 

The Beatles - PS. | Love You

BeatlesMusic64 + 233K views « 9 months ago

Case 4:19-cv-06175 Document 15 Filed 05/22/19 Page 161 of 211.

 

MO tdaAwA wars Tha Bandhan AVBIRO/E ETDAN TAs Anal

 

Ee
bal
atin
Gam
mA
spanish night is over

T= FILTER

 

THE SPANISH NIGHT iS OVER.
Valmiki Ramani INTERNATIONAL SONGS OF LOVE tm ° 463 views + 1 year ago

Song performed by VALMIKI RAMANI.

 

Case 4:19-cv-06175 Document 15 Filed 05/22/19 Page 162 of 211.

Spanish Night ls Over

Astrid de klein « 170K views * 5 years ago

Engelbert Humperdinck with his song, Spanish Night Is Over. Astrid...

 

Engelbert - The spanish Night is over

Koldwink-International Music > 100K views + 4 years ago

Traumen mit Engelbert (Dreaming with Engelbert) (1986)

 

Mix - Spanish Night ls Over
YouTube

Spanish Night Is Over + 3:25
Engelbert - Portofino * 3:53

 
.s Case 4:19-cv-06175 Document 15 Filed 05/22/19 Page 163 of 211

 

 

 

 

 

 

 

FILTER

 

 

love me with all of your heart Q

LOVE ME WITH ALL OF YOUR HEART.
Valmiki Ramani INTERNATIONAL SONGS OF LOVE tm + 564 views * 1 year ago

New edition sang by VALMIKI RAMANI. Also sung by Englebert Humperdink.Use headphones.

LOVE ME WITH ALL OF YOUR HEART.
Valmiki Raman INTERNATIONAL SONGS OF LOVE tm + 151 views > 3. months ago

This song is performed by VALMIK] RAMANI, and is a fourth edition. Use headphones.Also sung by
Englebert Humperdink.

LOVE ME WITH ALL OF YOUR HEART.(latest edition)
Valmiki Ramani INTERNATIONAL SONGS OF LOVE tm « 4 views « 1 week ago

Song performed by VALMIK} RAMANI.

CUANDO CALIENTIA EL SOL.(Love me with all of your heart)
Valmiki? Ramani INTERNATIONAL SONGS OF LOVE tm + 192 views + 1 year ago

Song is performed byVALMIKI RAMAN (en espanol) Use headphones.

 

gee
mae
BAS
ane

Case 4:19-cv-06175 Document 15 Filed 05/22/19 Page 164 of 211

hoe

—
af eer
wee Joe

FILTER

 

SMOKE'GETS IN YOUR EYE. >
Valmiki Ramani INTERNATIONAL SONGS OF LOVEtm - 1.4K views «2 a

OF

ago

ELVIS PRESLEY-BARBRA STREISAND-PLATTERSand performed by VALMIK] RAMAN.

651N THE GREAT PRETENDER, ONLY YOU, AND SMOKE GETS IN
YOUR EYES, NOT ELVIS.wmy

romad3o6 + 79K views + 8 years ago

PHOTOS AND SONGS,

The Platters - Smoke Gets.In Your Eyes
OldManCrankyGane + 4.8M views + / years ago

The Platters - Smoke Gets In Your Eyes.

Chantal Chamberland - Smoke Gets in Your Eyes

marie maurice |» 753K views + 2 years ago

Chantal Chamberland - Smoke Gets in Your Eyes © Alasdair McLellan photography Alburn - Oripping

Indigo, released on...

eee
Case 4:19-cv-06175 Document 15 Filed 05/22/19 Page 165 of 211

 

 

 

 

they remind me too much of you elvis presley Q "

THEY REMIND ME TOO MUCH OF YOU,
Valmiki Ramanl INTERNATIONAL SONGS OF LOVE tm + 52 views « 1 month ago

Song performed byVALMIKi RAMANISong written by Don Robertson.

Elvis - They Remind Me Too Much Of You ( 080p HD)
HDElvisPresleyHD + 200K views + 7 years ago

From the movie It Happened at the World's Fair,

They Remind Me Too Much of You

Elvis Presley £ 5.6K views .

Provided to YouTube by Sony Music Entertainment They Remind Me Too Much of You : Elvis Presley It
Happened at the World's ...

Elvis Presley-They Remind Me Too Much of You

Shane Woodbury * 26K views » 6 years ago

The first take of this beautiful love song from the film ‘It Happen at the World's Fair’, Elvis gives a
Intimate and soft vocal ..

Thea. Damincd hda Tan Adah OF Vai (Tale AN

 

 
Case 4:19-cv-06175 Document 15 Filed 05/22/19 Page 166 of 211

 

 

island in the sun-blue hawaii

ISLAND IN THE SUN.(Blue Hawaii
Valmiki Ramani INTERNATIONAL SONGS OF LOVE tm > 135 views * 6 months ago

This song is performed by VALMIKI RAMANL. Originally sang by HARRY BELAFONTE. Accompiment by
Manuel and Music of the ...

Elvis Presley - Island Of Love
harsanyipepl * 135K views * 9 years ago

Elvis Presley Blue Hawaii 1961.

RELEASE ME.
Valmiki Ramani INTERNATIONAL SONGS OF LOVE tm + 213.views + 7 months ago

This song is performed by VALMIK! RAMANI.Use headphones.

Island in the Sun~(Goombay Dance Band) 1.
fransiscus b + 274K views + 6 years ago

Tropical white sand tlands,in the Sun, bezongen door de Goombay Dance Band ** ALL Rights Belong to
the Rightfull Owners... 1!
 

Case 4:19-cv-06175 . Document 15- -Filed-05/22/19--Page-167. of 24

 

 

 

 

 

Stephen Sondheim looks back on Merrily We Roll Along. Use code :
MWRFB2 for $79 tickets.

Roundabout Theatre Company + 26K views

 

Now in Performances A One-of-a-Kind Production

AM 1 THAT EASY TO FORGET.
Valmiki Ramani INTERNATIONAL SONGS OF LOVE tm ='53 views - 5 months ago

song performed by VALMIKI RAMANI.Use headphones. This is a second edition of this song, made
popular by Englebert ...

Jim Reeves Sings ‘Am | That Easy To Forget.

tarquin45 » 2?.4M views + 10 years ago

Carl Belew's superlative Country song is given a velvet like performance by the great Jim Reeves. One
thing | can't understand fs ...

Engelbert Am | That Easy To Forget-2009

Larisa681 + 7M views « 9 years ago

For 44 years,Engelbert Humperdinck has enjoyed a career that any performer would love to have.He has
sold 150 million albums ...
Case 4:19-cv-06175 Document 15 Filed 05/22/19 Page 168 of 211

 

 

‘Il never fall in love again(elvis tom jones Q.

 

 

I'LL NEVER FALL IN LOVE AGAIN.

Valmiki Ramani INTERNATIONAL SONGS OF LOVE im > 1 view « 18 hours ago
Song performed by VALMIKI RAMANI, also sung by Elvis Presley and Torn Jones.

New

TOM JONES - I'll Never Fall In Love Again (1967)

Imj22 + 6.5M views « 9 years ago .

Tom Jones - I'll Never Fall In Love Again (1967)

Tom Jones - lll Never Fall In Love Again (Live)
skyberry1969 - 31K views + 8 years ago

I'LL NEVER FALL IN LOVE AGAIN ELVIS PRESLEY & TOM JONES

Yee Sherell - 35K views « 2 years ago

Click here to enjoy more videos: http://cinematag.com http://documentary.googleusd.com Es
guste. i hope you enjoy if.
Case 4:19-cv-06175 Document 15 Filed 05/22/19 Page 169 of 211

we
“be

FILTER

 

 

 

 

magaritia as sung by elvis : Q

Showing results for margarita as sung by elvis Search Instead for magaritia as sung by elvis

MARGARITA (as sung by Elvis Presley)
Valmiki? Ramani INTERNATIONAL SONGS OF LOVE tm + 191 views > 4 months ago

This song Is performed by VALMIKI RAMANI, Composed by Don Robertson, from the movie Fun in
Acapulco.

y

Elvis Presley.Margarita - De la pelicula El idolo de Acapulco-1963
SENOR RATING * 1.7M views « 4 years ago

cancion con subtitulos en espafial,

JUST PRETEND. (as sung by Elvis Presley)
Valmiki Ramani INTERNATIONAL SONGS OF LOVE tm + 252 views * 1 year ago

this song is performed by VALMIK] RAMAN, better recording, This is a second edition, and a cover,

AM 1|LOSING YOU -VALMIKI RAMANI (AS SUNG BY ELVIS PRESLEY)
Valmiki Raman! INTERNATIONAL SONGS OF LOVE tm > 113 views > 1 year ago

ASLSO SUNG BY JJM REEVES This is a tribute to ELVIS | think he would have sang this song very well,
 

Case 4:19-cv-06175 Document 15 Filed 05/22/19 Page 170 of 211

FILTER

 

 

 

 

 

 

 

_ from russia with love theme song

 

 

FROM RUSSIA WITH LOVE .(THEME FROM THE MOTION PICTURE

OF SAME NAME)
Valmiki Ramani INTERNATIONAL SONGS OF LOVE tm + 293 views + 1 year ago

Song performed by VALMIK] RAMANI . ALSO SUNG BY MATT MONRO. STARRING SEANCONNERY AS
JAMES BOND,from the ...

From Russia with Love Theme Song - James Bond
James Reed - 1.5M views ° 6 years ago ,

The theme tune to 007, From Russia with Love, performed by Matt Monro. For entertainment purposes
only, } do not claim ...

MATT MONRO ~ From Russia With Love ~

Scout4Mel + 308K views + 5 years ago
The Matt Monro theme song from the James Bond movie, "FROM RUSSIA WITH LOVE",

From Russia With Love
YouTube Movies @
Action & Adventure: 1964- PG- English

 

Sean Connery returns as James Bond in this thrill-a-minute adventure featuring remarkable villains,
beautiful women and exotic ...

Actors: Sean Connery, Daniela Bianchi, Pedro Armendariz
Director: Terence Young

 
Case 4:19-cv-06175 Document 15 Filed 05/22/19 Page 171 of 211

mine elvis

 

 

 

 

 

MINE-AS SUNG BY ELVIS PRESLEY.
Valmiki Ramani INTERNATIONAL SONGS OF LOVE tm * 117 views » 7 months ago

This song Is performed by VALMIK! RAMANI.This is a third edition.) have added a third verse to the
song,. This is by far one of the...

Elvis ...Mine
shawent * 66K views + 8 years ago

\

A gentle Love song from Elvis ,recorded 1967 .Mine Is a heart That beats for only you Mine Is a love that
always will be true For...

Elvis Presley: "Mine" (1967)
T2TCB1701 + 8.2K views ° 4 years ago

Elvis Presley's recording of the Tepper/Bennett ballad, “Mine. Recorded in Nashville, 1967. Definitely
one of his more underrated ...

Elvis Presley-Mine.
antella77 + 71K views » 9 years ago

Mine-Elvis Presiey.Beautiful and gentle Love song from Elvis ,recorded In 1967 and released out 1968,
Mine is a heart That beats ...
 

 

! spanish eyes first edition OO

 

7 FILTER

SPANISH EYES (first edition)
Valmiki? Ramani INTERNATIONAL SONGS OF LOVE tm * 107 views + 2 years ago

Song performed by VALMIK! RAMANI.Use headphones.

OJOS ESPANOL. (Spanish Eyes)
Valmiki Ramant INTERNATIONAL SONGS OF LOVE tm + 160 views » 5 months ago

.

This song is performed by VALMIK] RAMANL in Espanol.Use headphones.

SPANISH EYES. (Ojos Espanol)
Valmiki Ramani INTERNATIONAL SONGS OF LOVE tm - 317 views » 5 months ago

Song performed byVALMIKI RAMANI.Use headphones. This is a second edition of this song.

Al Martino - Spanish Eyes (1967)

gussie5555 + 6.1M views - 10 years ago

Live on German TV - 26th August 1967. This was the second day of colour tramsmissions in Germany.
"Gala-Abend der ...

 

PT oNV STO RATT UATE E AE EO NIT MSPS Wo ATT sila le Stat NN

 
anything that's

   

2

Case 4:19-cv-06175 Document 15_ Fil

 

part of you — Q

ANYTHING THAT'S PART OF YOU-VALMIK! RAMANI
Valmiki Ramani {NTERNATIONAL SONGS OF LOVE tm + 977 views » 2 years ago

Music aand words written by Don Robertson’ Also sung by Elvis Presley.

Anything that's part of you - ELVIS PRESLEY - With Lyrics
SVansay * 161K views * 4 years ago

Anything that’s part of you - ELVIS PRESLEY - With Lyrics S.Vansay.

Elvis Presley - Anything That's Part Of You - From First Take To The
Master and beyond

Leon Smith's Elvis Channel + 10K views + 10 months ago

Quite often the pleasure in listening to a song from the very first take through to the master is
experiencing the process thatis ...

Anything That's Part Of You Elvis Presley

Ben Quint 29K views ° 1 year ago

Anything That's Part Of You Elvis Presley.

 
 

 

_ la-paloma-en espanola —  O

TL

bp

 

7“ FILTER

 

 

Showing results for la-paloma-en espano! Search instead for la-paloma-en espanola

LA PALOMA -EN ESPANOL.
Valmiki Ramani INTERNATIONAL SONGS OF LOVE tm - 106 views - 4 months ago

This song is performed by VALMIKI RAMANL lyrics (c) written by Valmiki Ramani. This tune was written
in the eighteen century ...

x \

LA PALOMA. (En Espanol)
Valmiki Ramani INTERNATIONAL SONGS OF LOVE tm + 145 views - 5 months ago

 

 

This song is performed by VALMIKI RAMANI, with lyrics written by Sebastian De Yardier, in the eighteen
century.Lyrics by Vano.

 

Lucero de la Mafana, Kimi Tuvi Vol. 4.06 YA A PALOMA EN
ESPANOL

Palemon Casare - Osjté - + 230K views + 5 years ago

Case 4:19-cv-06175 Document 15 Filed 05/22/19 Page174of211.

Mireille Mathieu canta en Espafiol La paloma vendra2
mipapu ' 93K views * 8 years ago

 
Case 4:19-cv-06175 ‘Bocurment 15 Filed 05/22/19 Page 175 of 211

 

 

 

 

| you belong to my hesrt

 

YOU BELONG TO MY HEART.
Valmiki Ramani INTERNATIONAL SONGS OF LOVE tm + 1.8K views + 2 years ago

ELVIS PRESLEY-ENGLEBERT HUMPERDINK-JERRY VALE,Song performed by Valmiki Ramani.

You Belong To My Heart - Dora luz

kjetleklund « 104K views * 6 years ago

You Belong To My Heart - Solamente una vez, performed by Dora luz. The song was written and
originally sung by the Mexican ...

SOLOMENTE UNA VEZ.(You belong to my heart)En Espanol.
Valmiki Ramani INTERNATIONAL SONGS OF LOVE im + 469 views + 1 year ago

This song is performed by VALMIKI RAMANL

Little Joe, and Willie Nelson, You Belong To My Heart, Solamente Una

Vez
Visual Artist Frank Bonilla + 663K views * 8 years ago

This video has already been uploaded to Youtube by others. |looked at my video, and thought the quality
was a little better, so |...

fe
BD
Bee
 

™d

Case 4:19-cv-06175 ... Document.

Filed.05/22/19...Page.176 of 214:

  

 

 

 

 

 

 

Agnes - Release Me (Official Music Video)

Agnes J 1.9M views + 9 years ago

The Official Music Video = Listen on your preferred service: http://smarturl.it/Agnes. Music
http://www.agnescarlsson.se Release ...

Engelbert Humperdinck - Please release me - 1989
VHSGoldie «= 23M views > 7 years ago

Engelbert Humperdinck - Please release me (let me go) - 1989 Infos zu Engelbert Humperdinck:

RELEASE ME.
Valmiki Ramani INTERNATIONAL SONGS OF LOVE tm * 213 views + 7 months ago

This song is performed by VALMIKI RAMANI.Use headphones.

Pearl Jam, Release (HQ Audio)

JakeTheScientist + 2.9M views * 9 years ago

The lyrics are- Father...ooh.,.oh...oh... | see the world, feel the chill Which way to go, windowsill | see the
words on a rocking horse ...

 
 

Case 4:19-cv-06175 Document 15 Filed 05/22/19 Page 177 of 211

 

aman without love L

 

A MAN WITHOUT LOVE.
Valmild Ramani INTERNATIONAL SONGS OF LOVE tm + 166 views > 5 months ago

Song performed by VALMIK] RAMANI, (cover).Use headphones. This is a second edition.

A Man Without Love With Lyrics - Engelbert Humperdinck

King Twain + 3.4M views * 7 years ago.

y

Anti Aging Anti Wrinkle Scar Removal Acne Removal Cream ALL in One https://stunextra.com.

Engelbert Humperdinck - A Man Without Love

Hiilya Unaimis Video Creations + 2,4M views *,3 years ago

Follow Us On Facebook https://www.facebook.com/romanticmusicarea2/

A man without love - Engelbert Humperdinck
racewayroy * 4M views * 8 years ago

Original ald movie clip of Engelbert Humperdinck.

RA. A na vartbba asd et LauaA . rn aAaldiyaet bh ram anedin al

 
Case 4:19-cv-06175 Document 15 Filed 05/22/19 Page 178 of 211

 

there goer my every thing valmin. QQ.

T= FILTER

af ee
om om

 

Showing results for there goes my everything valmiki Search instead for there goer my every thing valmiki

THERE GOES MY EVERY THING. .
Valmiki Ramani INTERNATIONAL SONGS OF LOVE trn + 53 views ° 2 years ago

PERFORMED BY VALMIKI RAMANI Elvis presley cover.

THERE GOES MY EVERYTHING.
Valmiki Ramani INTERNATIONAL SONGS OF LOVE tm + 97 views * 5 months ago

Song performed by VALMIKI RAMANI.Use headphones, this is a second edition of this song.

 

 

THERE GOES MY EVERYTHING.
Valmiki Ramani INTERNATIONAL SONGS OF LOVE tm + 238 views + 2 years ago

Song performed by VALMIKI RAMANL Also sung by Engiebert Humperdink.

RELEASE ME.
Valmiki Ramani INTERNATIONAL SONGS OF LOVE tm + 213 views - 7 months ago

This song is performed by VALMIKI RAMANI.Use headphones.

 

 
sd .
Case 4:19-cv-06175 Document 15 Filed 05/22/19 Page 179 of 211

 

 

 

 

are you lonesome tonight-as sung by elvis presley

Are you lonesome tonight.
Valmiki Ramani INTERNATIONAL SONGS OF LOVE tm « 350 views » 2 years ago

This song is performed byVALMIKI RAMANI.

Elvis Presley Are you lonesome tonight Laughing version
Elvis Breiti - 1.3M views - 8 years ago

ARE YOU LAUGHING TONIGHT LIVE ELVIS PRESLEY
ELVIS PRESLEY + 657K views * 6 years ago

ELVIS CRACKS UP. LAUGHING.

Are you lonesome tonight (Senior Citizen Version)
Keoniwa929 + 33K views « 10 years ago

This is the Senior citizen version of "Are you lonesome tonight’ Sung by me in the style of Elvis .
Case 4:19-cv-06175 ..Doc

ent.15.,Filed.05/22/19...Page-180.of.2

 

      

mm
ti

FILTER

 

 

 

 

wooden heart (muss i denn)

QQ a

WOODEN HEART. (MUSS | DENN)
Valmiki Raman! INTERNATIONAL SONGS OF LOVE tm + 269 views » 6 months ago

This song id performed by VALMIK] RAMANI, Use headphones. And is sung by ELVIS PRESLEY. in
motion pix GI Blues.

Elvis Presley - Wooden Heart’ (1960)
ManUtd1962 « 488K views » 4 years ago

y

“Wooden Heart" is a song best known for its use in the 1960 Elvis Presiey film G.1. Blues. The song was
a hit single for Presley in...

{German folk song ] "Wooden Heart (Muss | Denn)" ~~ Joe Dowell
Ammy6050 » 14K views » 1 year ago :

Wooden Heart (lyrics) - Elvis Presley
whyrock722 + 1.1M views + 11 years ago

This is a song of Mr. Handsome (Elvis Presley), Hehehe! This song was also portrayed in one of his
movies near 1960 | think?
Case 4:19-cv-06175 Document 15 Filed 05/22/19 Page 181 of 211 .

  

   

When the evening shado\
fall

to call
For a little compan
_. There's alwaysume

And you're won'dring who

 

 

 

          

THERE IS ALWAYS ME, as sung by Elvis presley.
Valmiki Ramani INTERNATIONAL SONGS OF LOVE tm - 208 views - 2 years ago

Song performed by Valmiki Ramani .Use head phones.

There's Always Me - Elvis Presley

Jokarilon - 274K views - 10 years ago

There's Always Me/Judy (US} RCA 47-9287 Released: August 1967 Vanz, hello! ‘

\

Elvis Presley - There's Always Me (Audio)

Elvis Presley f 610K views + 1 month ago

Elvis Presley "There's Always Me" Listen to the best of Elvis Presiey, wherever you listen to music: ..

There's Always Me by: Elvis Presley

2mikanta > 74K views « 6 years ago

Love Song.
2.

oO
se 4:19-cv-06175 Document 15 Filed 05/22/19 Page 182 of 211

oO
=

s

 

ANYTHING THAT'S PART OF YOU-VALMIKI RAMANI
Valmiki Ramani INTERNATIONAL SONGS OF LOVE tm » 977 views + 2 years ago

Music aand words written by Don Robertson’ Also sung by Elvis Presley.

N

Anything that's part of you - ELVIS PRESLEY - With Lyrics

SVansay * 161K views * 4 years ago
Anything that's part of you - ELVIS PRESLEY - With Lyrics S.Vansay.

Elvis Presley - Anything That's Part Of You - From First Take To The
Master and beyond

Leon Smith's Elvis Channel « 10K views * 9 months ago

Quite often the pleasure in listening to a song from the very first take through to the master !s
experiencing the process that is ...

 
 

Case 4:19-cv-06175 Document.15.--Filed:05/22/149-Page: £83 of 2h

 

 

 

STARTING TODAY .

Valmiki Ramani INTERNATIONAL SONGS OF LOVE tm * 215 views + 1 year ago

Song performed by VALMIKI RAMANI. This is a second edition of this song. This song was traditionally
sung by Elvis Presley.

STARTING TODAY.
Valmiki Ramani INTERNATIONAL SONGS OF LOVE tm * 151 views » 2 years ago .

This song is performed by VALMIK! RAMANLAs sung by Elvis Presley.Song was written by Don
Robertson. Great job!

Starting Today Elvis Presley Recorded 1961 03 12 With Lyrics

Ben Quint * 6.3K views + 1 year ago

Starting Today Elvis Presley Recorded 1961 03 12 First Released on Something For Everybody With
Lyrics.

Elvis Presley - Solitaire
purelistener » 6M views + 11 years ago

Elvis Prestey - Solitaire Recorded: 1976/02/03, first released on "From Elvis Presley Boulevard" {Words &
Music: Neil Sedaka ...

 
Case 4:19-cv-06175 Document 15 Filed 05/22/19 Page 184 of 211

 

 

 

 

T= FILTER

 
 

+

8

Extended 14 day Trial
_ YouTube Spotlight > 3.8M views

 
 

Hurry - Offer Ends 2/13 No Cable Box Required - Try It Now

YouTubeTV

Cable-free live TV

 

 

Dy weaeg teed

 

ban ube

 

Petula Clark ' This ls My Song’ in Stereo
BladeSteve2007 + 7.7M views : 11 years ago

This was a 1967 UK #1 hit for Petula. Music and a few images of Petula. The definitive version of a
wonderful song written by ...

Luke Bryan - Play It Again (Official Music Video)
Luke Bryan J 128M views - 4 years ago

Play It Again” from Luke Bryan's Crash My Party album, available here: http://smarturl.it/3g8995?
IOid=VEVO Music video by Luke ...

 

THIS IS MY SONG.
Valmiki Ramani INTERNATIONAL SONGS OF LOVE tm - 1 view > 45 minutes ago

Song performed by VALMIKI RAMANI.Composed by Charles Chaplin. Staring Brian Stuart Young and
Andrea.

New

 

 

 
Case 4:19-cv-06175 Document 15 Filed 05/22/19 Page 185 of 211

 

     

 

| eighteen yellow roses as sung by bobby darin QQ

 

 

EIGHTEEN YELLOW ROSES. As sung by Bobby Darin.
Valmiki Ramani INTERNATIONAL SONGS OF LOVE tm - No views - 1 hour ago

This ‘song is performed by me VALMIKI RAMANI, and | have rewritten the lyrics to represent a love
between a man and a woman.

New

Bobby Darin - 18 Yellow Roses (1963)

Four Seasons Oldies > 20K views + 3 years ago

Mix - Bobby Darin - 18 Yellow Roses (1963)
YouTube :

Bobby Darin - 18 Yellow Roses (1963) » 2:24

Bobby Darin - Dream Lover + 2:28

18 Yellow Roses ~ Bobby Darin

Robert Silvestri - 139K views + 6 years ago

in 1962, Darin began to write and sing country music, with hit songs including “Things” (US #8/UK #2)
(1962), "You're the Reason...
 

 

Case 4:19-cv.06175 Document 15° Filed 05/22/19 Page 186 of 211

FILTER

ie Sow
yj
wee few

Showing results for it's now or never performed by valmiki

 

 

 

 

Search instead for it's now or neveras performed by valmiki

VALMIKI RAMANI- IT NOW OR NEVER-as sung by Elvis Presley.
Valmiki Ramani INTERNATIGNAL SONGS OF LOVE tm + 44 views ° 2 years ago

Second recording of song performed by VALMIKI RAMANIL.

IT'S NOW OR NEVER.
Valmiki Ramani INTERNATIONAL SONGS.OF LOVE tm * 104 views * 2 years ago

Performed by VALMIKI RAMANLAs sung by Elvis Presley.

IT'S NOW OR NEVER.
Valmiki Ramani INTERNATIONAL SONGS OF LOVE tm * 26 Views * 2 years ago

Performed by VALMIKI RAMANI.As sung by Elvis Presley.

Angelina Jordan - It's Now or Never (Allsang pa grensen 2017)

TV 2+ 3.2M views + 1 year ago

Angelina Jordan (11) fremfarte Elvis Presteys legendariske «It's Now or Never» foran publikum pa
Fredriksten festning i Halden... eS

 
 

- the wayward wind-as sung pat boon QO

 

7= FILTER

wee Pre

Showing results for the wayward wind-as sung pat boone Search instead forthe wayward wind-as sung pat boon

THE WAYWARD WIND (as sung by pat boone)
Valmiki Ramani INTERNATIONAL SONGS OF LOVE tm - 144 views + 2 years ago

Performed by VALMIKI RAMANI.

Pat Boone-The Wayward Wind

monpetitciel - 33K views * 6 years ago

The wayward wind is a restless wind A restless wind that yearns to wander And he was born the next of
kin The next of kin to the ...

The Wayward Wind ~ Lyrics ~ Gogi Grant

Cary Buffington - 26K views - 4 years ago

Gogi Grant (born September 20, 1924) is an American popular singer. She is best known for her long-
running classic No.

Case 4:19-cv-06175 Document 15 Filed 05/22/19 Page 187 of 211

 

Pat Boone - The Wayward Wind
TOTY ITALY - 471 views + 2 years ago

 
  
  
  
Case 4:19-cv-06175 Document 15 Filed 05/22/19 Page 188 of 211

 

j

walk through this world with me performed by valmiki | QO

 

 

 

 

 

WALK THROUGH THIS WORLD WITH ME
Valmiki Ramani INTERNATIONAL SONGS OF LOVE tm + 92 views + 2 years ago

englebert humperdink.Performed by VALMIKI RAMANI.

George Jones - Walk Through This World With Me

kkiilljjooy - 2.2M views * 9 years ago ,

testing quality of upload...

George Jones ~ Walk Through This.World With Me

Crazy Don * 38K views « 2 years ago

Tanya Tucker - "Walk Through This World With Me"
GuriMalla2010 - 649K views + 8 years ago

Latskrivere: Kay Savage / Sandra Seamons Lyrics: Walk through this world with me Go where | go Shar
all my dreams with me]...
Nh

Case 4:19-cv-06175, Document 15. Filed 05/22/19 Page 189 of 212

 

 

Pee

eaereties |

Cen RTT ies

 

The Righteous Brothers

 

 

EBB TIDE.
Valmiki Ramani INTERNATIONAL SONGS OF LOVE tm + 35 views + 2 weeks ago

Song performed by VALMIKI RAMANL This is a second edition, also sung by the Righteous Brothers.

THE RIGHTEOUS BROTHERS - EBB TIDE 1965

tommy194070 « 431K views « / years ago .

The emotive vocal stylings of The Righteous Brothers (Bill Medley and Bpbby Hatfield) were sometimes
dubbed "blue-eyed soul".

SPANISH EYES. (Ojos Espanol) ;
Valmiki Ramani INTERNATIONAL SONGS OF LOVE tm * 317 views * 5 months ago

Song performed byVALMIKi RAMANILUse headphones. This is a second edition of this song.

EBB TIDE.
Valmiki Ramani INTERNATIONAL SONGS OF LOVE tm + 53 views + 1 year ago

Second Edition, featuring the music of MANTOVANIL. This song is performed byVALMIKi RAMANL Also
sung by the Righteous ...

 
can't help falling in love with you-valmiki

 

VALMIKI RAMANI-Can't help falling in love with you. (ELVIS PRESLEY

COVER))
Valmiki Ramani INTERNATIONAL SONGS OF LOVE tm + 53 views + 2 years ago

PERFORMED BY VALMIKI RAMANI.(second recording)As sung by Elvis Presley.

LL NEVER FALL IN LOVE AGAIN.
Valmiki Ramani INTERNATIONAL SONGS OF LOVE tm ° 5 views - 2 days ago

   

Song performed by VALMIKI RAMANI, also sung by Elvis Presley and Tom Jones.

New

CAN'T HELP FALLING IN LOVE WITH YOU(as sung by elvis presley)
Valmiki Ramani INTERNATIONAL SONGS OF LOVE tm - 48 views « 2 years ago

Performed by VALMIKI RAMANI.

Case 4:19-cv-06175 Document 15 File

Elvis Presley - Cant Help Falling In Love (Audio)
Elvis Presley ¢ 143M views + 5 years ago

http://smarturLit/ElvisSpotify?

 

Elvis Presley's official audio for ‘Can't Help Failing in Love’. Click to listen to Elvis Presley on Spotify:
 

 

  

e

SMILF - only on SHOWTIME | :
) SMILF on SHOWTIME + 996K views

  

Now Streaming. Watch the season premiere now!

YOU'RE MY WORLD.
Valmiki Ramani INTERNATIONAL SONGS OF LOVE tm ° 5? views + 1 month ago

Song performed by VALMIKI RAMANI. Tom Jones-Englebert Humperdink-Cila Black.

 

- Jacqueline Faye 53 Farm Girl “You're My World” STANDING OVATION
AUDITIONS week 1 X Factor UK 2018
Breaking Talents Showcase * 1M views ° 4 months ago
Jacqueline Faye 53 year old farm girl “You're My World” GETS STANDING OVATION AUDIFIONS week 1
round 2 (Sunday).

Case 4:19-cv-06175 Document 15 Filed 05/22/19 Page 191 of 211

Tor Jones - You're My World (lyrics)

Mehmet Altintas » 9.1M views - 3 years ago

Hf our love ceases to be That is the end of my world for me.

 
 
 

 

 

SOMEWHERE MY LOVE. (Dr Zhivago theme song).
Valmild Ramanl INTERNATIONAL SONGS OF LOVE tm : 582 views » 2 years ago

Song performed by VALMIKI RAMANI,

Somewhere My Love - Andy Williams . .

Timur Oguz « 3.8M views * 7 years ago ‘

Andy Williams sings "Somewhare My Love (Lara's Theme)’ from the movie Doctor Zhivago. Pictures of
Omar Sharif and Julie...

Doctor Zhivago - Lara's Theme
Muirmaiden * 9M views * 11 years ago

Copyright Disclaimer Under Section 107 of the Copyright Act 1976, allowance is made for fair use for
purposes such as criticism, ...

Mix - Ray Conniff - Somewhere, My Love (Lara's Theme From "Dr.

Zhivago’)
YouTube

Case 4:19-cv-06175 Document 15 Filed 05/22/19 Page 192 of 211

Ray Conniff- Somewhere, My Love (Lara's Theme Fran "Dr. Zhivago’) + 2:24

y

it's All In The Game - Tommy Edwards » 2:40

SOMME MELEE sapbatl Mlefenab lide (lurio oo)

 

4

Bae
aed
aos

-

Si

 
4

Case 4:19-cv-06175 Document 15 Filed 05/22/19 Page 193 of 211

~—b
ree
~

FILTER

 

 

solomentez una vez (-you belong to my heart) en espanol

 

 

Showing results for solamente una vez (-you belong to my heart) en espanol Search instead for solomentez una vez (-you belong to my heart) en espanol

SOLOMENTE UNA VEZ.{You belong to my heart)En Espanol.
Valmiki Ramani INTERNATIONAL SONGS OF LOVE tm + 469 views + 1 year ago

This song is performed by VALMIKI RAMANI.

Connie Francis - Solamente Una Vez {You Belong To My Heart}
(Spanish version) (6)

Phillip Primrose > 434K views » 4 years ago

Track taken from (Connie Francis First Recordings in Spanish 1960 to 1964) hope you like, no copyright
infringernent is intended.

Marty Robbins - Solamente una vez (spanish) "you belong to my

heart"
Darlo's Oldie Attic + 3.7K views + 4 years ago

From my own cd and vinyl collection® Copyright Disclaimer Under Section 107 of the Copyright Act
1976, allowance Is made for...

Solamente Una Vez / You Belong To My Heart - The Lucky Duckies
LUCKY DUCKIES + 113K views * 9 years ago

This is a popular song with music by Agustin Lara and lyrics by Ray Giibert, published in 1944. The two
biggest hit versions were ...
| misty blue as sung by englebert humperdink Q | a

 

 

 

a
Giz FILTER
ra

oO

s
Ghowing results for misty blue as sung by engelbert humperdinck Search instead for misty blue as sung by englebert humperdink

MISTY BLUE-AS SUNG BY ENGLEBERT HUMPERDINK-COVER
Valmiki Ramani INTERNATIONAL SONGS OF LOVE tm « 226 views * 2 years ago

 

MISTY BLUE = ENGELBERT HUMPERDINCK

MaggisdenEngelbertChannel + 32K views * 5 years ago

PERFECTION BY ENGELBERT, WRITTEN BY BOB MONTGOMERY, FROM MAGGISDEN. ALSO RECORDED
BY DOROTHY ...

 

Misty Blue - Engelbert Humperdink (Lyrics)

ElTouroFogoso » 2K views + 3 years ago

These are the lyrics to an oldiie but goody heartbreak / love song by Engelbert Humperdink.

Misty Blue and This Is My Song

Astrid de kleijn > 5.8K views « 4 years ago

Misty Blue and This Is My Song by Engelbert Humperdinck. Astrid...

 

 

 
 
 

_ please love me forever Qo Be

ai FILTER

ke

9

@

To Honor My Choices: Track 4

Michael Gearheart « 1.5K views

   

Romantic Love First Glance

 

PLEASE LOVE ME FOREVER. Valmiki Ramani.:
Valmiki Ramani INTERNATIONAL SONGS OF LOVE tm - 148 views * 1 year ago

This song is performed by VALMIK] RAMAN. Also sung by Elvis Presley. Also sung by ELVIS PRESLEY.

 

"Please Love Me Forever” Bobby Vinton
catmand16 » 472K views ' 8 years ago

"Dlease Love Me Forever’ written by John Malone and Ollie Blanchard was a hit for Cathy Jean and the
Roommates In 1961.

 

Case 4:19-cv-06175 Document15 Filed 05/22/19 Page 195 of 211

Cathy Jean and The Roomates - Please Love Me Forever (1960)
Tom Smith * 297K views + 9 years ago

Charted at #12 on Billboard Hot 100 in March 1961. The single was released in October 1960 and
became the only Billboard ..,

 
 

  

Case 4:19-cv-06175 Docwinent15”Filéd' 05/22/19 “Page 196 of 21%

 

et
Bred

 
 

am i losing youas sung by elvis

AM 1 LOSING YOU -VALMIKI RAMANI (AS SUNG BY ELVIS PRESLEY)
Valmiki Ramani INTERNATIONAL SONGS OF LOVE tm + 113 views * 1 year ago

ASLSO SUNG BY JIM REEVES This is a tribute to ELVIS | think he would have sang this song very well.

HAVE | TOLD YOU LATELY.
Vaimiki Ramani INTERNATIONAL SONGS OF LOVE tm + 85 views + 2 years ago

Song performed by VALMIKI RAMANL.

Elvis Presley - I've Lost You (That's the way it is - 1970)

jummaz * 3.1M views + 10 years ago

Elvis Presley performing I've lost you.

Elvis "Who Am |" with lyrics. Remake, Beautiful song and video..wmv
Angel Elvis + 133K views * 6 years ago

Singing about our beloved Savior.Who Am [ was recorded by Elvis Feb. 22, 1969. Beautiful Song and
Video. Full Sreen.(Better).

  

”
“a

aoe

 
Case 4:19-cv-06175 Document 15 Filed 05/22/19 Page 197 of 211

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fg

 

 

WS VER IOPD PPS CTINT AE
FD49} 107 ™ Y a AT DE. TAs pre (> ag
SI/1C8S wrsETE 278 9473 OOS

 
Case 4:19-cv-06175 Document 15 Filed 05/22/19. Page 198 of 211

g [pled “Y. NOA ay!] SHIN - G UOCIeY

a9

ayn Bug] yj ABpsluoog jo
3j09 UOSeP UBONpold leINIAY O41 UO}SIG VOOL/T News /;duy oulguies YsIPHyD Aq ,eOueWy $s) Sty L

ofe SUOU OL + SMSIA WROG F JAAO]g pjeiog

(capi, jeloyyO) EoUAWIY Ss] SIYL - OUIqUIES YsIPIYD

a0

 BANNOOX SUBAQ
eualey Aq pajoaig CASINOHAIe9S/Ol yuy ayeig//:sdny :a1dH ayqepeay Bus (oapi, [BIOLIO) URI S,Ppog

ofp seed |. SMBIAINOGH =F axed

UR] S,pog - ayeq

20 NP

™ AAIN Jalddeu/oy yupoyauysiew//dyy
@ jaiddey weans / peajumog (oapi, SISNyy [elOlO) Jaiddey - aljnseg “Yy ojeluysueyy

ofe syjuow ss . SMAIAWW/0Z «P ONfeuUysieyy

(CaplA SISNY [e1d1YO) Jaiddey - ajseg yy oeuysiey|

“SQquOYdpeay aS(VINVINVY DHATVA Ag paluoysed st Buos sty
OBE SYJUOU! g + SMBIA PGZ - WI IJAOT AO SONOS TWNOLLVNYSLNI [UBWUeY DUA

Apt § Gang 40 oro ¢ yy att mae "AW SSV3T3Y
li] Pagu”y

  

 

 

 

 
 

39
- BSANNGAK] SUBAY
audiey Aq Papal GASINOHAIVOS/OL UP ayeIG/// SUNY :a1aH ajqeyeay Buos (OaplA [EIOLIQ) UBld $,po5

ob Bak | + SMAIAWOGG PP axed
UB|d SPO - abl

“ BBAE Aq OaptA OISNLL
JEW UEWODp “ep Ad PaONpoig a1SB] /OY MUP FYId WA /SdHy [Wieas jMON 1Ng "aise ], ‘aiBurs ayy Joy

OBE SUIUOW 6 - SMAIAINL LO oP BBAL

19S}JO “Y (C@piA ISN (e190) aiseL - COAL

29 Uv

“ AATIN soiddeu/o} yuy ojjawiysieui se duy
@ jaiddepy wueans / peopumog (oapi, oIsny) jeloWwa) Jaiddex - ayniseg “Y oyewysieyy

OPSLUIYSIEY

 

OHE SUJUOLW G « SMIIA WOO?

(C@PIA SISNW [EI9YO) selddey - ajjnseg “Yy ojewiyssey|

 

Y e Gey) oe 4/) ? of Yer 7) LB
/ a Steg Lf (2 Seay 77 [o MEE 0 nad J

oata1/\ |
INVINYY IMI TVAAG pauuojied st Bus siyy

SA +} (wl OOM o) Hl Of SIEDA p « SMB@IA ZEG » YM PHLUIEA
— “aI eA07] NOA Kes Of dABH }U0q NOA
joo(jur

werhor 9 +

 

Case 4 -cv-06175 Document 15 Filed 05/22/19 Page 199 of 211

 

 

 
Case 4:19-cv-06175 Document 15 Fig) 05/22/19 Page 200 of 211
Od

 

- 2a”? @ %, Op} RAIS ene OP AE
F080 TPN HAMAS Ta! OTF IP ae
FL \ yorvet yay) am SI St 8S

(qésop PH 07 aan at ave Kerrrre Qs uEtn

 

 

 

 

 

708 hen aera wt pee erp DOL. Sam

 

VeRETAR auiehee Ypres Ot ep At
[RAT ao COTE Fr ( Micali SV Fura 7 pra
Rep wer topo =O “ont SOF PIA C
JO Ut ASM Gey AOD ay B FOS a of yom
a4 preeys copia se BS tA Oe LOM uu WO
IOI Soap pY? VERTIS GIS V2 TEA AAN
aaek ye OLUPHIIETp WO" on spoC TG Fun oPou sy.
AL arte ye? 0 prego yy~ $1. aan opout
Pp HO TT PRIS HT OY Fed PHS

ky m , eal DOOT fo SbnreG poe pT ep” TGA
LAP 7 a7 oy ewoM Jett arty GUO AMG wf of

af 4 Let el SI opas paws revo OpTEl. u

 

 

 

 

 

 

 

 

 

 

 

 

 

Spep rTP A+ Brive Go Pow?
bit ro hoa CD aay mt aA ow aL aumoyyo
SPST. eqrhan AD area, “iret AL FB

 

 

 

 

TOPOS
an Vey? Are
\07 9 OU iy _ 2 $uT@ Sa

DAH IA waa

BI TERS OFFETE Sais 180
ae, +o hye

 

 

XYMO) DIS yon Mon 4° 2 LPAC |
Case 4:19-cv-06175 Document 15 Filed 05/22/19 Page 201 of 211

 

 

 

Brew eA

 

. 4 (\__4 =e me
Nano Ob Yt wA4/ \ . ITN FD vt y KV ©)

: i ‘ .
PUMOKS IO Me © VSS

mAs cA) a a set ( —
er | rr AN / (\ Bey vw * >| rah 9 Moy
hucaaeg TInt] De Sinz ue St es OTA, Yauy9 a hym . Puy
apa A bad “ee” pond vP UID S Oy. 74 Pyrys
pxtagttnpe ors | waa A je4™ Spy on Wh GEG pe
(PAV FBO vo arid 31 ay -\ st aa «I Bmararh” \
aT?) yo 5,4 At ne a AAD HS wy woos a IV 92G

wy a x4 my my eae —padan orp “ye \ (&

 

a ae f ST RY
mee Yyour oTOre Je S478 pepe pv ven
a9 rs buiyjen ye yre YOM OLN STFVITO NT,

CAMVSSSOSN 4] YadVd IWNOLLIGGY 3SN

 

‘SNOSV3u NNOA NIV 1dXal esnesed uoHow Aw Ue!5 Pinoys UNOS eu} SAel|eq | z)

ot
Case 4:19-cv-06175 Document 15 Filed 05/22/19 Page 202 of 211

g IPIeD “Y NOA a1] SUID - g UOCIeY\

Jo
ayy Bid] uum Aepswcog Jo
ajO7 UOSE UeONPOl leINY) OH UOWelG YOO, Arunuews//dyy ouques ysippyg Aq ,pouawy si sud

a SOT? WY) 9 RM GD OBE SULUOLU OL -« SMAIA INBOG F JaAO[g pjeuog
LIT 78ND (OaplA JEIIYO) Boa S| SIY] - OUlqUeS YsIp|IUD

bod bus er7790 Sy SY. L- FP/S
veg goapfe op J2% Sf 1 — 20

" BANNOOXY SURAT
euaiey Aq paaig GASINOHAIBOS/OV yUy aye //sdyy :aiaH ayqepeay Buos (oapi, je1oio) uid $,po9

obe Wak |. SMAIAWOSGH F aNeIg
UR] SPO - ayeuq

OW

a 7 , :
A A Th WIN Jalddey/oy yupojjawysiew danny

@ saiddeH weans / peojumog (oapi, isnyy jB10INO) JaiddeH - aynseg “yy opewiysiEyW
LC? fA DAY “72S obe SUJUOW Gs SMOIAWW/OZ fF OFF OLUYSUR YAY

{Rr - OSPIA SISNY| JEINLWO ardde} seg ‘lj ojfewysiey)
(RI rsx oa (OPIN OISIIN PIOWO) J9IdESH- SINSER 7 Ol

Ve Seger of if. 2 0
“I Ye2p ee T cons odod &

“SQUOUdDRaY ASN INVINVY IMI TVA Aq paluojiad s} Buos siuy

   

am

o6e SUIOLU g +» SMAIA PGZ « LW JAOT JO SONOS TWNOLLVNUJLNI ueweY PNWIeA

gerne A NOT

FSVIIAA Yyt jovel vIM ~T % 9, 1 “aWaSVaTSY

Kwies =

Surry > \ MA PCat NI CT ows

 

 

 

 

 
Bulysyand ALY Auos yopeu Abid gecz - 700

 

ayndsip 8 apy Jaumo yyByAdoo Aq pazijeuoyy Sulysnqnd ISN WA UONISAdWUCO DIST
WaAOVS dW NO TIVD
ASIIOd INVANIVTO ey ANALNOD

Brs/? a

es

La yry Lt Feyo mo f syp PEI? T72F peck V9 ~9 of- Ain wy] S}ifjoq

 

oy Foo] or' aon Qh palwewl ~ve) SSWeAo A

BJOU!L WBS]
“BuryyAue op 0} aaey UCP NOA ‘suonIPUoS asa YUM aaiHe NOA 4

 

Buueys anuards 103 ayqByg NOLLVZLLINOW

 

SUON SNOILOINLSAY ONIMGIA

"UBLUIBIO
au} ys anueaal Guueys Aq Oapia Nod aZHaUCW 0} ajqe aq ose 1YyBiw
OA “O@PIA aGNENOA INOA Ul PASN aq 0} JUSLOS JayE Bulmare Si LUBLUTBPO BU L
‘O@PIA INOA UL PLINOY sear Jao payyBuAdog

175 Document 15 Filed 05/22/19 Page 203 of 211

Q6

‘OSPIA SIU] 8ZHBUOLW UBD NOA

 

Case 4:19-cv

(uoHIpa puodas eB SI SI4}) “JW ASV3ATIY

 

fos whuAdeg @ go/sapngns €B) spied © SUOTPEIOULY 3 UaeI0S PU Ea olpny f Sualuaaueyug wl sBunjyes 9 ojur A
Case 4:19-cv-06175 Document 15 Filed 05/22/19 Page 204 of 211

 

Sainjes, BuiysinBuysip JaurO
1 BIay slewuixoiddy

‘SQ|C8L 1eAQ SAI LBL-LGL SGLOGL-OZL
I910AQ SIA LG-LG SUA QG-GE SIA PE-LZ
JOON He ojogQ UIYS ——FFBWIBD™—COJFEYY

INI Mal ‘sonsua}oeeus Hulmojjo} ay] PEY PSAsaS | JENpIAIDUI OU L

 

[ssayuaav) je [aaauas

 

NOSwadi

‘Oo} siaded ay} Buueayap Ayeuosiad Ag

 

ASIAYAS

TYNOSUsd

[2NO MOSHO} ‘weuueW Bulmojjoy Su} Ul ‘WABDIYWe SIU] O] DaYyOR}e ae yoIUM (GSANaS

Suadvd FHL ASLLNSOD (ppp 129 AV) eT hemarcy ‘Sueded Buimoyfol au}

jo Adoo anuj 2 panias | {ADIANaS 4O aiva) Tog ' 5 Y7BDIN UQ ‘(Sdadvd ONMIAYSS NOSU3d 40

 

ssauaay)

NOSYad JO SINWN):SAes Usoms Ainp Bulag

 

SEAITAA poomwNd VE UE YS o3-b1 *

epises puly abe jo sieah g) J8AO We ‘Uaioe au) 0} AUed e jou we} (suadVd SAANTS OHAA

 

 

Nate. UQlLOSH |

 

 

1

ae ‘SS SM Onn, JO ALNNOOD
AIMS any WYOAMAN 4O ALVIS
eo (s)juepuodse [(s)uepus}eq } (s)auseu ui jt4)

Se 5 ; gga eee .

Leet IVT eA h me A

SUMS JO HARDIN”
- sulebe -
1ItSG Va

BIST |

JOQUN xepuj

Doty AT “J

(seUONed/(S)yyulel ((s)euseu ut 1114)

Wn

 

wy
a

SN3AND 40 ALNNOS
MYOA MAN JO SLVLS SHL AO LYNOO SINaYdNS
Case 4:19-cv-06175 Document 15 Filed 05/22/19 Page 205 of 211

oN

Us PS

MAIL

OVERNIGHT
DELIVERY

SERVICE

By mailing the same in @ sealed envelope. with postage prepaid
thereon, in a post-office or official depositery of tne U.S. Postal Service within the
State of New York, addressed to the last-known address of the addressee(s) as

indicated below:

By depositing the same with an overnight delivery service in a wrapper properly
addressed. Said delivery was made prior to the latest time designated by the
overnight delivery service for overnight delivery.

The delivery service used was . The

name(s) ang address(es) of person(s) served are indicated below:

Name(s) and address(es} of Person(s) served:

AT oly ots Dele le?
asow © Whtluc
301 ue a Awe ace

 

 

 

 

 

 

yetife pu ~

‘ lol?

 

 

Wilsor Gane
(logo Com fer

Se ol pees

Heh Lb.

[SIGN AME] Before a Notary

Ned ok Cok, h/

 

Sworn to before me this

[PRINT NAME]

G

Mafct~ 2047

A day of ¥f

Notary Public

 
Case 4:19-cv-06175 Document 15 Filed 05/22/19 Page 206 of 211

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF QUEENS

 

 

 

 

 

~ x
Wa tlm dae \COurm an L
sO index Number
(Fill in name(s)) Plaintiff(s}/Petitioner(s) . n
SBA | (206
-against-

se a Witke. CCC. 7 Affidavit of Service
(Fill in name(s) DefendantlaRespondant(s) | NOES spe)
STATE OF NEWKORK . i om
COUNTY OF CY ae eS SS: ae

I, YY) A RLU VU . \o wes being duly sworn says:(NAME OF PERSON

 

WHO SERVES PAPERS) | am not a pany to the action, am over 18 years of age And reside

[- OU SBD Suna 1000 wu | [SS — (ADDRESS
OF PERSON SERVING PAPERS). On re), ; 20 inate OF SERVICE), | served a true copy of
the following papers, DiSCovety ~ E U (ole ROR (2) (IDENTIFY THE PAPERS

SERVED) which are attached to this affidavit, in the following manner: [CHECK ONE]

By personally delivering the papers to: . [PERSON
SERVED] at [ADDRESS]
PERSONAL The individual | served had the following characteristics: [FILL IN}
SERVICE _._ Males‘ Female Skin Color _ Hair Color

21-34 yrs. 35-50 yrs. 1-61 yrs. __ Over 61.

 

 

_ 120-150 tbs, ___ 151-181 Ibs. __ Over 182 Ibs.

 

Approximate height

 

Other distinguishing features
Case 4:19-cv-06175 Document 15 Filed 05/22/19 Page 207 of 211

» ‘ ~ By mailing the same in a sealed envelope, with postage prepaid
MAIL thereon, in a post-office or official depository of the U.S. Postal Service within the
State of New York, addressed to the last-known address of the addressee(s) as

indicated below:

ee By depositing the same with an overnight delivery service in a wrapper properly
OVERNIGHT addressed. Said delivery was made prior to the latest time designated by the
DELIVERY — overnight delivery service for overnight delivery.

SERVICE The delivery service used was . the

 

name(s) and address(es) of person(s) served are indicated below:

Name(s) and Bl of Person(s) served:

Jasew 83 | Wethel<
[Dl GF LY ~€
We wl OUTS,
Syaat | (J 4 ally che! WISGICI (Ober

 

 

 

 

 

 

<—"TSIGN NAME] Before a Notary

Wtouese Zhbs Atle

[PRINT NAME]

 

Sworn to before me Ms
Zz 2-L day of yeh Q

 

Notary Public
Case 4:19-cv-06175 Document 15 Filed 05/22/19 Page 208 of 211

> \ - By mailing the same in a sealed envelope, with postage prepaid

MAIL thereon, in a post-office or official depository of tne U.S. Postal Service within the
State of New York, addressed to the last-known address of the addressee(s) as

indicated below:

ee By depositing the same with an overnight delivery service in a wrapper properly
OVERNIGHT addressed. Said delivery was made prior to the latest time designated by the
DELIVERY — overnight delivery service for overnight delivery.

SERVICE The delivery service used was . the

name(s) and address(es) of person(s) served are indicated below:

Name(s) and address(es} of Person(s) served:

Vasew (5 - B-Valhbel<

[2 CY et
Nii “yf LDAP.
anal §-y mall MWS Re1COr=

 

 

 

 

 

 

 

 

<=—TSIGN NAME] Before a Notary

Witouese : | _zhd Abilera

[PRINT NAME]

 

Sworn to before me this .
Z 22-day of Feb 20k 9

 

Notary Public
Case 4:19-cv-06175 Document 15 Filed 05/22/19 Page 209 of 211

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF QUEENS

Valmiki flamen)*

><

 

Index Number

 

(Fill in name(s)) Plaintiff(s)/Petitioner(s) _ _
ES2/]  ;2vE
~ against -
C4 Ou Tu bg ELC Affidavit of Service
(Fill in name(s) Defendant(s)/Respondant(s)

 

Hrvotney) Jasow-f poClicke x
STATE OF NEW Fore "
COUNTY OF _ UY UL SS Ss:

iH ECT QO ice te tha. being duly sworn says:(NAME OF PERSON
WHO SERVES PAPERS) | am not a party to the action, am over 18 years of age And reside
at 139 ~— GO GE Dz YT 37 Jematcc VY iipS> __(aporess
OF PERSON SERVING PAPERS). On Felon 26 20 (Gate OF SERVICE), | served a true copy of
the following papers, Discove Ry-Evidence _ (IDENTIFY THE PAPERS

SERVED) which are attached to this affidavit, in the following.manner: [CHECK ONE]

By personally delivering the papers to: Z _ [PERSON

SERVED] at [ADDRESS]
PERSONAL The individual | served had the following characteristics: [FILL IN}
SERVICE ___Male__— Female Skin Color Hair Color

__. 21-34 yrs. 35-50 yrs. ___ 01-61 yrs. Over 61

——_ 120-150 Ibs. 151-181 Ibs. Over 182 Ibs.

Approximate height

 

Other distinguishing features
Case 4:19-cv-06175 Document 15 Filed 05/22/19 Page 210 of 211

X By mailing the same in a sealed envelope, with postage prepaid
USPS - | | a
MAIL thereon, in a post-office or official depositery of tne U.S. Postal Service within the

State of New York, addressed to the last-known address of the addressee(s) as

indicated below:

By depositing the same with an overnight delivery service in a wrapper properly

OVERNIGHT addressed. Said delivery was made prior to the latest time designated by the
DELIVERY — overnight delivery service for overnight delivery.
SERVICE The delivery service used was: _ . The

name(s) and address(es) of person(s) served are indicated below:

Name(s) and address(es} of Person(s) served:
__yase -BPoliac
[S01 Ave of Aweras 1B74FL
Wilsow ~CowS iwi Gated. Lo AOC
Vu $ We joolg

 

 

 

 

 

 

 

 

 

[SIGN NAME] Before a Notary

foals pl cK

[PRINT NAME]

 

 

 

; GH 220g ‘Le Ainr sends vorssiuwi85
OC day of _ O23, 20] 7. Aunog susand ui payyenty
6LESPO9HVLO “ON ‘Bay
SOA MAN JO BIEIS ‘ONGNe AIBION
NOIs AO IDIY

Notary Public
Case 4:19-cv-06175 Document 15. Filed 05/22/19 Page 211 of 211

 

= UNITED STATES

POSTAL SERVICE Certificate Of Mailing»

From “thay Lee “hae oe Geperile

L fet “i! ple But

to. = 1S ae ee

ivi L S50 DSi) Ga INES
/ 26] GFL pes ih ty pe

Lee7 IVA fo os" Ne

PS Form 3817, April 2007 PSN 7530-02-000-9065

 

 

  
 

 

 

To

SERVICE

 

STAVES

Postal

 

UNITE:

$1.45

R2304M111685-06

1090
